Exhibit
 “B”
                                                  Page 1                                                         Page 3
                                                             1           (Chambadal - 10/29/18)
     UNITED STATES DISTRICT COURT                            2             INDEX
     SOUTHERN DISTRICT OF NEW YORK                           3
                                                             4   WITNESS                          PAGE
     SMARTSTREAM TECHNOLOGIES, :                             5   PHILIPPE CHAMBADAL
                                                             6   By Ms. Woliver                      5
     INC.,               :                                   7
                     :Case No. 1:17-CV-02459                 8             EXHIBITS
             Plaintiff, :                                    9   P-1 Project plan for the RDU            47
                     :Judge Vernon s. Broderick             10   P-2 RDU board meeting                   51
         vs.           :                                    11   P-3 Confidential Post-Trade Operations      58
                     :Magistrate Judge Henry B.                  Platform Business Plan, September 2016,
                     :Pitman                                12   SMARTSTREAM000065 - SMARTSTREAM000092,
     PHILIPPE CHAMBADAL,             :                      13   P-4 Addendum to contract, SMARTSTREAM000003 67
                     :                                      14   P-5 Post-Trade Operations Platform Business 68
             Defendant. :                                        Plan, September 2016, SMARTSTREAM000065 -
                                                            15   SMARTSTREAM000092,
                                                            16   P-6 Finance Report, April 2016 results,    76
                                                                 SMARTSTREAM000093 - SMARTSTREAM000109
             Monday, October 29, 2018                       17
               9:45 a.m.                                         P-7 Defendant's Response To Requests For 86
                                                            18   Admission
            Deposition of PHILIPPE CHAMBADAL, taken by      19   P-8 Financial results year to date August 106
     Plaintiff, pursuant to Notice, at the offices of            2016, Board Meeting 30 of September 2016
     Squire Patton Boggs, 30 Rockefeller Plaza, 23rd        20
     Floor, New York, New York, before LISA FORLANO, CCR,        P-9   McKinsey report               112
     CRR, RMR.                                              21
                                                                 P-10 Defendant's Response To Plaintiff's 115
                                                            22   First Set Of Interrogatories And Requests For
                                                                 Production Of Documents And Things
                                                            23
                                                                 P-11 Letter dated 6/22/11, SMARTSTREAM000001 120
                                                            24   - SMARTSTREAM000002
                                                            25


                                                  Page 2                                                         Page 4
 1           (Chambadal - 10/29/18)                          1          (Chambadal - 10/29/18)
 2   A P P E A R A N C E S:                                  2         E X H I B I T S (CONTINUED)
 3                                                           3   P-12 e-mail chain, SMARTSTREAM000111 -              121
 4        SQUIRE PATTON BOGGS (US) LLP                           SMARTSTREAM000112
          BY: KRISTINE M. WOLIVER, ESQUIRE                   4
 5        2000 HUNTINGTON CENTER                                 P-13 e-mail, SMARTSTREAM000110                     122
          41 SOUTH HIGH STREET                               5
 6        COLUMBUS, OH 43215                                     P-14 2017 tax information, W-2, Invoices, 131
          ((614) 365-2792                                    6   CHAMBADAL00001 - CHAMBADAL00004
 7        kristine.woliver@squirepb.com                      7   P-15 Compilation of documents, AXIOM0000001 - 133
          ATTORNEYS FOR PLAINTIFF                                AXIOM0000147
 8                                                           8
 9                                                               P-16 Affidavit of Philippe Chambadal In      152
10        SACK & SACK, LLP                                   9   Opposition To The Issuance Of A Temporary
          BY: ALEX J. SEIDENBERG, ESQUIRE                        Restraining Order And Preliminary Injunction
11        70 EAST 55TH STREET                               10
          10th FLOOR                                             P-17 Consent Order for Injunction         157
12        NEW YORK, NY                                      11
          (212) 702-9000                                    12
13        aseidenberg@sackandsack.com
                                                            13
          ATTORNEYS FOR THE DEFENDANT
14
                                                            14
15                                                          15
16                                                          16
17                                                          17
18                                                          18
19                                                          19
20                                                          20
21                                                          21
22                                                          22
23                                                          23
24                                                          24
25                                                          25


                                                                                          1 (Pages 1 to 4)
                               WINTER REPORTING, INC.             (212) 953-1414
                                              Page 5                                                      Page 7
 1            (Chambadal - 10/29/18)                        1             (Chambadal - 10/29/18)
 2           PHILIPPE CHAMBADAL, having been duly           2   by nature of being under oath just as important as
 3      sworn, was examined and testified as follows:       3   though you are testifying in front of a judge, so
 4   BY MS. WOLIVER:                                        4   you're required to tell the whole truth, nothing but
 5      Q Good morning. Again, my name is Chris             5   the truth at risk of being prosecuted for perjury.
 6   Woliver. I'm an attorney for SmartStream               6            Does that make sense?
 7   Technologies. As you know, you're here for a           7       A Yep.
 8   deposition this morning.                               8       Q Of course. So some other general
 9           Can you please state and spell your            9   instructions mainly for a clean transcript here I
10   name for the court reporter?                          10   ask that you don't interrupt. So when I'm asking
11      A Philippe Chambadal, P-H-I-L-I-P-P-E              11   questions sometimes it's very tempting to anticipate
12   C-H-A-M-B-A-D-A-L.                                    12   the rest of my question, please wait and then answer
13      Q Do you mind if I call you Philippe               13   to the best of your ability. Here's another big
14   throughout the day?                                   14   one, I ask that you answer verbally. I don't know
15      A No.                                              15   if you do this, but I am very prone to nodding,
16      Q So Philippe, have you had your                   16   shaking my head, saying uh-huh or uh-uh. That
17   deposition taken before?                              17   really doesn't translate well for the transcript.
18      A As I was representing SmartStream, I've          18   It will hurt both of us in the end, so I'm going to
19   never been sued before.                               19   ask you to answer all questions with actual words.
20      Q You've never gone through this                   20            If you don't understand any questions,
21   experience where you got sworn in?                    21   please just ask for clarification.
22      A On behalf of SmartStream, yes.                   22            Does that make sense?
23      Q What was that case?                              23       A Yep.
24      A It was Methea Tep against SmartStream.           24       Q Great. Otherwise -- so if you don't
25      Q Were you the corporate representative            25   ask what do you mean or I don't understand, I'm

                                              Page 6                                                      Page 8
 1             (Chambadal - 10/29/18)                       1             (Chambadal - 10/29/18)
 2   for that deposition?                                   2   going to assume that you understand and can answer.
 3       A Yes.                                             3            The deposition today is going to be a
 4       Q When did that happen?                            4   marathon rather than a sprint, so you just came into
 5       A Maybe around three years ago.                    5   this office. I can show you where the bathroom is.
 6       Q Do you know if that case is still                6   You got your breakout room. If at any point you
 7   pending?                                               7   need a break to take a minute, please don't hesitate
 8       A I think it went away. Realized we had            8   to ask me. I'm sure I'll need to take a break, too,
 9   nothing.                                               9   and your attorney might. Our court reporter might.
10       Q Understood. You're a little bit                 10   Breaks are very welcome. I ask that you answer any
11   familiar at least with this whole process?            11   question that's currently pending, though, before we
12       A Yeah.                                           12   break.
13       Q Great. That makes it a little bit               13            Does that make sense?
14   easier. I'll still give you the spiel. I              14       A Yes.
15   understand that you were deposed on behalf of         15       Q And then if you need to correct your
16   SmartStream and SmartStream was sued in that case,    16   testimony at any time, please speak up even if I've
17   so here you're a party to this lawsuit and because    17   got a question pending. You can always say you know
18   of that, my client, SmartStream, is entitled to ask   18   what, you asked me about this earlier. I said this.
19   you questions and you're required to answer them      19   That wasn't quite right or I have something to add
20   under oath and the court reporter here will be        20   now. This speaks to the perjury component again.
21   taking down everything we say, everything I ask,      21   It's really important that you tell the truth, the
22   everything you say and incorporate that into a        22   whole truth, nothing but the truth. To the extent
23   written transcript that we can review after the       23   that you need to correct something, it's important
24   fact.                                                 24   that you do so.
25            One thing I like to emphasize is that        25            Are we on the same page so far?


                                                                                      2 (Pages 5 to 8)
                           WINTER REPORTING, INC.                (212) 953-1414
                                            Page 9                                                    Page 11
 1             (Chambadal - 10/29/18)                    1             (Chambadal - 10/29/18)
 2       A Yeah.                                         2       Q And when did you get married?
 3       Q Some other preliminary matters, is            3       A '95.
 4   there any reason that you are unable to testify     4       Q Do you have any kids?
 5   truthfully today?                                   5       A Two kids, yeah.
 6       A No.                                           6       Q What are their names?
 7       Q Any reason to believe you won't be able       7       A How is that relevant?
 8   to remember things accurately today?                8       Q This is a good point here. For the
 9       A It's been 22 months.                          9   deposition, I'll be asking questions. I understand
10       Q It's been 22 months since what?              10   that you might not like some of them, but that's the
11       A Since I got fired, so it's a long time.      11   nature of the beast here. I'll ask, you answer.
12       Q So the timing. But in general, are you       12       A     I don't recall the name of my kids.
13   on any kind of medication or anything that hurts   13   What is this?
14   your ability to remember?                          14       Q Are you telling me that you don't
15       A No, it's just a long time. That's it.        15   recall the name of your children?
16       Q Have you used alcohol or narcotics or        16       A     I don't understand how it's relevant to
17   anything like that?                                17   the case.
18       A No. I don't take drugs.                      18       Q I'm going to ask you to answer, please.
19       Q Anything that impairs your ability to        19       A     Eloise and Lea. I don't want my kids'
20   hear or communicate?                               20   names to be in a deposition.
21       A No.                                          21       Q First names are fine.
22       Q Any other reason you're unable to            22       A Their whole life it's going to be their
23   testify today?                                     23   names in a deposition. That's just not fair.
24       A No.                                          24       Q I understand that you're frustrated.
25       Q Okay. So let's get into the                  25   This is very standard, talk about your background a

                                           Page 10                                                    Page 12
 1             (Chambadal - 10/29/18)                    1               (Chambadal - 10/29/18)
 2   nitty-gritty here.                                  2   little bit.
 3            What did you review in preparation for     3        A When I was deposed they never asked me
 4   today?                                              4   about the names of my kids before.
 5       A The documents you send me.                    5        Q I'm going to reiterate, there are going
 6       Q When did you review those?                    6   to be many other questions here that you don't like.
 7       A Friday and over the weekend.                  7        A Well, that's irrelevant.
 8       Q Did you review those with anyone other        8        Q So what are the names of your kids?
 9   than your attorney?                                 9        A I already told you. Eloise and Lea.
10       A No.                                          10        Q Eloise and Lea is what I understood?
11       Q Have you spoken with anyone else about       11        A Yes.
12   the deposition today or this case?                 12        Q Do you have a criminal record?
13       A No.                                          13        A No.
14       Q And why did you review the documents         14        Q Let's go over your education and
15   that I sent?                                       15   experience. Where did you go to high school?
16       A Just to be prepared.                         16        A In Paris.
17       Q To refresh your memory?                      17        Q And after that, did you attend college
18       A Yeah.                                        18   or technical training?
19       Q Let's talk a little bit more about your      19        A France, I went to a school called HEC.
20   background. Your date of birth?                    20        Q So how does it work in France with
21       A 4/22/61.                                     21   education?
22       Q And are you married?                         22        A You prepare for two year, you pass an
23       A Yep.                                         23   exam and then you make it or you don't. If you make
24       Q What's your wife's name?                     24   it, you go into the school. If you don't, I'm not
25       A Claude.                                      25   sure what happens to you.


                                                                                 3 (Pages 9 to 12)
                          WINTER REPORTING, INC.             (212) 953-1414
                                             Page 13                                                     Page 15
 1             (Chambadal - 10/29/18)                       1             (Chambadal - 10/29/18)
 2       Q Understood. So you clearly made it               2       Q What was your role there?
 3   into the school?                                       3       A I was running sales, professional
 4       A Yep.                                             4   services, product management and support.
 5       Q What did you study there?                        5       Q And how long -- what kind of company
 6       A It's business school.                            6   was Fame?
 7       Q And around what year was that?                   7       A Technology.
 8       A I finish in '84.                                 8       Q What technology services or products
 9       Q Did you go to any other school after             9   did they offer?
10   that?                                                 10       A Time series management.
11       A No.                                             11       Q Can you elaborate on that a little bit?
12       Q Did you get a job after that?                   12   What does that mean?
13       A Not right after. I started my own               13       A Management of historical data.
14   consulting company.                                   14       Q What kind of historical data?
15       Q What was that called?                           15       A Pricing, earnings, broker reports,
16       A I don't recall.                                 16   macroeconomic data.
17       Q Can you think about it for a minute?            17       Q And what did you do after that?
18       A Thirty-five years ago. I don't recall           18       A I went and created my own company.
19   the name of the company. I'm sorry.                   19       Q What was that called?
20       Q That's fine. So after school you                20       A M-E-T-A-M-A-T-R-I-X, one word.
21   created a consulting company and you do not recall    21       Q And that was around what year?
22   the name of that. What did you do after the           22       A '98.
23   consulting company?                                   23       Q And what did you do with that company?
24       A I was hired by Reuters.                         24       A I sold it to Red Hat.
25       Q And what was your position there?               25       Q To who?

                                             Page 14                                                     Page 16
 1             (Chambadal - 10/29/18)                       1             (Chambadal - 10/29/18)
 2       A I was product manager.                           2       A Red Hat.
 3       Q And around what time did you serve as            3       Q And before selling it, what kind of
 4   product manager?                                       4   products or services did that offer?
 5       A I joined in January '86.                         5       A Information integration.
 6       Q How long, approximately? I understand            6       Q And in layman's terms, what does that
 7   it was a long time ago, about how long were you in     7   mean?
 8   that role?                                             8       A It's about aggregating disparate data
 9       A I was with Reuters for almost nine               9   sets into virtual data sets.
10   years and my role changed every year.                 10       Q Did you have employees for that
11       Q You were at Reuters for nine years,             11   company?
12   your role changed every year. What were some of the   12       A Yep.
13   other roles that you did there?                       13       Q How many?
14       A I was product manager for the equites           14       A At peak probably around 60.
15   market in the US, product manager for the             15       Q And when did you sell to Red Hat?
16   international equities for the world. I went to a     16       A I think it was 2004, 2005.
17   subsidiary of Reuters called Instanet and I went      17       Q What did you do after that sale?
18   back and worked for Reuters Media.                    18       A I went to consult for a company --
19       Q Did you mention you were there for              19   actually I did two things. I went to consult for a
20   about eight years?                                    20   publicly-traded company, Vitria, and at the same was
21       A No, I think it was nine years.                  21   EIR at Welsh Carson.
22       Q Where did you go after Reuters?                 22       Q What is an EIR?
23       A I went to a company called Fame.                23       A Entrepreneur In Residence at Welsh
24       Q Around what year was that?                      24   Carson, W-E-L-S-H C-A-R-S-O-N.
25       A Right after '94.                                25       Q Tell me about your consulting work that


                                                                                  4 (Pages 13 to 16)
                           WINTER REPORTING, INC.               (212) 953-1414
                                             Page 17                                                    Page 19
 1             (Chambadal - 10/29/18)                       1             (Chambadal - 10/29/18)
 2   you did.                                               2       A No. I was just a businessperson. I
 3       A Vitria I was hired by the CEO to do two          3   did not code.
 4   things, turn profitable and take them private.         4       Q You did not code?
 5       Q You took them private and turned them            5       A No, I never coded in my life to be
 6   profitable. What actions did you take to change        6   precisely.
 7   them from nonprofitable to profitable? What did you    7       Q Did you work with customers of that
 8   focus on specifically?                                 8   company or vendors or were you mainly internal when
 9       A That's covered in an NDA between myself          9   you did their work?
10   and the company.                                      10       A Which one?
11       Q Subject to an NDA?                              11       Q The one that you were just discussing.
12       A It's publicly traded.                           12       A Welsh Carson?
13       Q Understood. So it's publicly traded,            13       Q Yes.
14   so presumably they have to file proxy reports. Is     14       A They have no customers. They are a
15   there anything you can tell me about your role, of    15   private equity firm.
16   course not subject to the NDA, that might be          16       Q How long were you in that role?
17   included in publicly filed documents?                 17       A Four months.
18       A Not really. It's all NDA covered.               18       Q And what did you do after that?
19       Q So you talked about your consulting             19       A I went to look for other sources of
20   work and then you served as the --                    20   funding.
21       A EIR.                                            21       Q Other sources of funding for what?
22       Q What did you do as the EIR?                     22       A For my business plan.
23       A I put together a business plan to               23       Q And how long did you do that?
24   create a set of next gen services for back office     24       A It took a year, I think.
25   processing. And Welsh Carson is a private equity      25       Q Around what year was that?


                                             Page 18                                                    Page 20
 1             (Chambadal - 10/29/18)                       1            (Chambadal - 10/29/18)
 2   firm and we were looking for targets.                  2       A I founded funding in October 2006.
 3       Q Can you tell me what back office                 3       Q Understood. And then what did you do
 4   processing means?                                      4   after that?
 5       A It's clearing settlement of trade.               5       A We together -- the funder was a Dubai
 6       Q Can you elaborate on that a little bit?          6   Financial Center, DIFC and we made a bid for a
 7   What is the settlement that you're clearing?           7   company called Bisys.
 8       A Settled trading. I'm not sure -- you             8       Q A bid --
 9   want me to explain what settlement means? Settle       9       A No, we were making a bid for a company
10   the trade so two parties trade together and then it   10   called Bisys.
11   goes to a third-party clearinghouse and it would      11       Q And what happened with that?
12   trade so we can settle.                               12       A Actually, we didn't submit a bid. We
13       Q Did you say settlement of trading?              13   passed.
14       A Clearing and settlement of trades.              14       Q Understood. What happened when -- so
15       Q So you worked on clearing, you                  15   you decided not to submit the bid. What happened
16   increased the profitability by working on the         16   next?
17   clearing and settlement of trade. Was --              17       A The date was not October 2006, I think
18       A I didn't say I was improving                    18   it was October '05, I think. Can I think for a
19   profitability. Did I say that?                        19   second? It was '06.
20       Q You tell me. I might have misheard              20       Q How long were you working with that
21   you.                                                  21   entity?
22       A I put together a business plan to               22       A Dubai?
23   create back office solutions.                         23       Q Yes.
24       Q And was there a technological component         24       A From that time of October of '06 til
25   to that work?                                         25   January 2017.


                                                                                  5 (Pages 17 to 20)
                           WINTER REPORTING, INC.                (212) 953-1414
                                              Page 21                                                    Page 23
 1             (Chambadal - 10/29/18)                        1             (Chambadal - 10/29/18)
 2       Q So where does SmartStream come into               2       A Quantal were selling to portfolio
 3   play here?                                              3   managers and ETI sells to Government agencies for
 4        A Well, I tried to buy SmartStream first           4   optimization of chips.
 5   when I was working for Welsh Carson and I got outbid    5       Q Did you do any board work for a company
 6   by a private equity and then we acquired --             6   called Cube?
 7   eventually acquired SmartStream with the backing of     7       A Yes.
 8   Dubai Financial Center.                                 8       Q When was that?
 9       Q And what year was that?                           9       A Maybe a year and a half ago.
10        A We closed the deal in December '07.             10       Q And what kind of work did you do? Was
11       Q And you became the CEO of SmartStream;           11   it paid board work or unpaid?
12   is that right?                                         12       A Unpaid.
13        A A year later.                                   13       Q And what kind of work did you do?
14       Q Understood. What did you do in between           14       A Same thing, director.
15   December '07 and your becoming CEO?                    15       Q Director of the board.
16        A I was on the board and I was helping            16       A It should be noted that Cube is a
17   with the company strategy and transforming the         17   regulatory technology company, a completely
18   company according to my plan.                          18   different space than SmartStream.
19       Q So you were on the board of SmartStream          19       Q And how is it a different space than
20   Technologies, Inc.?                                    20   SmartStream?
21        A Yeah.                                           21       A SmartStream has nothing to do with
22       Q Were you on any other boards at that             22   regulatory reporting.
23   time?                                                  23       Q Your other board work, the Quantal and
24        A I was on the board of Quantal and I             24   ETI, was that paid or unpaid?
25   think I must have been on the board of a company       25       A Unpaid.

                                              Page 22                                                    Page 24
 1             (Chambadal - 10/29/18)                        1             (Chambadal - 10/29/18)
 2   called ETI. That was it, I think.                       2       Q So you mentioned -- back to Cube, they
 3       Q And what does Quantal do?                         3   do regulatory reporting. Can you tell me a little
 4       A They do portfolio risk models.                    4   bit more about what that entails?
 5       Q Portfolio risk models related to what,            5       A I'm going to make a comment, the
 6   trading?                                                6   company SmartStream is -- there's another called
 7       A Yes.                                              7   DUCO as a product of Cube. This Cube has nothing to
 8       Q What was your role on the board?                  8   do with DUCO. DUCO is a direct competitor of
 9       A Just helping to strategize the company.           9   SmartStream. I think there's confusion from
10       Q Did you do anything specific for the             10   management from DUCO and Cube.
11   risk models, portfolio work?                           11       Q So you haven't done any work with DUCO
12       A No.                                              12   Cube?
13       Q So you helped with the company                   13       A Zero.
14   strategy?                                              14       Q And you were working with a company
15       A Yep.                                             15   called Cube as a director on the board and they do
16       Q And how did you do that?                         16   regulatory reporting. I appreciate the
17       A That's under NDA as well. All the work           17   clarification.
18   I do is covered by NDA.                                18            Can you tell me a little bit about what
19       Q What about for ETI?                              19   regulatory reporting entails?
20       A Same thing.                                      20       A They discover automatically roles that
21       Q Subject to an NDA?                               21   are created by regulators and create a role book
22       A Yep. It should be noted that Quantal             22   that is used by clients.
23   and ETI are on completely different spaces than        23       Q And SmartStream doesn't help companies
24   SmartStream.                                           24   with regulations?
25       Q And you were explaining why?                     25       A No.


                                                                                   6 (Pages 21 to 24)
                            WINTER REPORTING, INC.               (212) 953-1414
                                             Page 25                                                     Page 27
 1             (Chambadal - 10/29/18)                       1              (Chambadal - 10/29/18)
 2        Q Let's talk a little bit more about              2   software. How did you interact with these services?
 3   SmartStream.                                           3        A I didn't. I had people doing it.
 4            When were you hired as the CEO?               4        Q Did you have the knowledge of how the
 5        A I think it was January '09.                     5   services worked?
 6        Q And when you were serving as the CEO            6        A On a 50,000-foot level, yeah.
 7   were you also on the Board of Directors?               7        Q So who did you work with? I understand
 8        A Yes.                                            8   you mentioned the 50,000-foot level. Who were you
 9        Q What was your position on the board?            9   working with specific to these trade reconciliation
10        A Director.                                      10   and managed service reconciliations?
11        Q And so as CEO that would make you an           11        A Head of product, Darryl T-W-I-G-G-S.
12   officer of the company?                               12   For the managed service was a gentleman called
13        A Yep.                                           13   Julian and last name is T-R-O-S-T-I-N-S-K-Y.
14        Q What was your pay as CEO?                      14        Q You mentioned that you added RDU?
15        A In the beginning it was 625K a year. I         15        A Yes.
16   got a salary increase, I forget when, to 675.         16        Q Tell me a little bit more about that.
17        Q Could you tell me a little bit more            17        A I found a team outside that could build
18   about that. So while you were CEO and let's focus     18   it, run it and hired them and we delivered a running
19   -- I understand companies grow and change. Let's      19   data utility within eight months.
20   focus on the 2015 to 2017 time frame. What did        20        Q Within eight months. That's
21   SmartStream do? What was its main product or          21   impressive. What did the RDU encompass?
22   service offered?                                      22        A It was capturing data from data
23        A So when I bought the company it was            23   vendors, cross referencing the data, cleansing it
24   doing one thing very well, trade reconciliation. I    24   and enriching the data.
25   added reference data utility, fees management         25        Q How was the RDU idea born?

                                             Page 26                                                     Page 28
 1              (Chambadal - 10/29/18)                      1            (Chambadal - 10/29/18)
 2   utility, collateral management and managed service     2       A It was my idea from 20 years ago.
 3   reconciliation.                                        3       Q And I think there was one other
 4        Q I want to go through those a little             4   component. You talked about fees management and
 5   bit. Trade reconciliation, what does that entail?      5   collateral management. Can you elaborate a little
 6        A It entails a defined broken trade and           6   bit more on what those entail?
 7   attempting to repair it automatically. If it cannot    7       A Fees management, we did two things, we
 8   repair it automatically, it has tools for people to    8   build our own system and years later we bought the
 9   fix the trade by hand.                                 9   platform that Credit Suisse built for the end users.
10        Q Does it require the customer to fix the        10       Q Understood. This RDU component is very
11   trade if it can't be done automatically?              11   interesting. You had a team build it and had it
12        A For the software to test does it work,         12   running within 8 months. Would that be -- did that
13   SmartStream was doing that work.                      13   require some research and development budget to get
14        Q So you mentioned the trade                     14   that going?
15   reconciliation and managed service reconciliation.    15       A Development, yes, no question. These
16   The customer does the work in trade reconciliation?   16   people had built it three times already.
17        A When they use the software on site.            17       Q You said these people had built it
18   When SmartStream managing the process, SmartStream    18   three times already?
19   staff would reconcile it.                             19       A Built a system like this three times
20        Q And what was your role with trade              20   already.
21   reconciliation and managed service reconciliation?    21       Q SmartStream can?
22        A None, just CEO. I was just running the         22       A No, in the prior lives.
23   firm.                                                 23       Q The team that you created?
24        Q Did you have -- so in order to run the         24       A Hired.
25   firm -- I understand you're not coding for the        25       Q You hired them?


                                                                                  7 (Pages 25 to 28)
                           WINTER REPORTING, INC.               (212) 953-1414
                                             Page 29                                                     Page 31
 1             (Chambadal - 10/29/18)                       1             (Chambadal - 10/29/18)
 2       A Yeah.                                            2   day-to-day activities. So as CEO, were you able to
 3       Q The team that you hired, were they               3   decide or recommend who SmartStream hired for a
 4   people already at SmartStream?                         4   role?
 5       A No, I hired them into SmartStream to             5       A It depended what level.
 6   build the idea.                                        6       Q So let's say the level underneath you.
 7       Q Do you recall where they were prior to           7       A Yes, of course.
 8   SmartStream?                                           8       Q What about the level underneath that
 9       A They were all capital reference data.            9   level?
10       Q And around when did you build the team,         10       A It depended how critical the job was.
11   hire them on?                                         11       Q Did you make salary compensation
12       A I think it was Q2 '09.                          12   determinations?
13       Q So after you built, you created this            13       A I would authorize all the hires.
14   reference data utility in around 2009, how did        14       Q And what about recruitment? Did you
15   SmartStream implement and use it?                     15   ever direct people below you where to look for
16       A SmartStream didn't plan it, the client          16   employees? We think this is a really good company
17   was using the service. It's a data service. There     17   or this is a good network that we should look into?
18   was no implementation. The client receives the feed   18       A Sure.
19   from RDU.                                             19       Q Did you hire any staff?
20       Q Can you repeat that?                            20       A What do you mean?
21       A The client receives data feed from RDU.         21       Q You said you hired people the direct
22       Q Understood. And does the payment pay a          22   level underneath you and sometimes beneath them,
23   fee for the use of this?                              23   were you making a decision related to administrative
24       A Yes.                                            24   staff?
25       Q To SmartStream presumably?                      25       A No.


                                             Page 30                                                     Page 32
 1              (Chambadal - 10/29/18)                      1             (Chambadal - 10/29/18)
 2        A Yes.                                            2       Q Were you making decisions related to
 3        Q Let's talk -- I want to get into a              3   SmartStream's capital expenditures?
 4   little bit more about your role related to these       4       A Yes.
 5   things.                                                5       Q What kind of capital expenditures?
 6             When you were CEO, how many direct           6   What kind of decisions?
 7   reports did you have?                                  7       A Buying hardware, for example.
 8        A It varied. Typically 8 to 10.                   8       Q You said hardware?
 9        Q And there were how many employees at            9       A Yes.
10   SmartStream at this time?                             10       Q What about -- well, what would the
11        A At the end or the beginning?                   11   hardware be for?
12        Q Let's say around 2016.                         12       A To run the RDU.
13        A 800.                                           13       Q Any other kind of hardware that you
14        Q And as CEO, you were at the top of             14   would be directing?
15   this, right?                                          15       A Hardware for people's laptops and
16        A Yes.                                           16   servers, mail servers.
17        Q You mentioned you were running the             17       Q What was your role with customers and
18   company?                                              18   potential customers?
19        A Yes.                                           19       A I was doing a lot of presales.
20        Q Who did you report to?                         20       Q What did that entail?
21        A I reported to the board.                       21       A Going to customers and explaining what
22        Q And you were also on the board?                22   we do for a living -- what we did for a living.
23        A Yes.                                           23       Q And would you -- tell me a little bit
24        Q So as CEO, you're running the company,         24   more about what you would actually do. The
25   let's talk about the authority you had in your        25   nitty-gritty. You would go to customers and talk


                                                                                  8 (Pages 29 to 32)
                           WINTER REPORTING, INC.               (212) 953-1414
                                            Page 33                                                    Page 35
 1             (Chambadal - 10/29/18)                      1             (Chambadal - 10/29/18)
 2   about what SmartStream did?                           2   anything like that?
 3       A That's it.                                      3       A No, never.
 4       Q Would you have a presentation with you?         4       Q What if a customer asked how much does
 5       A It depended how senior the person was.          5   this cost?
 6       Q Would you invite people to                      6       A We need to do a study how many people
 7   SmartStream's offices or would you go to the          7   you have, how many trades, asset classes. It's
 8   potential customer?                                   8   impossible to give a price on the fly.
 9       A Nine out of ten I was going to                  9       Q Understood. Let's take it out of the
10   customers.                                           10   customer pitch meeting. You've met with a customer
11       Q And what would you say? Give me an             11   and they expressed interest.
12   example. You go to a customer, what's the pitch?     12            What happens next?
13       A The pitch is all about back office             13       A I send my salespeople, my engineers, to
14   efficiency.                                          14   go scope their requirements.
15       Q Can you give me an example of, you             15       Q And then what happens?
16   know, a couple minutes maybe from a pitch? What      16       A Then you get some traction and then we
17   would you say?                                       17   do a pilot and if the pilot is successful, then the
18       A Customer is five percent trade breaks,         18   client says yes or no. If they say yes, you move to
19   a tool can get them to one percent trade break,      19   contract.
20   4 percent work, 2,000 people a year. If you reduce   20       Q When you move to contract, would you
21   it by 4 percent, the savings are massive.            21   review the contract?
22       Q And would you explain how the RDU              22       A It depends the size.
23   worked at all during that pitch?                     23       Q And what's typically in these customer
24       A The pitch was not about the RDU, it was        24   contracts, generally speaking?
25   about reconciliation.                                25       A Price, length. Some measures that they


                                            Page 34                                                    Page 36
 1             (Chambadal - 10/29/18)                      1            (Chambadal - 10/29/18)
 2       Q Would you explain how SmartStream               2   cannot bridge before they pay another price.
 3   actually performed the reconciliation and the         3       Q Would you approve the price and the
 4   services it offered?                                  4   length of the contract?
 5       A No, I never understood.                         5       A Only for very large deals.
 6       Q Then you didn't understand how it               6       Q And did you ever -- so we've talked
 7   worked?                                               7   about customers. Did you ever work with strategic
 8       A I don't have knowledge of the inner             8   alliances or partnerships?
 9   workings of the code, none.                           9       A Sure.
10       Q So what would you say if a customer            10       Q Who would those be with? Give me some
11   asked you how does this work?                        11   examples.
12       A I would have somebody with me.                 12       A Euroclear, DTCC.
13       Q And what would they say?                       13       Q What would the goal be of the strategic
14       A I don't know.                                  14   alliance?
15       Q As the CEO you didn't understand how           15       A In the case of DTCC, we licensed our
16   the process worked?                                  16   trade reconciliation software for their trade
17       A I'm a businessperson. If somebody              17   reporting engine.
18   wants to know how the matching works, I'm actually   18       Q Who are some of the customers that you
19   incapable of explaining that. You need to be a       19   worked with? I understand you were there for a long
20   software engineer to explain that.                   20   time. Let's stick to the 2015, 2016, 2017 time
21       Q Anything else?                                 21   frame.
22       A That's it.                                     22       A Hundreds.
23       Q So you would prepare bids to customers?        23       Q Understood. What were some of the big
24       A No.                                            24   ones?
25       Q You wouldn't give them pricing or              25       A Goldman Sachs, JP Morgan, Morgan


                                                                                 9 (Pages 33 to 36)
                           WINTER REPORTING, INC.              (212) 953-1414
                                              Page 37                                                     Page 39
 1             (Chambadal - 10/29/18)                        1             (Chambadal - 10/29/18)
 2   Stanley, UBS.                                           2   presumably.
 3       Q When you were working with those                  3            What about prospective deals? We
 4   customers would you prepare or would SmartStream        4   talked a little bit about strategic alliances. When
 5   prepare materials for them to review about the          5   you're working with your potential strategic
 6   services SmartStream was offering?                      6   partner, do you and that entity exchange materials?
 7       A Again, depending on the seniority.                7       A Yeah, under an NDA.
 8       Q Depending on the seniority, but yes?              8       Q And so understanding -- I don't want
 9       A No, if the person is very senior,                 9   specifics. I wouldn't want any violation of an NDA,
10   there's no slide. We don't do slides for senior        10   but what kind of information are the two parties
11   people.                                                11   exchanging?
12       Q What if the person was less senior?              12       A Mostly APIs documents.
13       A Then you present a deck, depending on            13       Q I'm sorry, I'm not in technology. Can
14   what they want.                                        14   you explain that?
15       Q And as the interaction with the                  15       A Application programmers interface.
16   customers progressed you would get to the discussion   16   SmartStream has a reconciliation engine that needs
17   phase and you mentioned that you would eventually      17   to interface with dozens, sometimes hundreds of
18   get to the contract phase. Who else would have         18   other systems and the most important part was
19   access to or who would be reviewing the actual         19   integrating with these systems.
20   contracts?                                             20       Q And so the materials would discuss
21       A So there were certain deals that we              21   how -- technically how it would work from
22   would deem important and you had the CFO, legal        22   SmartStream's perspective?
23   counsel, salesperson, head of sales, head of           23       A No. It's really about field mapping.
24   professional services, head of managed service, if     24       Q Field mapping. So would it have --
25   needed and myself.                                     25       A The client never saw anything about the

                                              Page 38                                                     Page 40
 1             (Chambadal - 10/29/18)                        1             (Chambadal - 10/29/18)
 2       Q And did SmartStream have the same -- we           2   inner working of our engine ever.
 3   started to talk about this, but it sounds like the      3       Q To the strategic partner?
 4   deal itself, the terms and the length and the           4       A Or the customer.
 5   pricing differed depending on the customer and the      5       Q So what information about the customer
 6   need. Is that right?                                    6   would SmartStream receive?
 7       A Yeah.                                             7       A Trade volumes, asset classes, number of
 8       Q So would you want to avoid all of the             8   users, number of machines.
 9   customers having access to each others' contracts?      9       Q Is that information usually kept
10       A Of course.                                       10   private within the company?
11       Q The pricing presumably would be                  11       A Yeah.
12   something you would want to keep secret?               12       Q And why would SmartStream want to enter
13       A Of course, yes.                                  13   into an NDA before sharing this information?
14       Q What about the materials? Would you              14       A Because the client doesn't want this
15   take one deck -- we talked a little bit about slide    15   information shared with anybody.
16   decks. Would you recirculate the same slide deck to    16       Q So you mentioned you were on the board
17   different companies?                                   17   of directors. What kind of discussions and
18       A The decks are all public information.            18   materials were exchanged during the board meetings?
19   We've used them at dozens and dozens of trade shows    19       A Typically each head of sales would
20   and conferences. There's nothing confidential about    20   present their plan. The head of product present its
21   the deck.                                              21   plan and the head of managed services also present
22       Q So the decks that you provided to a              22   the plan and the CFO, the CFO report.
23   customer is not confidential?                          23       Q And would any of these reports have --
24       A Yeah, most of them on the website.               24   I'm guessing the sales reports, the CFO reports that
25       Q Makes sense. Good advertising                    25   would probably discuss the financial status of


                                                                                 10 (Pages 37 to 40)
                            WINTER REPORTING, INC.                (212) 953-1414
                                              Page 41                                                    Page 43
 1            (Chambadal - 10/29/18)                         1              (Chambadal - 10/29/18)
 2   SmartStream; is that right?                             2        Q The RDU it sounds like was a really
 3       A Yeah, again, yep.                                 3   valuable asset for SmartStream that you provided?
 4       Q And so basically the financial wellness           4        A Yeah, that's it.
 5   of the company?                                         5        Q And the plan, who else had access to
 6       A Yeah.                                             6   that?
 7       Q Would that material be kept                       7        A Dozens of people.
 8   confidential?                                           8        Q Within SmartStream and the board?
 9       A No. It's disclosed on Company House               9        A Yes. And also outside because we had
10   every year. If it's a UK company, it's in Company      10   to present a plan to data vendors because we're
11   House where you disclose all your numbers.             11   taking data from Reuters and IDC, so we had to
12       Q So what about -- SmartStream is a                12   present a plan to go outside.
13   privately held company, right?                         13        Q To data vendors?
14       A In the UK you have to report all your            14        A And also clients. I went to
15   numbers to Company House.                              15   conferences to present the same deck. There's no
16       Q Understood.                                      16   genius with RDU. I was the first one to do it.
17       A You can access it for free any time              17   It's not about the ideas. It's about getting it
18   they want.                                             18   done and making it successful.
19       Q Understood that the company numbers are          19        Q You mentioned you were the first one to
20   not private information.                               20   do it. Have other companies done it since then?
21           During the board meeting would the             21        A People had tried to do it beforehand
22   directors ask about the services offered and           22   and failed, Accenture, for example. They did build
23   SmartStream's progress in developing different         23   MRDS and failed. Capital reference data failed as
24   products and services?                                 24   well.
25       A I cannot say they cared.                         25        Q And what sets yours apart from those?

                                              Page 42                                                    Page 44
 1             (Chambadal - 10/29/18)                        1             (Chambadal - 10/29/18)
 2       Q I'm sorry?                                        2       A Timing was better.
 3       A I cannot say they cared.                          3       Q How so?
 4       Q They did not care, you think?                     4       A It was post crisis. Before the crisis
 5       A No.                                               5   people didn't care about saving money. Banks didn't
 6       Q Understood. Were topics that were                 6   care.
 7   discussed about -- let's go with something specific,    7       Q So post crisis. That makes a lot of
 8   the RDU. Before engaging in a different strategy or     8   sense. What other companies have tried to develop
 9   route as the CEO would you need to get approval from    9   this RDU since the financial crisis?
10   the board?                                             10       A SSNC has built one. Bloomberg has
11       A Yes.                                             11   built one. I think that's it.
12       Q And so how would you seek their                  12       Q Have they had the same amount of
13   approval?                                              13   success that you have?
14       A Well, before with SmartStream I put              14       A SSNC has had very strong traction.
15   together a business plan to create this back office    15       Q And how is SmartStream's different than
16   situation and they validated a plan and part of the    16   you said it was --
17   plan was to create a reference data utility. When I    17       A SSNC.
18   bought SmartStream, I presented the plan -- the plan   18       Q How is SmartStream's different?
19   was already agreed to be a reference data utility.     19       A SSNC is not different. It was built
20   Before I bought SmartStream I put together a plan      20   for the buy side and also was built for the sell
21   that entails a number of things. To engage we had      21   side. The same content.
22   the idea of building the reference data utility. So    22       Q And in the eight months where you were
23   when I became CEO, the first thing I do is find a      23   preparing -- you were wearing the utility and you
24   team to build it. Obviously the board presented a      24   had it running within eight months, what steps did
25   plan and being aware of the progress.                  25   you take to go from month one to month eight?


                                                                                 11 (Pages 41 to 44)
                            WINTER REPORTING, INC.               (212) 953-1414
                                             Page 45                                                     Page 47
 1             (Chambadal - 10/29/18)                       1              (Chambadal - 10/29/18)
 2       A I don't recall the steps.                        2       Q I mean you created it. Did you find it
 3       Q You mentioned that you were developing           3   to be valuable?
 4   a team.                                                4       A Yes. I think it was crown jewels.
 5       A I hired a team, yes.                             5       Q And so you wouldn't want to send that
 6       Q You hired a team?                                6   to a competitor? It was your idea, you wanted to
 7       A And they went and built it.                      7   make money off of it?
 8       Q And how did you direct them?                     8       A That's not what I said. I told you
 9       A I didn't direct them.                            9   there's another tool sprung up. It's not a unique
10       Q They didn't seek your approval on               10   concept.
11   anything?                                             11       Q You mentioned it was crown jewels.
12       A I'm a businessperson.                           12       A It was crown jewels then when we were
13       Q Understood. So you're a                         13   the first ones. Now, I don't think they've done
14   businessperson. You're the CEO?                       14   anything.
15       A I go build the RDU. I wanted this and           15       Q So the timing was really key there?
16   this. They get it and then they built it.             16       A Absolutely.
17       Q You said you wanted this and this. Can          17       Q It and was really valuable based on the
18   you elaborate?                                        18   --
19       A It's all about capturing data, cross            19       A Post crisis. And '09 or 2010, the
20   referencing, cleansing and enrichment.                20   crisis was -- two years of crisis. The timing
21       Q So when you were --                             21   couldn't have been better.
22       A Nothing different than Accenture and            22             MS. WOLIVER: Can you please mark this
23   Capital, same concept. And by the way, the same       23       as Plaintiff's-1.
24   people.                                               24             (Project plan for the RDU was marked
25       Q You said --                                     25       P-1 for identification.)

                                             Page 46                                                     Page 48
 1              (Chambadal - 10/29/18)                      1             (Chambadal - 10/29/18)
 2       A And the same people. I hire people               2   BY MS. WOLIVER:
 3   from Capital Reference Data to build the referenced    3       Q Would you mind taking a look at what
 4   data utility.                                          4   has been marked as Plaintiff's Exhibit 1?
 5       Q When you were talking about this with            5       A Yep.
 6   the board, were they pretty excited about it?          6       Q Have you seen this before now?
 7       A No.                                              7       A Frankly, I don't recall seeing this
 8       Q Did they approve it?                             8   specifically. I was getting at least 300 e-mails a
 9       A They were spending the whole time on             9   day when it was SmartStream. Possibly. I don't
10   their BlackBerries.                                   10   know.
11       Q They weren't pretty attentive?                  11       Q What is this document?
12       A They never cared.                               12       A It seems like it's -- it looks like the
13       Q Do you remember presenting any kind of          13   project plan for the RDU became a joint venture with
14   pitch to them, this is my plan?                       14   the three banks.
15       A Yeah. Again, it was a long time ago,            15       Q So you mentioned it looks like did you
16   but I'm sure it was part of the management. I see     16   say a project plan?
17   your report. I'm sure I presented a deck.             17       A Yes.
18       Q So let's talk -- I want to get back to          18       Q So who would look at this?
19   some of your CEO -- well, actually, let's focus on    19       A Our CTO, head of data operations, our
20   this a little bit. When you presented the roadmap     20   product manager and probably 2000 people underneath
21   for -- did you ever present -- it seems like you      21   them.
22   did. You presented a roadmap for the RDU?             22       Q And what was the purpose of this
23       A Before I put SmartStream, I put                 23   project plan?
24   together a business plan that entailed a number of    24       A It's to deliver what the three banks
25   things, creating the reference data utility.          25   wanted to cover.


                                                                                12 (Pages 45 to 48)
                           WINTER REPORTING, INC.               (212) 953-1414
                                              Page 49                                                    Page 51
 1             (Chambadal - 10/29/18)                        1             (Chambadal - 10/29/18)
 2       Q The three banks, what they wanted to              2           (RDU board meeting was marked P-2 for
 3   cover. Would the three banks -- apologies for my        3       identification.)
 4   ignorance here, but would the three banks be the        4   BY MS. WOLIVER:
 5   customer?                                               5       Q You've been handed what's been marked
 6       A We created a joint venture between                6   as P-2. Would you take a look at that, please?
 7   Goldman Sachs, JP Morgan and Morgan Stanley. The        7       A Okay.
 8   RDU used to be a unit of SmartStream. We took it        8       Q What is this?
 9   out and created this unit with the three banks.         9       A It looks like a print edition of the
10       Q Did they pay SmartStream for that?               10   RDU board meeting.
11       A They invested in the subsidiary                  11       Q And it's -- the date on here says 8
12   company, the joint venture.                            12   December 2016?
13       Q And so the service that SmartStream              13       A Yep.
14   provided, can you elaborate a little bit more as to    14       Q Does that mean that was the date of the
15   what SmartStream did to create the joint venture for   15   board meeting or the date it was presented?
16   the three banks?                                       16       A Don't know. It would be the date when
17       A Morgan Stanley became a client I want            17   they bought it. I don't know.
18   to say in 2010 or '11. I don't remember which year.    18       Q Were you at the December 8 board
19   We approached other banks and eventually the banks     19   meeting?
20   decided to create a consortium and hired Accenture     20       A I don't recall.
21   to evaluate eight vendors and we were one of the       21       Q Did you generally attend board
22   eight.                                                 22   meetings?
23       Q And SmartStream was one of the eight?            23       A Yes.
24       A Yes.                                             24       Q As a director?
25       Q And how was SmartStream chosen?                  25       A Yes.

                                              Page 50                                                    Page 52
 1             (Chambadal - 10/29/18)                        1             (Chambadal - 10/29/18)
 2       A We were chosen because we had the --              2       Q How were they set up? In person, on
 3   then we had the only working utility. The other         3   the phone?
 4   vendors didn't have a utility yet, either just          4       A     As they wished. It was random.
 5   software or managed service. And also because           5   Sometimes in person, sometimes by phone.
 6   Morgan Stanley had been a client. It was used in        6       Q Understood. When there were --
 7   production.                                             7       A     And for these most people didn't attend
 8       Q And so this Exhibit 1 outlines part of            8   in person. It was done by phone.
 9   the plan for that joint venture?                        9       Q And the materials would be circulated?
10       A Yep.                                             10       A Yep.
11       Q Did the board of directors review this?          11       Q You were on the board. Did you receive
12       A Doubt it.                                        12   materials?
13       Q The clients, would they review this?             13       A     Yep. I don't recall ever receiving
14       A I don't know. I don't know who was               14   this one.
15   presented it.                                          15       Q You mentioned this looks like -- can
16       Q But you wouldn't post something like             16   you remind me, what is this again?
17   this on SmartStream's website or anything like that?   17       A It's a board presentation to the RDU
18       A No.                                              18   board.
19       Q And why not?                                     19       Q And then let's go through this a little
20       A There's no marketing value. Why would            20   bit. If you turn to slide 4, it's marked
21   you do that?                                           21   SmartStream 7. One of these says financial update.
22       Q That's what I'm wondering.                       22   What is a financial update? What is that as a board
23       A There's no marketing value.                      23   discussion topic?
24           MS. WOLIVER: Can you mark this as              24       A P&L and revenues.
25       Plaintiff's Exhibit 2?                             25       Q What is P&L?


                                                                                 13 (Pages 49 to 52)
                            WINTER REPORTING, INC.               (212) 953-1414
                                              Page 53                                                    Page 55
 1             (Chambadal - 10/29/18)                        1            (Chambadal - 10/29/18)
 2        A Profit and loss.                                 2   that a big deal?
 3        Q Would you get a financial report?                3       A Deutsche Borse is one of the top 10 in
 4        A Yes.                                             4   the world, yes.
 5        Q Who else --                                      5       Q Were you involved in that at all?
 6        A I'm not even sure if I was still on the          6       A Yep.
 7   board then. Because we had to hire a CEO for RDU        7       Q What was your role in the deal?
 8   for the JV. I'm not even sure I was on the board        8       A I initiated the deal.
 9   still.                                                  9       Q How did you do that?
10        Q We were talking about financial                 10       A I knew everybody in the business. I
11   reports.                                               11   knew the CEO. I knew the head of strategy. I knew
12        A Yep.                                            12   the board members. That's what I do.
13        Q While you were a CEO, did you receive           13       Q Interesting. So you knew everybody.
14   those?                                                 14   Did you reach out to your contact there?
15        A Yes.                                            15       A Yep.
16        Q Who else received the financial report?         16       Q And what did you say?
17        A The board members, the CFO was issuing          17       A I told them that I thought SmartStream
18   it, company counsel.                                   18   should partner with Deutsche Borse.
19        Q Would that be something that was widely         19       Q Did you hold meetings after that? Did
20   disseminated outside of the company?                   20   they jump right on board?
21        A No. Maybe two dozen people saw it.              21       A It took them a bit.
22        Q You generally -- at least with most             22       Q How long?
23   companies you would generally keep financial reports   23       A Six month.
24   internally?                                            24       Q This seems like -- did you broker this
25        A Yes and no. If the company is doing             25   deal? Is that what you would say?

                                              Page 54                                                    Page 56
 1              (Chambadal - 10/29/18)                       1            (Chambadal - 10/29/18)
 2   well, you want people to know it.                       2       A No, I'm the boss. I don't broker
 3       Q There wasn't any kind of standard                 3   stuff.
 4   procedure on distributing the financial report          4       Q You're the boss. Describe your role to
 5   outside of the dozen or so people that you              5   me.
 6   mentioned?                                              6       A I issued a DID and then people execute.
 7       A No.                                               7   We had a new CEO of RDU coming in. He executed and
 8       Q What about this Deutsche Borse                    8   contracted. I was not involved in that part.
 9   pre-contract deal details?                              9       Q Did you approve materials before they
10       A Yep.                                             10   were sent over to Deutsche Borse?
11       Q Were you involved in a Deutsche Borse            11       A Yeah, some.
12   deal at all?                                           12       Q And what kind of content would be in
13       A Yep.                                             13   the materials?
14       Q Can you tell me about it?                        14       A Similar to -- not this one.
15       A Deutsch wanted to built the MIFID2.              15       Q You've got Exhibit 2 in front of you
16       Q And what is that, again? What does               16   right now?
17   that mean?                                             17       A I know. There's nothing in here. It
18       A It's a European regulation for trade             18   was more RDU's marketing decks.
19   compliance and they need reference data to power the   19       Q What about pricing information?
20   portal.                                                20       A I think it was the CEO of RDU took care
21       Q So the deal would be Deutsche Borse              21   of that.
22   would be the customer?                                 22       Q And would you approve the fee
23       A There would be a partner and they would          23   discussion or the pricing matrix before it went out
24   sell the service to their companies.                   24   to Deutsche Borse?
25       Q And it has its own bullet here. Was              25       A No, because I was not CEO of RDU


                                                                                 14 (Pages 53 to 56)
                            WINTER REPORTING, INC.               (212) 953-1414
                                             Page 57                                                    Page 59
 1              (Chambadal - 10/29/18)                      1             (Chambadal - 10/29/18)
 2    anymore. I think it was approved by the board of      2        marked P-3 for identification.)
 3    RDU.                                                  3   BY MS. WOLIVER:
 4        Q Understood. When you were initiating            4        Q Would you mind taking a look at this
 5    the deal, did you discuss pricing at all with         5   that's been marked as Exhibit 3. What is this
 6    Deutsche Borse?                                       6   document?
 7        A I'm sure some.                                  7        A It's Deutsche Borse and SmartStream
 8        Q Back on this Exhibit 2, page marked             8   considered doing a JV to create a post-trade
 9    SmartStream 8. Can you tell me what this means,       9   operations platform and that's the plan that was
10    this page, the content on here? What am I looking    10   created by Deutsche Borse.
11    at?                                                  11        Q So Deutsche Borse prepared this Exhibit
12        A The proposed pricing with the deal with        12   3. Who did it provide this to?
13    Deutsche Borse.                                      13        A Hundreds of prospects. It's a
14        Q Who would need to know this                    14   marketing brochure.
15    information?                                         15        Q It's a marketing brochure?
16        A The board of RDU, the CEO, the CTO, the        16        A Yes.
17    CFO, counsel.                                        17        Q Did you receive this, too?
18        Q And I see some numbers here, service           18        A Yep.
19    fee and project costs. What do each of those mean?   19        Q So if you look at the top left corner,
20        A Project costs are built costs.                 20   it says confidential. Deutsche Borse, you said they
21    Probably development costs.                          21   prepared this so they stamped it confidential. Who
22        Q Costs to SmartStream?                          22   did they -- you said they provided it to hundreds.
23        A Yeah. Not to SmartStream, to RDU. RDU          23        A Hundreds of people saw that deck.
24    is different company.                                24        Q Hundreds of people?
25        Q Understood. What about the service             25        A Yeah.

                                             Page 58                                                    Page 60
 1             (Chambadal - 10/29/18)                       1             (Chambadal - 10/29/18)
 2   fee?                                                   2       Q Where?
 3       A Service fee is a fee for receiving new           3       A Clients, prospects.
 4   data.                                                  4       Q SmartStream being one of them?
 5       Q And RDU wouldn't want the service fee,           5       A SmartStream received that deck, yeah.
 6   that number, distributed to entities other than        6       Q And so the hundreds of people that
 7   Deutsche Borse, right?                                 7   received it, they were in SmartStream?
 8       A What do you mean?                                8       A No, no, they were prospects of clients.
 9       Q So that service fee, I understand                9       Q Competitors to SmartStream?
10   that's the cost that SmartStream or that RDU would    10       A No, prospects or clients. They're not
11   be charging to Deutsche Borse; is that right?         11   competitors of SmartStream. Prospects or clients.
12       A Yeah.                                           12       Q Prospects to who?
13       Q So we wouldn't want other potential             13       A Banks. Not competitors.
14   partners or other potential customers to know what    14       Q Why would they -- what would the
15   that service fee was, right?                          15   utility be in receiving this? What's the point of
16       A Yeah.                                           16   this?
17       Q What about the cost, would we want              17       A To convince clients to buy into the
18   other companies to know what the internal costs to    18   plan.
19   RDU would be?                                         19       Q And so Deutsche Borse was trying to
20       A No.                                             20   convince SmartStream as a client?
21            MS. WOLIVER: Please mark this as             21       A No. SmartStream was a partner.
22       Plaintiff's-3.                                    22       Q So let me elaborate. I'm not
23            (Confidential Post-Trade Operations          23   understanding. So who would they be --
24       Platform Business Plan, September 2016,           24       A Again, Deutsche Borse and SmartStream
25       SMARTSTREAM000065 - SMARTSTREAM000092,, was       25   contemplated creating a joint offering, this, and


                                                                                15 (Pages 57 to 60)
                            WINTER REPORTING, INC.              (212) 953-1414
                                              Page 61                                                    Page 63
 1             (Chambadal - 10/29/18)                        1             (Chambadal - 10/29/18)
 2   SmartStream was going to license technology and this    2        Q And that's SmartStream's process or
 3   document was prepared by Deutsche Borse to present      3   RDU?
 4   to clients, prospects -- not clients, to see if they    4        A The RDU.
 5   would be interested to be clients of this.              5        Q And then the next page, 85?
 6       Q Understood. So this would be --                   6        A That's a schematic of the collateral
 7       A A marketing document.                             7   engine from SmartStream.
 8       Q Understood. Would it be sort of like a            8        Q A schematic from the collateral engine
 9   pitch, then?                                            9   of SmartStream?
10       A It is a pitch document.                          10        A Yep.
11       Q Got it. So they would want their                 11        Q These are slides, right?
12   prospective clients to review this and decide, you     12        A Yep.
13   know, based on the material I've received here, I'm    13        Q Underneath, if you look on 84,
14   interested in being a client or I'm not. Is that       14   underneath the bar that says exception processing,
15   right?                                                 15   it's stamped. Does it say strictly confidential?
16       A Yeah.                                            16        A Yep.
17       Q Why do you think Deutsche Borse would            17        Q And on the next page as well? Is that
18   mark this confidential?                                18   what it says?
19       A No idea. I mean they never -- I've               19        A It's what it says, but again if you
20   been in client presentation with them. Nobody          20   don't recall an NDA for any presentation, I think
21   signed an NDA. Again, there's no IP in here.           21   the confidentiality goes by the window.
22       Q Can you turn to the appendix here.               22        Q Understood. If something is not
23   It's on SmartStream, on the bottom right corner,       23   subject to an NDA, confidentiality obligations
24   SmartStream 83.                                        24   aren't required?
25       A Yep.                                             25        A If you show this in a public forum --

                                              Page 62                                                    Page 64
 1               (Chambadal - 10/29/18)                      1             (Chambadal - 10/29/18)
 2       Q What is this?                                     2   there's nothing confidential in there. There's no
 3       A The top part looks like a screen shot             3   confidential information. You can say confidential
 4   from SmartStream user interface and the bottom is       4   all you want. All that stuff is on the SmartStream
 5   just a list of attributes.                              5   website.
 6       Q So are the interface and the list of              6        Q This is on SmartStream's website?
 7   attributes, do you think that would be an appealing     7        A Absolutely. All that stuff here is
 8   factor to a potential customer?                         8   collateral. It's marketing collateral. It's
 9       A All that stuff is on the SmartStream              9   nothing confidential about it.
10   website, all of it.                                    10        Q So you're telling me this presentation
11       Q I understand that. That's not what I             11   that says Deutsche Borse --
12   asked, though. Would this be a way to kind of          12        A All the SmartStream data -- I can't say
13   allure the client?                                     13   what Deutsche Borse has in mind. All of this is on
14       A No. What was the point of this was to            14   the SmartStream website and I'll be happy to take
15   assemble a number of products and run it for the       15   you through it any time.
16   clients. It's a managed service play, not a            16        Q Understood. This slide says Deutsche
17   software play.                                         17   Borse group on it?
18       Q Can you turn to SmartStream 84?                  18        A Yeah, but I'm showing you the stuff
19       A Yep.                                             19   that you show me, which is SmartStream information.
20       Q What is the outsourcing service                  20   You're saying that strictly confidential means this
21   platform referenced data engine?                       21   and it doesn't mean anything because this stuff is
22       A That's the RDU.                                  22   taken from the SmartStream website.
23       Q So what is this page?                            23        Q Did you put it on the SmartStream
24       A It describes a process of managing               24   website?
25   reference data by the RDU.                             25        A No, it's part of marketing collateral.


                                                                                 16 (Pages 61 to 64)
                           WINTER REPORTING, INC.                (212) 953-1414
                                              Page 65                                                      Page 67
 1             (Chambadal - 10/29/18)                        1              (Chambadal - 10/29/18)
 2       Q So how do you know it's on the                    2        A No.
 3   SmartStream website?                                    3        Q That's not in marketing?
 4       A I was CEO for 10 years, ma'am. I know             4        A No.
 5   what's on the website.                                  5        Q So something that is, in your
 6       Q As CEO, you understand how this, the              6    understanding, a marketing material would not be
 7   RDU process works, right?                               7    confidential, but other items that you could present
 8       A Yeah.                                             8    to the customer like fee structure, pricing, that
 9       Q And you understand how the partnership            9    could still be confidential?
10   process works?                                         10        A Of course.
11       A Yep.                                             11        Q Understood. What about the terms of a
12       Q And I want to make sure I'm not                  12    strategic partnership like with Deutsche Borse,
13   misunderstanding. You agree that this packet of        13    would that be confidential?
14   materials is marked strictly confidential?             14        A Of course.
15       A That's what it says.                             15            MS. WOLIVER: Could you mark this as 4?
16       Q But because there is not an NDA in               16            (Addendum to contract,
17   place --                                               17        SMARTSTREAM000003, was marked P-4 for
18       A No, it's not that. One, there's no NDA           18        identification.)
19   and it's public information.                           19    BY MS. WOLIVER:
20       Q Let's talk about public information.             20        Q I'm handing you a short, one-page
21   This post-trade operations platform business plan      21    document. What is this?
22   marked Deutsche Borse Group, you're saying that this   22        A That looks like the addendum to a
23   is public information?                                 23    contract between SmartStream and the bank.
24       A No. No. I said the SmartStream bid is            24        Q And in it it looks -- does it say
25   public information.                                    25    contract price?

                                              Page 66                                                      Page 68
 1             (Chambadal - 10/29/18)                        1            (Chambadal - 10/29/18)
 2       Q Can you tell me exactly what the                  2      A Yep.
 3   SmartStream bid is?                                     3      Q And software fee?
 4       A Page 83, 84, 85, 86, 88, 89 and 90.               4      A Yep.
 5       Q And you're saying that those pages are            5      Q So is this document -- I mean what it
 6   public information?                                     6   looks like to me, I just want to make sure I don't
 7       A Yes.                                              7   misunderstand it, it looks like this would be an
 8       Q Because they're on SmartStream's                  8   example of part of a customer contract that
 9   website?                                                9   addresses the fee from SmartStream?
10       A Because they're used as part of                  10      A Yep.
11   marketing index and they're probably on the            11      Q And this is something that the customer
12   SmartStream website.                                   12   and SmartStream would want to keep confidential?
13       Q Understood. So marketing, can                    13      A Of course, yes.
14   marketing materials -- in your opinion, can            14           MS. WOLIVER: Before we totally leave
15   marketing materials ever be confidential?              15      Deutsche Borse, can you please mark this as
16       A No. The whole point of marketing is to           16      Plaintiff's Exhibit 5.
17   show it to the market and prospects and clients. I     17           (Post-Trade Operations Platform
18   would go to a trade show, I have 500 people in front   18      Business Plan, September 2016,
19   of me, I show a slide like this.                       19      SMARTSTREAM000065 - SMARTSTREAM000092, was
20       Q Understood.                                      20      marked P-5 for identification.)
21       A Why would I show something confidential          21   BY MS. WOLIVER:
22   to 500 people? Fifty people are working for my         22      Q If you could take a minute to look at
23   competitors there. It doesn't make any sense.          23   that, please.
24       Q Are fee materials ever marketing,                24           Do you recognize this?
25   pricing fees?                                          25      A Yep.



                                                                                  17 (Pages 65 to 68)
                            WINTER REPORTING, INC.                (212) 953-1414
                                              Page 69                                                    Page 71
 1             (Chambadal - 10/29/18)                        1            (Chambadal - 10/29/18)
 2       Q What is this?                                     2   partners for strategic deals. What would make
 3       A It's showing how Deutsche Borse is                3   SmartStream the competitive option in both? We can
 4   going to work with two partners, SmartStream RDU and    4   start with one. What would make SmartStream the
 5   Reis Focus (ph).                                        5   competitive option for the customer? Why would they
 6       Q And how would they be working with the            6   pick SmartStream?
 7   two partners?                                           7       A Better technology, more referencable
 8       A RDU would provide the data, Reis Focus            8   clients.
 9   (ph) would validate the trades.                         9       Q More reference?
10       Q And it looks like -- I see it says here          10       A More referencable clients, better CEO.
11   kind of stamped at the top right corner here,          11       Q Higher profile. And you said better
12   Deutsche Borse Group. Do you know who prepared         12   technology. What is -- can you explain the
13   this?                                                  13   technology a little bit? Why is it better?
14       A No.                                              14       A I have no idea.
15       Q You didn't prepare it?                           15       Q Understanding you're not an engineer.
16       A That chart, no.                                  16   Neither am I. You mentioned --
17       Q So who would be -- who would be the              17       A I don't know.
18   recipient of something like this?                      18       Q It has better technology?
19       A Well, first and foremost, prospects              19       A Then I would have an engineer to my
20   within SmartStream RDU would be the CTU, the head of   20   side. We can explain what technology is better.
21   ops, the product manager. I mean the whole             21       Q Understood.
22   management team.                                       22       A We could sell to CTO. We wouldn't
23       Q So the management team. It discusses             23   pretend to know what a CTO would care about. I
24   how the -- it says here schematic. Technical,          24   would have my CTO with me.
25   architecture overview schematic.                       25       Q Understood. And would you and your CTO


                                              Page 70                                                    Page 72
 1              (Chambadal - 10/29/18)                       1            (Chambadal - 10/29/18)
 2        A Yep.                                             2   discuss any of this before going into the client
 3        Q What does that mean?                             3   meeting?
 4        A I'm not sure I understand the question.          4       A No.
 5   It's data flow. It's data coming from sources and       5       Q So you never asked what is our
 6   what we do to the data and the outcome. There's         6   technology?
 7   nothing -- there's no -- again, that's marketing        7       A It's irrelevant to me.
 8   material.                                               8       Q So you never asked what it was?
 9        Q And who would it be marketing towards?           9       A I'm not in technology. I would look at
10        A The prospects. So you could understand          10   the code and what, there's nothing I could
11   who is doing what.                                     11   understand.
12        Q Do you think Deutsche Borse prepared            12       Q I hear you. I'm not a technology
13   this, then?                                            13   person, either. My question, though, is you never
14        A Yep. It says Deutsche Borse.                    14   went to your chief technology person and said, can
15        Q Okay. We can put that aside for now.            15   you explain this to me?
16             MS. WOLIVER: Let's take a quick break.       16       A No. I hired the CTO after I bought the
17        We've covered a lot in a little over an hour      17   company.
18        and a half.                                       18       Q You mentioned that you're not the
19             (Brief recess.)                              19   technology expert, you're the businessperson?
20   BY MS. WOLIVER:                                        20       A Yep.
21        Q Back on the record. Before we shift             21       Q So as part of the business you would be
22   gears, I just want to circle back on a couple items    22   preparing business strategies?
23   and then we'll move it along here.                     23       A You mean for the company or for the
24            We talked about SmartStream pitching to       24   clients?
25   prospective clients and also working with potential    25       Q Either.


                                                                                 18 (Pages 69 to 72)
                            WINTER REPORTING, INC.                (212) 953-1414
                                             Page 73                                                     Page 75
 1            (Chambadal - 10/29/18)                        1              (Chambadal - 10/29/18)
 2      A For the company, yeah.                            2        A No. It was a monthly report.
 3      Q And how would you communicate those               3        Q Understood. And you mentioned a second
 4   business strategies?                                   4    component, too. So the CEO report and there was
 5      A A lot of whiteboarding.                           5    something else -- your teams would prepare slide
 6      Q With who?                                         6    decks?
 7      A With the management team, product                 7        A Yes.
 8   manager, CTO.                                          8        Q And what would be on those?
 9      Q And would you discuss as part of your             9        A The sales plan for next quarter, next
10   business strategy SmartStream's competitive           10    year.
11   positioning?                                          11        Q So the sales plan, interesting. Would
12      A Yeah.                                            12    that have what, pricing information?
13      Q And who would you discuss that with?             13        A No.
14      A I would present to the board, but it             14        Q What would be in the sales plan?
15   was a one-way broadcast, never a discussion.          15        A Which segment of the markets they would
16      Q Understood. Thank you.                           16    sell what to whom.
17      A Sometimes when you're in a discussion,           17        Q Understood. So would that be something
18   you expect the other person to answer. The board      18    that you would post -- I mean it doesn't sound like
19   never, ever commented on anything presented.          19    marketing. You wouldn't post that online, would
20      Q That sounds frustrating.                         20    you?
21           When you presented to the boards, would       21        A No.
22   you at least give them materials in hopes that they   22        Q Would it be kept, you know, on a
23   would review them?                                    23    need-to-know basis?
24      A In the beginning, yeah.                          24        A Yeah.
25      Q And what kind of materials?                      25        Q And then what about -- we talked

                                             Page 74                                                     Page 76
 1              (Chambadal - 10/29/18)                      1             (Chambadal - 10/29/18)
 2       A It was the CEO report and eventually I           2   briefly about financial reports. You would have
 3   just got, as I said, the head of sales and head of     3   access to a financial report?
 4   product and the CTO to present their decks.            4       A Yeah.
 5       Q Let's talk about the CEO report first.           5            MS. WOLIVER: Can you please mark this
 6   What would happen with that? You would distribute      6       the next exhibit?
 7   it. Presumably it would contain pretty sensitive       7            (Finance Report, April 2016 results,
 8   information for the board's consideration?             8       SMARTSTREAM000093 - SMARTSTREAM000109, was
 9       A I stopped probably in 2012 doing the             9       marked P-6 for identification.)
10   CEO report because I realized nobody has read it.     10   BY MS. WOLIVER:
11       Q You stopped around 2012?                        11       Q If you wouldn't mind taking a look at
12       A Yeah.                                           12   this.
13       Q But then you would talk about the               13       A Yep.
14   materials?                                            14       Q So would this be an example of a
15       A No, I would let the CFO talk about              15   finance report you received?
16   these materials.                                      16       A Yep.
17       Q And what about -- so you talked about           17       Q It says here for distribution to the
18   the CEO report. What was in that?                     18   board and ICD only.
19       A State of affairs, progress.                     19            Who is ICD?
20       Q Anything else?                                  20       A The shareholder.
21       A That was it.                                    21       Q And this would be prepared by
22       Q Would it discuss, you know, competitive         22   SmartStream?
23   positioning, next steps for SmartStream?              23       A Yeah.
24       A No.                                             24       Q And was it, in fact, distributed only
25       Q No business strategy?                           25   to the board and ICD?



                                                                                 19 (Pages 73 to 76)
                           WINTER REPORTING, INC.                (212) 953-1414
                                             Page 77                                                     Page 79
 1             (Chambadal - 10/29/18)                       1              (Chambadal - 10/29/18)
 2       A And the people -- counsel saw it, a              2        A That the business was actually doing
 3   number of people in finance.                           3   very well. The board and the shareholder never
 4       Q Let's go through this. If you flip it            4   understood the value of recurring revenues.
 5   over from the cover page, it's marked SmartStream      5        Q And so you were trying to explain to
 6   94. You've got something on here that says results     6   them the value of a proposition?
 7   and underneath it revenue, license, recurring          7        A And report every board meeting for 10
 8   license and services, maintenance, et cetera.          8   years.
 9       A Yep.                                             9        Q As your role as CEO, part of your job
10       Q What is this showing?                           10   was to explain to the board and the shareholder how
11       A Performance of the company. That's              11   to make the company more money; is that right?
12   what's on the Company House.                          12        A Well, ultimately it's about creating
13       Q What about below it, 12 month rolling           13   shareholder value. Hopefully you make more money
14   CPIs?                                                 14   and the company is worth more, but it's how you make
15       A Showing the bookings.                           15   the money that's more important. The perpetual
16       Q What are bookings?                              16   license is valued at zero or one where the recurring
17       A It's -- you have a contract, you sign           17   license is valued at 5 to 10 times.
18   for five years, 1 million a year for five years, so   18        Q So if you could turn to -- I think
19   the booking would be 5 million.                       19   it's -- turn to SmartStream 100. What do these two
20       Q And then on the next page it says total         20   paragraphs mean? What is this saying?
21   contract values. What is that about?                  21        A Show me the costs. I assume there
22       A Same idea, show -- what's going to come         22   would be a header. I think you're missing a page.
23   the next few years. It's not the current view,        23        Q But from what you can tell,
24   future view of the company.                           24   understanding there might be a page missing, it's
25       Q And then on the next page marked 97, it         25   discussing the cost to SmartStream?

                                             Page 78                                                     Page 80
 1             (Chambadal - 10/29/18)                       1             (Chambadal - 10/29/18)
 2   says bookings and revenue. Under it it says            2        A Yep.
 3   license, recurring license and services,               3        Q And then the next page here marked 101,
 4   maintenance. Is that right?                            4   it says backlog?
 5       A Yep.                                             5        A Yep.
 6       Q What is that about?                              6        Q What is this addressing?
 7       A So I was trying to explain to the board          7        A The same thing as before. Like the
 8   for 10 years that perpetual license has no value in    8   bookings of TCB.
 9   the software business. The only thing that has         9        Q What is an estimated closing backlog?
10   value is recurring where you sell multi-year          10   What does that mean?
11   licenses. That's why we separated the recurring       11        A    It shows the year prior you're going to
12   license.                                              12   get guaranteed 6 million in '16; '17, 10 million.
13       Q So under license it says, license               13        Q I understand. So this lays out the
14   bookings in April totaled 516,000 euros and then      14   expected revenue to be received from deals that
15   below recurring license and services, the recurring   15   SmartStream has entered into?
16   licenses and services for the month was 666,000       16        A    Received and recognized.
17   euros. Is that right?                                 17        Q And then if you turn to SmartStream
18       A I don't think it's euros.                       18   104, it says summary of sales executive performance
19       Q I'm sorry, what is that?                        19   in 2016.
20       A Pounds.                                         20            Do you see that?
21       Q Thank you. And so what benefit is this          21        A Yep.
22   information for the board and ICD?                    22        Q What is this about?
23       A They didn't care.                               23        A    It's showing each salesperson's quota
24       Q I understand. So what was your hope             24   and where they are at that point in time vis-a-vis
25   that they would see with this information?            25   their quota.


                                                                                20 (Pages 77 to 80)
                           WINTER REPORTING, INC.               (212) 953-1414
                                             Page 81                                                     Page 83
 1            (Chambadal - 10/29/18)                        1              (Chambadal - 10/29/18)
 2       Q Do the salespeople have different                2   cash depletes and then at the end of the year you
 3   quotas?                                                3   have a lot of cash because you've sold a lot of
 4       A Yep.                                             4   stuff at the end of the year.
 5       Q Do you know what each other's quotas             5       Q Who else other than the board of
 6   are?                                                   6   directors and ICD, who has knowledge of the cash
 7       A They talk. Yeah, they do.                        7   flow and what you just described?
 8       Q Do they know what -- it talks about the          8       A Finance and counsel and the head of the
 9   quota. Is there any pay component in this?             9   management team.
10       A Any what?                                       10       Q You wouldn't share that information
11       Q Pay component.                                  11   with your customers or the public?
12       A What did you mean?                              12       A No. They would see it on Company
13       Q About the money that they receive, the          13   House.
14   salespeople?                                          14       Q On Company House?
15       A Absolutely.                                     15       A Yeah. All that stuff is disclosed on
16       Q Let's go to page SmartStream 106. It            16   Company House.
17   says sales pipeline report rolling 12-month gross     17       Q All of what stuff?
18   pipeline by salesperson.                              18       A The financials.
19           Do you see that?                              19       Q The cash decreases?
20       A Yep.                                            20       A I don't have an example. If you look
21       Q And what is this explaining?                    21   at Company House, you'll see full disclosures on the
22       A That's how the pipeline is evolving             22   financials of the company.
23   over time.                                            23       Q I understand the full disclosures. I
24       Q By a salesperson?                               24   want to understand what that means. Does it talk
25       A Yep.                                            25   about the amount of cash flow at each month?

                                             Page 82                                                     Page 84
 1              (Chambadal - 10/29/18)                      1             (Chambadal - 10/29/18)
 2       Q So what do you mean by how the pipeline          2       A I don't know. I'll check. Probably
 3   is evolving over time?                                 3   not each month. But they'll give you snapshots once
 4        A     The salesperson leaves by the pipeline.     4   a year.
 5   It shows the evaluation of pipeline.                   5       Q And what does the public snapshot show?
 6       Q Pipeline of what?                                6       A All the financials. It shows you TCD,
 7        A Of the deals.                                   7   the bookings broken down by license. Everything you
 8       Q Let's go to the next page marked 107.            8   ask for. It's all there. For 2017, the recurring
 9   It says cash, excluding the RDU group cash bonus at    9   revenues increased 37 percent.
10   the end of April is 8.7 million. Is that what that    10       Q Does it lay out the salespeople's names
11   says?                                                 11   and their quotas?
12        A Yes.                                           12       A No.
13       Q And a decrease of 8.9 million in the            13       Q Does it lay out the customers that have
14   month. What is this telling us?                       14   purchased the licenses?
15        A     The position for the SmartStream group.    15       A No.
16       Q And it looks like there was a decrease          16       Q Does it lay out the backlog by
17   in cash balances for this particular report?          17   customer?
18        A Yeah.                                          18       A No.
19       Q You said you were the CEO for 10 years.         19       Q But that information is in this
20   Does it fluctuate for each financial report,          20   financial report?
21   sometimes there are increases, sometimes there are    21       A Yep.
22   decreases?                                            22       Q Let's look at SmartStream 108. At the
23        A     Absolutely. It's very much Q1 you sell     23   bottom here it says -- can you read that last
24   very little, Q2 a little more, Q3 a little less and   24   paragraph?
25   Q4 you sell more than 1, 2, 3 and 4 combined. The     25       A This one here?


                                                                                21 (Pages 81 to 84)
                           WINTER REPORTING, INC.               (212) 953-1414
                                             Page 85                                                     Page 87
 1              (Chambadal - 10/29/18)                      1            (Chambadal - 10/29/18)
 2        Q Yes.                                            2   Confidential Information when using the MacBook and
 3        A At the request of the RDS board, we             3   the BlackBerry during the course of your employment.
 4   have prepared a cash flow forecast for 12 month.       4   Response: Admit.
 5   This indicates that the cash balance would be          5       Q I want to talk a little bit more about
 6   exhausted near the end of 2016. We've also             6   the confidential information that you accessed here.
 7   responded to requests from Goldman Sachs to            7   Can you elaborate on what kind of information you
 8   revalidate financial assumptions formed at the time    8   accessed using -- just generally, in your work
 9   of the business plan in connection with updates of     9   really?
10   their three-year valuation model.                     10       A I would say it's mostly financial data.
11        Q So this information -- I understand            11       Q Like Exhibit 6?
12   that some of the financials would be posted to the    12       A No, part of Exhibit 6.
13   website that you discussed, would this be posted      13       Q Parts of Exhibit 6.
14   there, too?                                           14       A Most of Exhibit 6 is public
15        A I don't know because I know they               15   information.
16   separated the RDU, so I don't know.                   16       Q So what parts of Exhibit 6 would be the
17        Q And then the last thing on this                17   financial data that was confidential?
18   document, it says summary of legal issues.            18       A Sales quota and revenues per clients.
19        A Yep.                                           19   That's about it.
20        Q Can you take a look at that?                   20       Q What about like the fee structures?
21        A Yep.                                           21       A There's no fee structure in there.
22        Q What is this describing?                       22       Q That's fair. Setting aside number 6,
23        A It's typically employees that either           23   you discussed financial information generally was
24   left or terminated or suing the company.              24   the brunt -- financial data, you said. So what
25        Q Is it legal strategy?                          25   other financial data?

                                             Page 86                                                     Page 88
 1             (Chambadal - 10/29/18)                       1              (Chambadal - 10/29/18)
 2       A No. It's just because -- live cases              2       A Fee structure is never confidential
 3   against the company.                                   3   because clients talk. As I'm sure you know, Wall
 4       Q A summary of the cases against the               4   Street is a revolving doors. You sell somebody at
 5   company?                                               5   the bank, they usually contract with you and then
 6       A Yep and the third one, Methea Tep is             6   they go somewhere else. They know exactly all the
 7   the one I was referring to.                            7   terms. There's no secret.
 8       Q Yes, I see it. And it discusses the              8       Q What about matters that were subject to
 9   status of those?                                       9   an NDA?
10       A Yep.                                            10       A I don't recall having access to client
11       Q Did you elaborate -- when you were              11   information or anything like that.
12   going through this report, would you discuss any      12       Q So financial data. What other
13   more about the cases?                                 13   confidential information?
14       A Counsel would.                                  14       A Employment terms for senior stuff. I'm
15       Q Counsel would present. I understand.            15   the IP person here.
16            Let's put that aside for now.                16       Q The CEO. We haven't talked about this
17            MS. WOLIVER: Can you please mark this        17   yet, but you also, around spring of 2016, you
18       as Plaintiff's Exhibit 7?                         18   transitioned from the CEO to a non-executive
19            (Defendant's Response To Requests For        19   president role?
20       Admission was marked P-7 for identification.)     20       A Yes.
21   BY MS. WOLIVER:                                       21       Q What did you do through that role?
22       Q If you wouldn't mind taking a look at           22       A What I was doing before, trying to hold
23   this. I want to direct you specifically to number 4   23   the company together.
24   on here. Can you read it?                             24       Q And how did you do that?
25       A Admit that you accessed SmartStream             25       A Well, trying to convince people not to


                                                                                22 (Pages 85 to 88)
                           WINTER REPORTING, INC.               (212) 953-1414
                                             Page 89                                                    Page 91
 1             (Chambadal - 10/29/18)                       1            (Chambadal - 10/29/18)
 2   quit.                                                  2   sites?
 3       Q Did you do anything with business                3       A Sometimes, yeah.
 4   development?                                           4       Q And what would be on the other side --
 5       A I was trying to.                                 5   how would you use the internal file share sites?
 6       Q And what did that entail?                        6       A Just the marketing materials.
 7       A Same prospects.                                  7       Q I don't mean what was sent to them, I
 8       Q Same prospects?                                  8   mean technically what did you do? You would log-in.
 9       A Yes, helping salespeople because there           9   Would you have to send a link for materials for
10   was nobody to do it anymore.                          10   someone else to access?
11       Q You were helping salespeople?                   11       A Log-in the knowledge base, use regular
12       A That's what I did in my 10 years. I             12   log-in.
13   helped salespeople sell.                              13       Q Enter your user name and password?
14       Q And so what did that entail for helping         14       A Yeah.
15   salespeople sell?                                     15       Q And so, for example, this finance
16       A Giving the pitch to senior clients and          16   report are limited for distribution to only certain
17   also senior clients don't necessarily want to talk    17   individuals?
18   to a salesperson because they think they have no      18       A I don't think it would be on a
19   value. That's their opinion. They see me              19   knowledge base. I don't think that report would be
20   explaining why we do things and away we go.           20   on a knowledge base, but I'm not sure.
21       Q You would discuss the way SmartStream           21       Q That's not what I mean. SmartStream
22   does business?                                        22   would limit distribution of certain materials to
23       A Product strategy.                               23   certain individuals?
24       Q Circling back to -- we're talking about         24       A I think it was -- I think the entire
25   confidential information here. I want to talk about   25   finance department saw that report.


                                             Page 90                                                    Page 92
 1              (Chambadal - 10/29/18)                      1              (Chambadal - 10/29/18)
 2   what SmartStream did to classify its information as    2       Q The finance department presumably
 3   confidential. We've gone through some documents and    3   prepared it, right?
 4   they were marked confidential. What else did           4        A Yeah, so it's not one person. It's 20
 5   SmartStream do?                                        5   people.
 6       A Deutsche Borse documents were marked             6       Q My point is this document, the finance
 7   financial.                                             7   report, it says for distribution to the board and
 8       Q You mentioned that that -- let's take a          8   ICD only.
 9   look at this one, the financial report, number 6?      9        A Yeah, but that's not what happened.
10       A Yeah.                                           10       Q Because the finance department looked
11       Q It says Finance Report, Confidential.           11   at it, too?
12       A Yeah.                                           12        A Plus counsel, plus me. I'm sure the
13       Q What else would SmartStream do?                 13   CTO got a copy. It was much more a distribution
14       A I don't think there's anything else.            14   than just the board.
15       Q Did you have a database, an internal            15       Q You mentioned you. You were on the
16   database for your documents?                          16   board, right?
17       A Yes.                                            17        A Yeah.
18       Q Was that password protected?                    18       Q The CTO was an officer of the company?
19       A No.                                             19        A Yeah, but he was not on the board.
20       Q Did your laptop have a password?                20       Q And legal counsel?
21       A Yeah.                                           21        A Yeah.
22       Q Didn't you use a virtual private                22       Q Understood.
23   network of EPN?                                       23            Can you think of any other -- what
24       A I don't think so, no.                           24   other kinds of materials would be distributed to
25       Q Did you access internal file share              25   certain groups of people only? Like your CEO


                                                                                23 (Pages 89 to 92)
                           WINTER REPORTING, INC.               (212) 953-1414
                                             Page 93                                                    Page 95
 1             (Chambadal - 10/29/18)                       1            (Chambadal - 10/29/18)
 2   report, for example, who did you send that to?         2       A No.
 3       A Anybody ask, just send it to the board.          3       Q Where would you usually work when you
 4   I stop again 2012 I think.                             4   were at home?
 5       Q Did you ever have to enter a password            5       A Anywhere. Anywhere. In the living
 6   to access a document?                                  6   room, in one of my girls' bedroom.
 7       A No.                                              7       Q Thank you. You're answering it.
 8       Q Never?                                           8   That's part of the process. So you had your
 9       A I don't think so.                                9   MacBook. You had your printer. You'd work anywhere
10       Q Are you aware of anyone under you that          10   throughout the house. Tell me about the actual
11   would use password protection for documents?          11   log-in process when you went to use your MacBook at
12       A I don't think so.                               12   home. So I work at a law firm. We have to do all
13       Q Who else would use the internal file            13   these steps to get into our computer and to access
14   share sites?                                          14   the network. How does it work for you through
15       A Everybody.                                      15   SmartStream?
16       Q So that was a widely used practice?             16       A Just user ID and password.
17       A Every employee, yes.                            17       Q You turn on your computer. What
18       Q Let's talk about the hardware, the              18   happens?
19   equipment that you used for your role at              19       A Just user ID and password.
20   SmartStream. You had a MacBook, right?                20       Q You enter your user ID and password?
21       A Yes.                                            21       A Yes.
22       Q And a BlackBerry?                               22       Q Do you log into the server?
23       A Yes.                                            23       A Yes, that's it.
24       Q Anything else?                                  24       Q You're not accessing the server at all
25       A That's it.                                      25   when you're working remotely?


                                             Page 94                                                    Page 96
 1            (Chambadal - 10/29/18)                        1            (Chambadal - 10/29/18)
 2       Q Let's talk about -- so you used the              2       A The mail server, for example.
 3   MacBook and the BlackBerry for work. What other        3       Q The mail server, got it. Do you have
 4   devices did you use for work?                          4   an internal database system that you -- through
 5       A That's it.                                       5   SmartStream where you save documents or slides or
 6       Q Did you work remotely ever?                      6   reports, anything so it stays onto a central
 7       A Yep.                                             7   database?
 8       Q And so describe your office setup.               8       A No.
 9       A    Just my MacBook and a printer.                9       Q So when you save documents, do you just
10       Q Where were those located?                       10   save them -- how do you save them?
11       A Anywhere I was working. I travel                11       A    Save them on my MacBook.
12   60 percent of my time.                                12       Q So to your local MacBook is how you
13       Q Would you travel with a printer?                13   save things?
14       A No.                                             14       A Yes.
15       Q Where was -- you mentioned having               15       Q So MacBooks crash occasionally?
16   sometimes a MacBook and a printer set up?             16       A No.
17       A At my home.                                     17       Q They don't crash?
18       Q And did you have a separate office?             18       A No.
19       A No.                                             19       Q My MacBook has crashed. It was a
20       Q Where would you set up your printer and         20   disaster. To make sure you don't lose information,
21   MacBook?                                              21   you save your work product to what, a hard drive, a
22       A    The printer is in the house. It's            22   USB?
23   bluetooth. I could be sitting anywhere in my house.   23       A An external tape drive that was
24       Q Did you have a dedicated office space           24   provided by SmartStream.
25   in your house?                                        25       Q It was a what?


                                                                                24 (Pages 93 to 96)
                           WINTER REPORTING, INC.                (212) 953-1414
                                              Page 97                                                     Page 99
 1              (Chambadal - 10/29/18)                       1             (Chambadal - 10/29/18)
 2        A A backup drive.                                  2   want it to come from my SmartStream from an unsecure
 3        Q How would you go about backing up your           3   machine.
 4   documents to that device provided by SmartStream?       4       Q That makes sense. To get that to your
 5        A The computer do it once a month. But             5   SmartStream account you would save it to your iMac?
 6   at the end, the live documents are all exchanged by     6       A No, I wouldn't save it. I would just
 7   e-mails. So the backup was -- I never, ever use         7   send it from e-mail to e-mail. SmartStream to gmail
 8   backup. I used to back up to backup files. I would      8   and then print it from there.
 9   never go back and restore something -- first my         9       Q So you would print it to your home
10   MacBook never crashed and two, the files I care        10   printer?
11   about we always constantly exchange e-mails with       11       A Yeah.
12   salespersons, sales managers, CTO, whatever. It was    12       Q Sign it?
13   all live in the e-mail server.                         13       A Home, or wherever I was. Again, I
14        Q That makes a lot of sense. So you               14   travel 60 percent of my time. 60 percent of my time
15   would distribute documents through e-mail. So they     15   I was in a hotel somewhere else.
16   would be maintained there. And then you would save     16       Q And so you would sign it, would you
17   them to your actual iMac?                              17   scan it back in, then?
18        A It's not an iMac. It's a MacBook.               18       A Yeah. Take a picture typically.
19        Q You have an iMac desktop, right?                19       Q How would you take a picture?
20        A Yep.                                            20       A BlackBerry.
21        Q How would you use that through                  21       Q So you would either scan it or take a
22   SmartStream?                                           22   picture?
23        A Sometimes to access e-mail.                     23       A If there was no scanner -- a scanner
24        Q And where is the iMac located?                  24   was a lot better. If there was no scanner, I would
25        A In my house.                                    25   use the BlackBerry.


                                              Page 98                                                   Page 100
 1             (Chambadal - 10/29/18)                        1            (Chambadal - 10/29/18)
 2       Q Where in your house?                              2       Q When you use the scanner, would it go
 3        A My bedroom.                                      3   to your iMac when you were home?
 4       Q And who else uses the iMac?                       4       A Yeah.
 5        A My wife.                                         5       Q And then you would upload from the iMac
 6       Q Do your kids use it ever?                         6   to your e-mail?
 7        A No. Maybe a long time ago. They have             7       A Yeah.
 8   their own machines.                                     8       Q And then e-mail to your SmartStream
 9       Q A long time ago, how long is a long               9   e-mail?
10   time ago?                                              10       A Yeah.
11        A Six years ago.                                  11       Q Still on Exhibit 7, can you flip to
12       Q And you used it to -- for e-mail                 12   page 6, number 33. Can you read that?
13   purposes?                                              13       A Admit that you were in possession of
14        A Yeah. A lot of times when I was                 14   SmartStream's trade secrets after January 12, 2012.
15   working remotely you had to sign a contract and it     15   Response: Admit.
16   was always signature of contracts. If I were in a      16       Q Tell me about these trade secrets.
17   hotel, I would use -- I wouldn't want to sign in       17       A I'm the one who ran the company for
18   with my SmartStream credentials to an unsecure         18   eight years and I cannot erase my brain. I know
19   machine. So from my BlackBerry I would send a          19   every number by heart. I know every client. I know
20   document like this. This here.                         20   what every client spent with us because I was with
21       Q You're pointing to Exhibit-4.                    21   renewal of all the big deals. That's trade secrets.
22        A I would send the exhibit to my personal         22       Q You said you knew every number by
23   e-mail, sign into gmail, print the document and scan   23   heart?
24   it and send it from gmail to my SmartStream mail,      24       A Yeah.
25   the BlackBerry, and then get done with it. I didn't    25       Q What number?


                                                                               25 (Pages 97 to 100)
                           WINTER REPORTING, INC.                 (212) 953-1414
                                             Page 101                                                   Page 103
 1             (Chambadal - 10/29/18)                        1             (Chambadal - 10/29/18)
 2        A How much each client was paying. It's            2   That's me. And that's why I never got sued before.
 3   all in my head. I'm the one doing these deals.          3       Q You talked about the processes and the
 4        Q Anything else?                                   4   coding for SmartStream. You mentioned, you know,
 5        A I don't understand anything about the            5   you're not a coder. You don't have information
 6   methods that SmartStream built. I'm not a quoter.       6   about the coding aspects of SmartStream. The
 7   I never divulged any confidential information to        7   process aspect, not the nitty-gritty coding, but the
 8   anyone. I kept it to myself. It's my reputation         8   processes for its prospects, what does that mean?
 9   what you don't seem to understand. If SmartStream       9       A It means there's nothing unique.
10   goes poorly, my reputation gets shot. I want           10   There's 10 companies doing the same thing.
11   SmartStream to do very well. By the way, 2017 was a    11       Q But what are SmartStream's processes?
12   spectacular number. It was a record year. They         12   What are the processes that you have in your brain
13   should be very happy. And again 78.4 percent gross     13   that are trade secrets?
14   recurring revenue, from memory. I'm not                14       A I don't know the inner workings of
15   guaranteeing the .4, but that's the order of           15   product. I couldn't tell the clients technology
16   magnitude, so they should be very happy.               16   wise why their product is better. That's not what I
17        Q What about the other -- to the                  17   do. I'm a selling CEO. I sell.
18   question, you mentioned the trade secrets in your      18       Q So the special knowledge you have is
19   head. Can you think of anything else that you          19   related to kind of the pipeline and what's happening
20   would, you know, this is the information in my head?   20   down the road in the selling aspect?
21   This is what I have access to?                         21       A You know what, my number one I've got
22        A No. Again, a software company is about          22   an exceptional roladex. I know everybody in the top
23   the methods that you implement to write code and       23   100 banks worldwide, CEOs, CTOs. I'm very good at
24   build product. I was never involved in that            24   selling complex systems to these community. That's
25   process, ever. The other aspect is the pipeline,       25   it. There's nothing from SmartStream in my


                                             Page 102                                                   Page 104
 1             (Chambadal - 10/29/18)                        1             (Chambadal - 10/29/18)
 2   for example. I never divulge any of the pipeline to     2   experience I've ever used against them, not once.
 3   a third party ever because it's not in anybody's        3       Q So let's talk about 2016, your last
 4   interest. It's breaking the law and it's against my     4   year of employment with SmartStream, and then the
 5   reputation. Why would I want to hurt the company?       5   beginning of 2017.
 6       Q Can you elaborate -- forgive me again,            6            We briefly discussed your transition of
 7   this is not my business, the pipeline, what does        7   role in the spring with a focus on business
 8   that mean really?                                       8   development. Who were you reaching out to in that
 9       A Knowing that some bank is about to                9   capacity?
10   close a deal. Why would I call the company and say     10       A Prospects and partners.
11   you should talk to so and so at this bank? Why? It     11       Q Can you think of any specifics?
12   doesn't make any sense.                                12       A No.
13       Q I get what you're saying. So that                13       Q Would Deutsche Borse be one of them?
14   information, the pipeline and the banks that are       14       A No. Deutsche Borse was handled by
15   about to close deals, that information is very         15   Peter, CEO.
16   valuable?                                              16       Q What information would you be using in
17       A Yeah. And I never, ever used it. It's            17   that business development role?
18   in my head, kept in my head, and if you look at my     18       A Just regular marketing decks.
19   career, you're asking me a lot about my career. I      19       Q So in addition to marketing decks with
20   never competed against myself once. I could have       20   customers, you would go to the actual company
21   come from Reuters, I didn't. I could have come from    21   location sometimes?
22   LIM, I didn't. Every time I chose a different path.    22       A Yes.
23   When you tell a client for 10 years, the client        23       Q And they would talk to you about --
24   would say what does that mean, you lied to me for      24   would it just be you, would you go with a team?
25   the last 10 years. It doesn't make any sense.          25       A It depended how senior the person was


                                                                             26 (Pages 101 to 104)
                            WINTER REPORTING, INC.               (212) 953-1414
                                            Page 105                                                   Page 107
 1              (Chambadal - 10/29/18)                      1             (Chambadal - 10/29/18)
 2    on the other side. If he's very senior, I would go    2       Q This is the bookings?
 3    by myself.                                            3       A Yes.
 4        Q And then what kind of discussions would         4       Q Am I reading this right? It looks like
 5    you have when you would just go by yourself?          5   it discusses the -- is it the revenue or the money
 6        A Promoting SmartStream.                          6   made by client?
 7        Q And that would involve discussing the           7       A It's the bookings. It's not the
 8    products and the services?                            8   revenue. It's the revenue over time.
 9        A High level.                                     9       Q Revenue over time?
10        Q What kind of questions would you get           10       A Yeah.
11    from your prospects?                                 11       Q And it's broken down by client?
12        A It's about finding projects where the          12       A Yep.
13    banks had severe pain and then telling me where we   13       Q And is it further broken down by
14    can help.                                            14   component of revenue? Is that what this license
15        Q Would the client provide you with              15   RLS, new?
16    information they wouldn't want you to disclose to    16       A Yes.
17    competitors or the public about their needs, what    17       Q What are these, license, RLS, new,
18    they're willing to pay for these services?           18   METC?
19        A Of course.                                     19       A It's perpetual license versus
20        Q Focusing still on that last year you           20   maintenance.
21    were with SmartStream.                               21       Q So it's a breakdown how much each is
22            MS. WOLIVER: Can you please mark this        22   earning for each client?
23        as Exhibit 8?                                    23       A Yeah.
24            (Financial results year to date August       24       Q And then if you can turn to 47?
25        2016, Board Meeting 30 of September 2016,        25       A Yep.

                                            Page 106                                                   Page 108
 1             (Chambadal - 10/29/18)                       1              (Chambadal - 10/29/18)
 2       SMARTSTREAM000036 - SMARTSTREAM000054, was         2       Q What is this?
 3       marked P-8 for identification.)                    3       A It's consultants to the company.
 4   BY MS. WOLIVER:                                        4       Q Is it the amount -- what about the
 5       Q Can you read the first page of this?             5   consultants to the company?
 6   Or the cover page.                                     6       A Number of people and what we pay them.
 7       A Financial results year to date                   7       Q Is this publicly online?
 8   August 2016, Board Meeting 30 of September 2016.       8       A I have no idea. It's nothing
 9       Q Were you involved in this board                  9   confidential.
10   meeting?                                              10       Q The amount you pay your consultants is
11       A Yep.                                            11   not confidential?
12       Q Do you recognize this document?                 12       A You have benchmarks in the industry.
13       A Yep.                                            13   Everybody has to pay within the benchmark.
14       Q What is it?                                     14       Q Of course. We previously went over a
15       A It's financial results from January 1           15   fee contract, a service fee, Exhibit 4, if you
16   to end of August 2016.                                16   remember that?
17       Q Who prepared this document?                     17       A Yes.
18       A The CFO.                                        18       Q Ahead of payment schedule. So the
19       Q Can you tell me about the content it            19   consultants, would they also be subject to a payment
20   contains?                                             20   contract or payment schedule?
21       A Just financial performance, P&L,                21       A That's what we charge the client. This
22   bookings, receivables, acquisition.                   22   is all internal costs.
23       Q And on page -- if you look at                   23       Q Yes. So would you -- before you pay
24   SmartStream42.                                        24   the consultants, would they be bound by some kind of
25       A Yep.                                            25   fee contract or anything like that?


                                                                            27 (Pages 105 to 108)
                           WINTER REPORTING, INC.               (212) 953-1414
                                          Page 109                                                    Page 111
 1             (Chambadal - 10/29/18)                     1              (Chambadal - 10/29/18)
 2       A Don't know.                                    2       A I knew I was getting exited within the
 3       Q Look at this next page, August 2016,           3   next few weeks. It doesn't make for a lot of
 4   RLS backlog.                                         4   motivation.
 5       A Which page is that?                            5       Q How did you learn that you were going
 6       Q Forty-eight.                                   6   to be exited?
 7       A Yep.                                           7       A The new CEO I don't think met once in
 8       Q What is this?                                  8   the time -- between the time I was demoted in April
 9       A It's a recurring revenue page by               9   until December. When your boss doesn't want to talk
10   product line and by major clients.                  10   to you, it's not good news.
11       Q So what does that mean?                       11       Q So you had a suspicion that you were
12       A Showing you how much money you're going       12   going to be exited?
13   to make for each product line.                      13       A Yep.
14       Q And then what about, turn to page 51,         14       Q When did that suspicion arise?
15   please. What is this?                               15       A The board meeting in April.
16       A That's the clients who don't pay on           16       Q In April 2016?
17   time.                                               17       A Yeah, because I got demoted to nothing.
18       Q This is the naughty list, so to speak?        18       Q So were you demotivated and distracted
19       A Yes.                                          19   from April 2016 until the end?
20       Q Who would have this information?              20       A No, because Haytham used to be a friend
21       A Finance and legal.                            21   and I thought he would continue to see the value and
22       Q The very next page, 52?                       22   continue to help me run the company. When again
23       A And the board as well.                        23   your boss doesn't engage for a year, the writing is
24       Q The board as well. The next page, 52?         24   on the wall.
25       A Yep.                                          25            MS. WOLIVER: Would you please mark

                                          Page 110                                                    Page 112
 1             (Chambadal - 10/29/18)                     1              (Chambadal - 10/29/18)
 2       Q There's a little comment, two comment          2        this as Plaintiff's Exhibit 9.
 3   bubbles and it says 2.4 million loan repayment to    3             (McKinsey report, SMARTSTREAM000128 -
 4   ICD.                                                 4        SMARTSTREAM000173, was marked P-9 for
 5       A Yep.                                           5        identification.)
 6       Q What is that about?                            6   BY MS. WOLIVER:
 7       A We acquired a piece of software from           7       Q Would you mind taking a look through
 8   Credit Suisse and the company had to borrow money    8   this?
 9   from ICD, the shareholder, and that was              9        A Okay.
10   reimbursement.                                      10       Q What are we looking at here with
11       Q Put that aside. I'm going to go back          11   Exhibit 9?
12   to one exhibit just to clarify. If you go to        12        A This is the McKinsey report, which is
13   Exhibit 2 just real quick. So this is your last     13   publicly on the web.
14   couple months of employment.                        14       Q And you're referencing specifically the
15           Were you at this December 2016 board        15   McKinsey report labeled SmartStream 128 to 173?
16   meeting?                                            16        A Yes.
17       A I think so.                                   17       Q What about the e-mails 113 to 122?
18       Q And do you remember looking at this           18        A There was a disconnect between the
19   deck?                                               19   shareholder and the management team. The
20       A No, because by then I was demotivated         20   shareholder convinced himself that we're trying to
21   and distracted. How is that?                        21   sell the company from under him, which is
22       Q Do you know who prepared this?                22   nonsensical because he owns 100 percent of the
23       A CEO.                                          23   equity. How could we sell something we don't own?
24       Q Demotivated and distracted, what do you       24   I could see that things were not turning my way. I
25   mean?                                               25   wanted to have proof, which all these e-mails are


                                                                          28 (Pages 109 to 112)
                          WINTER REPORTING, INC.              (212) 953-1414
                                            Page 113                                                    Page 115
 1              (Chambadal - 10/29/18)                       1              (Chambadal - 10/29/18)
 2   about proof that I never, myself, shot the company      2   not about SmartStream. I spoke to Insight not about
 3   or tried to sell it from underneath. He thinks it       3   SmartStream. I spoke to Welsh Carson, not about
 4   would go sour and we would have proof. I want to        4   SmartStream.
 5   show black and white that I never try to sell the       5        Q You mentioned Aquiline, Welsh Carson
 6   company from underneath them. Simple as that.           6   and who else?
 7        Q These e-mails, let's start with the              7        A FTV.
 8   first example here. If you look at 115 through 116,     8        Q What did you talk to Aquiline about?
 9   it's an e-mail from -- well, you tell me. Who is it     9        A No, different business plan.
10   from and what's the date?                              10        Q What about Welsh Carson?
11        A All of them are from private equity             11        A Same thing, my world is about buying
12   firms that tried to buy the company. They are all      12   companies and getting a target and finding a private
13   the same. They say I check with ICD and they have      13   equity firm that will back me. I was terminated by
14   no interest.                                           14   SmartStream, so obviously the next thing I want to
15        Q So all of these e-mails here, and let's         15   do is go find another target like SmartStream, buy
16   see, how many private equity firms have reached out    16   it and go run it again.
17   in this e-mail chain?                                  17             MS. WOLIVER: Please mark this. It's
18        A I have no idea. Nine or ten.                    18        10, I believe.
19        Q And all the e-mails, you mentioned              19             (Defendant's Response To Plaintiff's
20   they're from private equity firms and what are they    20        First Set Of Interrogatories And Requests For
21   reaching out to you from?                              21        Production Of Documents And Things was marked
22        A To see if ICD would be interested to            22        P-10 for identification.)
23   partner with them and sell part or all of the shares   23   BY MS. WOLIVER:
24   to a private equity bond.                              24        Q Just directing your attention to
25        Q And this is your e-mail address. It             25   Interrogatory number 4, request number 4. Can you


                                            Page 114                                                    Page 116
 1             (Chambadal - 10/29/18)                        1              (Chambadal - 10/29/18)
 2   says from Philippe Chambadal and there's a date and     2   read the request and the response?
 3   you responded to that e-mail?                           3       A Identify all persons for whom or for
 4       A Yep.                                              4   which you have provided employment, contractor,
 5       Q Those are all from you, Dear So and So?           5   consulting, or other services or ave been employed
 6       A Our backer has no interest.                       6   by or have served as a director since January 5,
 7       Q And then the final thread is your                 7   2017.
 8   e-mail from Philippe Chambadal, right?                  8       Q And your response?
 9       A Yeah.                                             9       A The response is wrong. I didn't get
10       Q And you're sending it to what is that            10   director. I thought it was just employment,
11   address?                                               11   contractor, consulting or other services. The first
12       A To my gmail. Should the company accuse           12   part of the question the answer is correct,
13   me again of trying to sell the company from            13   employment, contractor, consulting. I would like to
14   underneath them, I would have proof that that was      14   add I don't know the format -- I've got a few board
15   actually not the case. It was opposite.                15   of directors or Cube is one. Quantal I'm still on
16       Q And those are all dated in December              16   the board. I was on the board of Custom Matrix.
17   about 26 or 29, 2016 range?                            17   That's it.
18       A Yep.                                             18       Q Were any of those paid?
19       Q Was there any subsequent followup after          19       A No.
20   you sent these to your personal e-mail address?        20       Q We can followup after the deposition to
21       A No.                                              21   get them supplemented.
22       Q Did you reach out to any of these                22       A I'm sorry, I missed the last bit. I
23   people?                                                23   didn't read as director.
24       A I know every private equity firm on the          24       Q Any other director work you can think
25   planet. That's my world. I spoke to Aquiline, but      25   of other than those that you just listed?


                                                                             29 (Pages 113 to 116)
                            WINTER REPORTING, INC.               (212) 953-1414
                                            Page 117                                                     Page 119
 1              (Chambadal - 10/29/18)                       1             (Chambadal - 10/29/18)
 2        A No.                                              2       A Yep.
 3        Q Cube, Quantal, Custom Matrix.                    3       Q And you were advised that you'd be on a
 4        A No.                                              4   garden leave essentially period, right, until April
 5        Q So turning back to this Exhibit 9, the           5   and you were not to perform your normal duties, only
 6   e-mails you forwarded to your personal account.         6   those requested by SmartStream?
 7        A Yep.                                             7       A Yep.
 8        Q You mentioned that you couldn't discuss          8       Q And you were directed not to contact
 9   what you've worked on with Aquiline, Welsh Carson or    9   any other SmartStream employees or contact business
10   FTV. Did you tell me why?                              10   on behalf of SmartStream?
11        A Because I go to them with actionable            11       A Yep.
12   targets and knowing a company that is for sale now     12       Q And you were required to return company
13   it's incredibly valuable. There's absolutely no way    13   property by they gave you a date, January 12, 2017;
14   I can disclose that.                                   14   is that right?
15        Q Was that related to your discussions            15       A I don't remember the date. Twenty-two
16   with these three entities? Is it related in any way    16   months ago.
17   to your engagements with AxiomSL or Tenemos?           17       Q Understood. If you can go to Exhibit
18        A No.                                             18   7, number 11.
19        Q What about the boards?                          19       A Yep.
20        A It was before Tenemos.                          20       Q Can you read that?
21        Q It was before Tenemos?                          21       A SmartStream requests return property by
22        A Yeah.                                           22   January 12, 2017 on or around January 5, 2017,
23        Q Right, since January 5, 2017.                   23   admit.
24        A So I contacted Tenemos in August of             24       Q And so when you first started
25   last year and I contacted the private equity firms     25   working -- we talked about when you first started


                                            Page 118                                                     Page 120
 1              (Chambadal - 10/29/18)                       1            (Chambadal - 10/29/18)
 2   and it was mostly Q2 work.                              2   working for SmartStream you served a lot of roles,
 3        Q Let's talk about your actual departure.          3   but you were the CEO for a long time. And you
 4   You received a letter on January 5, 2017 indicating     4   agreed at the outset that you would return property
 5   that your employment was being terminated effective     5   upon demand.
 6   in April; is that right?                                6      A Yep.
 7        A Well, there's context to that. I                 7           MS. WOLIVER: Please mark that.
 8   asked, when I was notified when I was terminated if     8           (Letter dated 6/22/11,
 9   I was a good leaver and I was told by the head of       9      SMARTSTREAM000001 - SMARTSTREAM000002, was
10   HR, yes, you're a good leaver. I said, does that       10      marked P-11 for identification.)
11   mean I can keep my options? And he looked at me and    11   BY MS. WOLIVER:
12   he said, oh, I'm not sure. They came back and they     12      Q Please take a look at this.
13   said, oh, you're not a good leaver, you're a bad       13      A Yep. Okay.
14   leaver now.                                            14      Q What is this?
15        Q What's a good or a bad leaver?                  15      A My implement letter.
16        A The good leaver you're supposed to keep         16      Q And what's the date on it?
17   your stock. That was the intent in the option          17      A June 22, 2011.
18   agreement. That was always discussed with the          18      Q And did you agree to these terms?
19   board. If somebody leaves because they want to         19      A Yep.
20   retire, for example, or go work for banks or           20      Q Back to the end of your employment you
21   somebody that was not competitive, that you could      21   agreed that you would return property back to
22   keep your stock. If you worked for the company for     22   SmartStream, right?
23   10 years, that's normal practice to keep your stock.   23      A Yep.
24        Q So when they asked you to leave,                24           MS. WOLIVER: Would you please mark
25   though, it was in that January 2017 time frame?        25      that?



                                                                              30 (Pages 117 to 120)
                            WINTER REPORTING, INC.                (212) 953-1414
                                            Page 121                                                   Page 123
 1             (Chambadal - 10/29/18)                        1             (Chambadal - 10/29/18)
 2            (e-mail chain, SMARTSTREAM000111 -             2       A Hi, Brad I won't be able to make it
 3       SMARTSTREAM000112, was marked P-12 for              3   today as I have to leave town. Will try for Friday
 4       identification.)                                    4   or Monday.
 5   BY MS. WOLIVER:                                         5       Q When you say I won't be able to make it
 6       Q So you're receiving something that has            6   today, you're referencing you won't be able to
 7   been marked as Plaintiff's Exhibit 12. If you can       7   return the property?
 8   take a look.                                            8       A Yep.
 9       A Yep.                                              9       Q And where were you going you had to
10       Q What is this?                                    10   leave town?
11       A It's asking me to return my hardware.            11       A I don't remember. I travel all the
12       Q Did you respond to this e-mail?                  12   time.
13       A I don't recall.                                  13       Q So you left. Did you leave on the
14       Q Look at the top message here.                    14   ninth or the tenth?
15       A Yeah, I dropped the equipment.                   15       A I have no idea.
16       Q And that is from Philippe Chambadal,             16       Q Can you say it would be sometime
17   that's you?                                            17   between those two dates?
18       A Yes.                                             18       A It's 22 months ago. I have no idea.
19       Q And you sent this to David Porter on             19       Q You don't remember?
20   January 9, 2017?                                       20       A No.
21       A Yep.                                             21       Q But do you have any reason to believe
22       Q And you say -- well, can you read it,            22   that this was a lie, that you didn't have to leave
23   the first e-mail?                                      23   town?
24       A I'll drop the equipment tomorrow.                24       A I don't lie.
25   Please tell Brad to pick up my calls so that I can     25       Q So it's the truth, the I had to leave

                                            Page 122                                                   Page 124
 1             (Chambadal - 10/29/18)                        1            (Chambadal - 10/29/18)
 2   return everything to him. Haytham owes me an answer     2   town?
 3   on my options.                                          3       A Yep.
 4           I would say that's pretty critical. My          4       Q So you did not turn the laptop or the
 5   options were worth many millions of dollars versus a    5   BlackBerry in on January 10; is that right?
 6   laptop that's worth 500 bucks.                          6       A I don't think so. I don't think so
 7       Q And when you say I'll drop the                    7   about the date because you know eventually I
 8   equipment by tomorrow, that means your laptop?          8   returned the laptop to SmartStream. I returned it
 9       A And my BlackBerry.                                9   to my counsel.
10           (e-mail, SMARTSTREAM000110, was marked         10       Q And so the two materials, the items you
11       P-13 for identification.)                          11   had were the MacBook and the BlackBerry?
12   BY MS. WOLIVER:                                        12       A Yep.
13       Q You've been handed something marked              13       Q And the MacBook was your work laptop,
14   Plaintiff's Exhibit 13. What is this?                  14   right?
15       A I was delayed returning the equipment.           15       A Yes.
16       Q Is this an e-mail from you?                      16       Q And we discussed how you would use that
17       A Yep.                                             17   remotely. You would save your documents to that
18       Q And sent to?                                     18   MacBook?
19       A Brad at SmartStream.                             19       A Yep.
20       Q And David Porter?                                20       Q For the security of the materials. So
21       A Yep.                                             21   when you had the MacBook, all of the SmartStream
22       Q Dated January 10?                                22   materials were still on it?
23       A Yep.                                             23       A Yep.
24       Q So this is the day after you sent the            24       Q And you also had the external devices
25   e-mail in Exhibit 12, right? Can you read it?          25   concerning backups with you, right?


                                                                            31 (Pages 121 to 124)
                            WINTER REPORTING, INC.               (212) 953-1414
                                            Page 125                                                  Page 127
 1             (Chambadal - 10/29/18)                        1             (Chambadal - 10/29/18)
 2        A That I left at SmartStream.                      2       A Please. I don't remember. It's very
 3        Q You left the devices at SmartStream?             3   clear.
 4        A Yes.                                             4       Q So you don't know where the USBs were
 5        Q Did you have any kind of hard drive              5   located?
 6   still with you at this time?                            6       A No.
 7        A No. Just, as I mentioned in my                   7       Q You don't know if she used them at all?
 8   affidavit, I backed up my personal files, photos.       8       A I don't know. How would I know?
 9        Q Do you remember a couple months later            9       Q Did you use them at all?
10   you entered into a consent order for injunction?       10       A How would I know what my daughters do
11   Does that ring a bell?                                 11   with their backups? It doesn't make sense.
12        A Yep.                                            12       Q Again, this is a deposition. I'm
13        Q And you delivered the MacBook and the           13   asking questions. You just answer them.
14   BlackBerry by that time, but you still had your iMac   14       A So I told you, I don't know.
15   desktop?                                               15       Q So my next question was, did you use
16        A Yep.                                            16   the USBs between April 2017 and October 2017?
17        Q And you still had two USB drives?               17       A I backed up my pictures. That's all.
18        A     I think it was from my daughters.           18       Q Your pictures?
19        Q Were both of those USBs with your               19       A Yeah.
20   daughters?                                             20       Q And where did you back them up from?
21        A I think so.                                     21       A I backed them up from my Mack Air I
22        Q Do you know how they were used?                 22   think to the Shutterfly and Kodak gallery.
23        A No.                                             23       Q And those were personal pictures?
24        Q Do you know where they were?                    24       A Yep.
25        A When?                                           25       Q Anything from SmartStream?

                                            Page 126                                                  Page 128
 1            (Chambadal - 10/29/18)                         1            (Chambadal - 10/29/18)
 2       Q Between the time that you had them and            2       A No.
 3   delivered them to Computer Forensic Practice or         3       Q So if SmartStream documents were on
 4   presumably to your counsel, did you give those two      4   those USBs --
 5   USBs to your lawyer?                                    5       A They wouldn't be on the USBs.
 6       A I forget.                                         6       Q They would not?
 7       Q So you had them in your possession or             7       A No, the backup was SmartStream's
 8   your daughter did, rather?                              8   backup.
 9       A Yeah.                                             9       Q So who -- can you identify ever on who
10       Q And then at some point you took them             10   had their hands on the two USBs between April and
11   from your daughter and either gave them to your        11   October?
12   lawyer or a man named Lacy Walker of Computer          12       A You want to depose my daughters as
13   Forensic Practice?                                     13   well?
14       A I don't remember. I don't remember.              14       Q I'm not going to answer that.
15       Q Where was your daughter with those               15       A I don't recall.
16   USBs?                                                  16       Q You don't recall who had the USBs?
17       A I have no idea.                                  17       A No.
18       Q Was she at school?                               18       Q And you don't recall if one of them
19       A I have no idea. It's 22 month ago.               19   went to your daughter's school with her?
20       Q Well, it was October 2017, so it was             20       A I really have no idea.
21   less than a year ago?                                  21       Q And so if there was SmartStream
22       A Do you think I remember where my                 22   information on the USBs --
23   daughter was on that day? Are you serious?             23       A Absolutely not.
24       Q I mean the whole period between April            24       Q You're saying there was no information?
25   and October 2017.                                      25       A I had my backup at work, why should I


                                                                            32 (Pages 125 to 128)
                            WINTER REPORTING, INC.               (212) 953-1414
                                             Page 129                                                Page 131
 1             (Chambadal - 10/29/18)                        1            (Chambadal - 10/29/18)
 2   put stuff on the school's backup? That doesn't make     2       A The IP, the list of clients and how
 3   any sense.                                              3   much are they paying.
 4       Q So my question is, did you ever back up           4           MS. WOLIVER: Can you please mark this?
 5   SmartStream information -- not even confidential        5           (2017 tax information, W-2, Invoices,
 6   information, just SmartStream information, did you      6       CHAMBADAL00001 - CHAMBADAL00004, was marked
 7   ever back it up to one of those USBs?                   7       P-14 for identification.)
 8       A No.                                               8   BY MS. WOLIVER:
 9       Q Who else would have access to                     9       Q You're being handed what's been marked
10   SmartStream information and those USBs?                10   as Plaintiff's Exhibit 14. It's four pages. What
11       A Well, the USBs, my daughters. There              11   are these pages?
12   was no SmartStream information on it. The only         12       A That's my tax filing, W-2s and invoices
13   SmartStream information was on my MacBook air and on   13   from Quadrian to AxiomSL.
14   the backup at work.                                    14       Q What is Quadrian?
15       Q So you left a backup at work?                    15       A Quadrian is a company that I used to
16       A Yeah.                                            16   invoice consulting clients.
17       Q And you have no recollection of backing          17       Q Is the address on here? What does that
18   up SmartStream documents to that USB?                  18   say?
19       A No.                                              19       A 151 West 17th Street, New York, New
20       Q And the only other person, to your               20   York, 10011.
21   knowledge, was your daughter who had the USB?          21       Q Is that your personal address?
22       A Yep. I think the USB was provided to             22       A Yes.
23   you, to Lacy.                                          23       Q Are these accurate copies of the
24       Q So if Lacy were to say there are                 24   invoices you sent to Axiom?
25   SmartStream documents on here, how would you respond   25       A Yes.


                                             Page 130                                                Page 132
 1             (Chambadal - 10/29/18)                        1             (Chambadal - 10/29/18)
 2   to how they got there?                                  2       Q Are we missing any? Were there any
 3       A I wouldn't know how to answer that                3    others?
 4   because I just backed up my pictures. I'd be            4       A No, I don't think so.
 5   shocked.                                                5       Q So Axiom paid you -- well, did Axiom
 6       Q Anything else to add about the USBs?              6    pay these invoices?
 7       A No. Again, I've told you before, it's             7       A Yes.
 8   not in my interest to destroy SmartStream or use        8       Q So did Axiom pay you $30,000 for one?
 9   information. I've never used it.                        9       A Yep.
10       Q That's not what I'm asking about. I'm            10       Q And $25,000 for the over?
11   just asking a very narrow question about the USBs.     11       A Yep.
12       A There had to be a purpose, right?                12       Q What work did you do for Axiom?
13       Q I don't know. You tell me. Would                 13       A Axiom is a regulatory reporting company
14   there be a reason to back up the SmartStream           14    and I was helping them with their strategy.
15   information?                                           15       Q You helped them with their strategy?
16       A No. I never had access to confidential           16       A Yep.
17   information, which is again, the IP of SmartStream.    17       Q Did you use your knowledge or
18   That's the only thing that matters.                    18    experience from SmartStream in helping them?
19       Q So --                                            19       A I did not. How could I? Different
20       A And all that stuff, these e-mails,               20    space.
21   there's nothing confidential. Every IP firm            21       Q Did Axiom think that you would use your
22   approached SmartStream about purchasing. What's        22    knowledge or experience?
23   confidential about that?                               23       A Absolutely not. Again, different
24       Q So you think the only thing of value is          24    space. Different planet.
25   the IP?                                                25            (Compilation of documents, AXIOM0000001


                                                                             33 (Pages 129 to 132)
                            WINTER REPORTING, INC.                (212) 953-1414
                                            Page 133                                                   Page 135
 1              (Chambadal - 10/29/18)                       1             (Chambadal - 10/29/18)
 2        - AXIOM0000147, was marked P-15 for                2   experience running SmartStream.
 3        identification.)                                   3       Q So Helen here is saying that your work
 4   BY MS. WOLIVER:                                         4   for Axiom can benefit from your experience running
 5        Q Can you turn to the page marked Axiom            5   SmartStream. Is that what she says?
 6   102?                                                    6       A Yes, that's what she says.
 7        A Yep.                                             7       Q Is it your position that your work
 8        Q Can you read the bottom thread there?            8   running SmartStream did not help you at all with
 9   Is that, Helen Rosen?                                   9   running Axiom?
10        A Helen Rosen of corporate development.           10       A Absolutely not.
11        Q And this is to you, right?                      11       Q So you think Helen here is incorrect?
12        A Yep.                                            12       A Yeah.
13        Q And can you read the first couple               13       Q Did you correct her?
14   sentences?                                             14       A No. They are operating in a different
15        A Thank you for spending time with us             15   space. My experience with SmartStream has nothing
16   yesterday. It's clear that AxiomSL can learn much      16   to do with AxiomSL.
17   from your experience running SmartStream. We'd like    17       Q So your client here says something
18   to exchange with you to help us shape our strategic    18   wrong about the work that you can do and you don't
19   initiative in managed services as our efforts are      19   think it's important to correct her?
20   still very early-stage.                                20       A No, it's not. What's important is I
21        Q So when you said that Axiom wasn't              21   deliver value to them.
22   expecting you to rely on your experience from          22       Q Did you use any SmartStream materials
23   SmartStream, that wasn't right, right?                 23   with Axiom?
24        A No, it's absolutely right. My                   24       A No.
25   experience from SmartStream is about being a CEO.      25       Q Can you turn to page 17?

                                            Page 134                                                   Page 136
 1              (Chambadal - 10/29/18)                       1           (Chambadal - 10/29/18)
 2   It's not about specific domain.                         2       A Yep.
 3        Q Doesn't Axiom say here it is clear that          3       Q What is this?
 4   Axiom can learn much from your running SmartStream?     4       A Here's what we built for DB.
 5        A Yes, as a CEO.                                   5       Q Is it an e-mail?
 6        Q So your experience from SmartStream              6       A Yeah.
 7   helped you with your work for Axiom, right?             7       Q And is it from you?
 8        A No.                                              8       A Yep.
 9        Q The client -- Axiom was expecting your           9       Q Who is to?
10   experience from SmartStream to help?                   10       A To AxiomSL.
11        A No.                                             11       Q It's to AxiomSL. And what's the date?
12        Q So was Helen lying here?                        12       A 6/29.
13        A No, it's my experience overall,                 13       Q Of '17?
14   including my experience with SmartStream and running   14       A Yep.
15   many, many, my experience at Reuters, my experience    15       Q And there's an attachment, right?
16   overall from all of them.                              16       A Yep.
17        Q Can you read the second sentence from           17       Q And the content -- before we get to the
18   Helen here?                                            18   attachment, what does your e-mail say?
19        A Which page is it in?                            19       A Here's what billed for DB.
20        Q 102.                                            20       Q Who is "we"?
21        A Which one?                                      21       A SmartStream.
22        Q The bottom from Helen, page 102. It             22       Q And is this your e-mail that you sent?
23   says Dear Philippe?                                    23       A Yep.
24        A Thank you for spending time yesterday.          24       Q And there's an attachment?
25   It's clear that axiom can learn much from your         25       A Yep.


                                                                             34 (Pages 133 to 136)
                            WINTER REPORTING, INC.               (212) 953-1414
                                            Page 137                                                   Page 139
 1             (Chambadal - 10/29/18)                       1            (Chambadal - 10/29/18)
 2       Q What is this?                                    2   Validate.Trade-SmartStream is the title of this. Is
 3       A It's the Deutsch schematic for the               3   this something that Deutsche Borse sent to
 4   regulatory reporting utility.                          4   SmartStream?
 5       Q And this is a SmartStream document,              5       A Yes.
 6   isn't it?                                              6       Q And this says technical architecture
 7       A No, it's not.                                    7   overview schematic.
 8       Q You said here is what we built?                  8           What is this a schematic of?
 9       A No, it's not a SmartStream document.             9       A A schematic of the portal that Deutsche
10       Q Does your e-mail say here is what we            10   Borse was trying to build.
11   built for DB?                                         11       Q So this is Deutsche Borse's information
12       A It's not a SmartStream document.                12   on here; is that right?
13       Q That's not the question I asked.                13       A Yep.
14       A What's your question?                           14       Q And they sent it to SmartStream?
15       Q Does your e-mail say here is what we            15       A Right.
16   built for DB?                                         16       Q And you sent it to Axiom?
17       A Yeah, but it's not a SmartStream                17       A Yep.
18   document.                                             18       Q Why did you send it to Axiom?
19       Q And you said "we" is SmartStream?               19       A To show them what kind of project the
20       A Yeah, but the document is not a                 20   exchanges was interested in building.
21   SmartStream document. I'm not sure how to say that.   21       Q Can you turn to page 30? What is this
22       Q That's not the question I asked,                22   at page Axiom130?
23   though. So you clarified the e-mail is correct.       23       A That's a next track from a report from
24   It's what you wrote. Here is what we built for DB.    24   McKinsey.
25       A It is not what we built for DB.                 25       Q That's a publicly available report,

                                            Page 138                                                   Page 140
 1             (Chambadal - 10/29/18)                       1            (Chambadal - 10/29/18)
 2       Q True or false, Philippe, the e-mail              2   right?
 3   says here is what we built for DB?                     3       A Yep.
 4       A That's not what I meant in the e-mail.           4       Q And it mentions SmartStream?
 5       Q True or false? Is that what it says?             5       A Yep.
 6       A The e-mail is wrong. It's not what we            6       Q What does it say about SmartStream on
 7   built for DB. It's what DB built for themselves.       7   there?
 8   The e-mail is wrong.                                   8       A It just says one of the backups.
 9            (Discussion off the record.)                  9       Q And I want to direct you to Axiom101.
10   BY MS. WOLIVER:                                       10       A Yep.
11       Q You mentioned already that the "we" in          11       Q So at the very bottom is the beginning
12   this sentence, here is what we built for DB is in     12   of a thread of an e-mail; is that right?
13   reference to SmartStream. The attachments here, can   13       A Yep.
14   you read what that says?                              14       Q Is it from you?
15       A Deutsche Borse deduct                           15       A Yep.
16   trade-SmartStream.PPTX.                               16       Q And do you remember who you wrote this
17       Q PPTX, what does that mean?                      17   to?
18       A It's a PowerPoint document.                     18       A To Axiom itself.
19       Q So what is this attachment?                     19       Q Was it Alex?
20       A It's a Deutsche Borse document.                 20       A Yep.
21       Q What is SmartStream's role in this              21       Q What's the date on here?
22   document?                                             22       A May 19, 2017.
23       A In this document there's nothing that           23       Q And can you read this, please?
24   refers to SmartStream.                                24       A Please find attached the SmartStream
25       Q It says SmartStream Deutsche Borse              25   corporate deck, and a few interesting McKinsey


                                                                            35 (Pages 137 to 140)
                            WINTER REPORTING, INC.              (212) 953-1414
                                             Page 141                                                   Page 143
 1             (Chambadal - 10/29/18)                        1            (Chambadal - 10/29/18)
 2   reports.                                                2       A Yep.
 3       Q What is a SmartStream corporate deck?             3       Q So this e-mail, is this from you?
 4       A I don't remember what it is.                      4       A Yep.
 5       Q Does that phrase mean anything to you?            5       Q To Alex Tsigutkin?
 6       A It's a high-level document on                     6       A Yes.
 7   SmartStream.                                            7       Q Is he with Axiom?
 8       Q A high-level document on SmartStream?             8       A Yep.
 9       A Yes.                                              9       Q And what's the date?
10       Q About the products SmartStream offers?           10       A September 5, 2017.
11       A I don't recall.                                  11       Q Is it accurate that you sent Alex of
12       Q So some kind of SmartStream document.            12   Axiom Julian's CV?
13   Can you tell me about your relationship with a man     13       A Yep.
14   named Julian Trostinsky?                               14       Q And the attachment is Julian's CV; is
15       A So Julian worked for SmartStream three           15   that right?
16   times. When I joined I think he was at SmartStream     16       A Yep.
17   and he left to work for Bank of New York. And they     17       Q Can you remember any other interaction
18   rehired him a couple years later. And he left          18   with Alex about Julian?
19   SmartStream, I want to say, a year ago to work for     19       A I think he had a first interview with
20   Deloitte and since then he has joined Duco.            20   him and then there was a second round of interview
21       Q So he left SmartStream about a year              21   with a bunch of people and it went very well and at
22   ago. So that would be what, October 2017,              22   the end Axiom didn't extend an offer.
23   thereabouts?                                           23       Q So let's talk briefly and then we'll
24       A I don't recall.                                  24   take a short break. Let's talk briefly about
25       Q Did you talk to him at all about                 25   Axiom's business. What do they do?

                                             Page 142                                                   Page 144
 1             (Chambadal - 10/29/18)                        1             (Chambadal - 10/29/18)
 2   joining Axiom?                                          2       A They do reg reporting.
 3       A Yeah.                                             3       Q And you helped with the strategy?
 4       Q What were those discussions?                      4       A Yep.
 5       A He was very frustrated at his current             5       Q Can you elaborate on regulatory
 6   job. He has joined Deloitte and they didn't have a      6   reporting?
 7   job for him. So I asked Axiom to see if they could      7       A It's stress testing, reporting to the
 8   hire him.                                               8   SEC. They sell to banks. It's about taking care of
 9       Q Did you reach out to him?                         9   the regulatory requirements on global basis for
10       A Yes. Actually, I'm not sure how it               10   large banks.
11   happened. I talk to Julian frequently and I'm not      11       Q So they help with the regulatory
12   sure who reached out to him. When he told me he was    12   requirements?
13   frustrated, I told him I would talk to Axiom myself.   13       A Yes.
14       Q He was frustrated with what?                     14       Q And SmartStream sells to banks, don't
15       A He was hired from SmartStream to                 15   they?
16   Deloitte and they didn't have a job for him.           16       A Yep.
17       Q So he was frustrated at Deloitte?                17       Q Did they help with the regulatory
18       A Yeah.                                            18   compliance there?
19       Q Did you work with him getting to                 19       A No.
20   Deloitte?                                              20       Q But they sell to banks?
21       A No.                                              21       A Yes.
22       Q He did that on his own?                          22       Q Does Axiom and SmartStream try to sell
23       A Yes. He tried to go to Deloitte when I           23   to the same banks?
24   was CEO and when Haytham took over, he left.           24       A Yeah.
25       Q Can you turn to Axiom80?                         25       Q What about Tenemos? You disclosed in


                                                                             36 (Pages 141 to 144)
                            WINTER REPORTING, INC.               (212) 953-1414
                                            Page 145                                                   Page 147
 1              (Chambadal - 10/29/18)                       1            (Chambadal - 10/29/18)
 2   your discovery that you have been employed there and    2       Q Just private companies?
 3   you earn $350,000 in salary; is that correct?           3       A You mean as a banker?
 4        A Yep.                                             4       Q As your role --
 5        Q Tell me about Tenemos. What do they              5       A As a client?
 6   do?                                                     6       Q Yes, as a client.
 7        A They're a core banking software                  7       A A client of Tenemos?
 8   provider.                                               8       Q Yes.
 9        Q What kind of software?                           9       A No.
10        A Core banking.                                   10       Q No banks, right?
11        Q Tell me what is core banking.                   11       A No.
12        A It's retail banking, mortgages, SME.            12       Q But you work with banks to secure
13   It's the heart of the bank. Taking money -- getting    13   financing for the acquisitions?
14   money on one side, lending it on the other side and    14       A Yeah.
15   have a system and record in the middle.                15       Q You mentioned the information that you
16        Q So they sell to banks, too?                     16   look at to see if it's a good fit. Is that all
17        A Yep.                                            17   publicly provided or do you secure that from the
18        Q Do they sell to any of the same banks           18   potential?
19   that SmartStream does?                                 19       A It depends. Private companies it's
20        A No.                                             20   hard to get by. If it's publicly traded, it's a lot
21        Q What are your duties at Tenemos?                21   easier.
22        A I'm in charge of the equities market.           22       Q You mentioned there was a UK website or
23        Q What does that entail?                          23   resource that lists the financial well-being of
24        A Getting them into an equities market.           24   companies.
25        Q How do you do that?                             25       A It's all the results.

                                            Page 146                                                   Page 148
 1              (Chambadal - 10/29/18)                       1            (Chambadal - 10/29/18)
 2        A Through acquisitions.                            2       Q The results, got it. What's that
 3        Q What do you mean by that?                        3   called again?
 4        A I try to buy Fidessa earlier in the              4       A Company House.
 5   year.                                                   5       Q Company House. Do you use that at all?
 6        Q And you mentioned the name of the                6       A No.
 7   company?                                                7       Q Why not?
 8        A Fidessa, F-I-D-E-S-S-A.                          8       A I've got better sources.
 9        Q You tried to get that acquisition and            9       Q Like what?
10   that's through your role at Tenemos. The equities      10       A It's my IP.
11   market, acquisitions, what else do you do for them?    11       Q That's your IP, your sources? It's not
12        A That's it.                                      12   something you would disclose?
13        Q And do you go about securing or                 13       A No.
14   arranging the acquisitions?                            14       Q Is that confidential?
15        A I scan the market.                              15       A Yes.
16        Q What do you mean you scan the markets?          16       Q And the information that's contained in
17        A You look at stuff specific -- there are         17   those would likewise be confidential?
18   lists of companies in the space. I look at the ones    18       A Yeah.
19   that look interesting and I screen them.               19       Q And what kind of information would that
20        Q How do you screen them?                         20   be?
21        A Size, profitability, client base and            21       A Financials for private companies.
22   quality of the management team.                        22       Q So financials of private companies are
23        Q Do you work with banks at all for               23   confidential?
24   Tenemos?                                               24       A It depends. It depends where they are.
25        A No.                                             25   The financial information is completely disclosed,


                                                                             37 (Pages 145 to 148)
                            WINTER REPORTING, INC.               (212) 953-1414
                                            Page 149                                                   Page 151
 1            (Chambadal - 10/29/18)                        1             (Chambadal - 10/29/18)
 2   any UK company is completely disclosed.                2       A Dozens of times. That's something I've
 3       Q We're not talking about SmartStream              3   done dozens of times.
 4   right now.                                             4       Q And you would scan those back to your
 5       A You were asking if some of the                   5   iMac so you could e-mail them on --
 6   companies, if the financial documents are              6       A Typically not the iMac because I was
 7   confidential. Some of them yes, some of them not.      7   traveling.
 8       Q What do you mean by the financials?              8       Q Would you be surprised -- did you ever
 9       A It's revenues on the EBITDA.                     9   use your iMac?
10       Q What kind of -- the financials of the           10       A Yeah, I used it a few times, but most
11   private companies where it's not the revenues --      11   cases were when I was traveling.
12   aside from the revenues and the EBITDA, what other    12       Q Whatever you scanned on your iMac
13   financial information are you accessing?              13   stayed on your iMac until you deleted it; is that
14       A What matters is the quality of the              14   right?
15   product and the quality of the team.                  15       A Yeah.
16       Q The quality of product and the quality          16       Q Did you have a customary deletion
17   of what?                                              17   process?
18       A Quality of the management team.                 18       A No.
19           MS. WOLIVER: Let's take a short break.        19       Q So is it correct that the documents,
20           (Brief recess.)                               20   any contracts or anything through SmartStream that
21   BY MS. WOLIVER:                                       21   you scanned on your iMac would just sit on the iMac
22       Q Just a couple more items before we              22   until you sent it off to Lacy?
23   break here. I want to talk to you about Philippe.     23       A Yeah.
24   We discussed your use of the remote working           24           (Affidavit of Philippe Chambadal In
25   arrangement with primarily your MacBook and also      25       Opposition To The Issuance Of A Temporary


                                            Page 150                                                   Page 152
 1              (Chambadal - 10/29/18)                      1             (Chambadal - 10/29/18)
 2   your iMac, the desktop. So do you remember             2       Restraining Order And Preliminary Injunction
 3   delivering -- at the same time you delivered the       3       was marked P-16 for identification.)
 4   USBs your iMac desktop for inspection?                 4   BY MS. WOLIVER:
 5       A Yeah.                                            5       Q Do you recognize this, Exhibit 16?
 6       Q Can you tell me about that process?              6       A Yep.
 7   Did someone come to you? Did you hand over the         7       Q What is it?
 8   actual desktop?                                        8       A Affidavit.
 9       A      I brought the desktop to Lacy.              9       Q And turning to the last page, is that
10       Q You brought the desktop to Lacy?                10   your signature?
11       A Yeah.                                           11       A Yep.
12       Q And did you review with him the                 12       Q And you signed it on what date?
13   documents or did you just drop it off?                13       A May 10, 2017.
14       A      I just dropped it.                         14       Q Let's go to paragraph 12. Can you read
15       Q And he pulled SmartStream's information         15   that?
16   off of it and then delivered it back to you?          16       A I do not possess any additional copies
17       A Yeah, after 8 months.                           17   of confidential information, trade secrets and/or
18       Q So he had it for 8 months. Did he tell          18   propriety information on any of my personal
19   you at all what was removed or what was kept on it?   19   computers, cellphones or any other electronic
20       A No.                                             20   devices.
21       Q You mentioned that you would receive            21       Q Your iMac desktop was a personal
22   the fee agreements with customers occasionally for    22   computer, right?
23   signature, you would send them to your personal       23       A Yes.
24   e-mail and sometimes would print them using your      24       Q And you didn't deliver that to Lacy
25   printer at home?                                      25   until what, October 2017?


                                                                            38 (Pages 149 to 152)
                           WINTER REPORTING, INC.               (212) 953-1414
                                            Page 153                                                    Page 155
 1              (Chambadal - 10/29/18)                       1             (Chambadal - 10/29/18)
 2        A Yeah.                                            2   of files on that computer. I didn't know that that
 3        Q So this isn't right?                             3   was there.
 4        A I don't understand. What information             4        Q So understanding that you didn't know
 5    wasn't on there?                                       5   it was there, you still executed this Affidavit
 6        Q The fee agreements, the pricing that             6   saying I do not possess any additional copies?
 7    you scanned. We talked about it earlier.               7        A I didn't go through 2 million files to
 8        A That's not a fee agreement, that is              8   see what was in there.
 9    just a signature of a contract.                        9        Q Understood, you didn't look through the
10        Q That contained fee information on it?           10   files?
11        A I don't know. The one you showed me?            11        A I didn't go through 2 million files. I
12        Q Yep.                                            12   thought the iMac was absolutely purged of anything
13        A There was one with a fee and then there         13   to do with work.
14    was 20 without a fee.                                 14        Q But it was not purged of anything to do
15        Q Looking at Plaintiff's Exhibit 4.               15   with work?
16        A That's a $6,000 contract. I'm shocked.          16        A I missed a file.
17        Q So the point is this is on your desktop         17        Q And you declared under perjury that you
18    when you sent it to Lacy?                             18   didn't miss any files?
19        A I didn't know.                                  19        A I missed a file out of 2 million files.
20        Q So this Affidavit, you signed this,             20        Q You declared under perjury that you
21    right?                                                21   didn't possess any copy, even though it was by
22        A Yes. I didn't realize there was that            22   mistake, you still possessed it on that computer?
23    on my iMac. I've got millions of files on that        23        A I didn't have no idea I possessed it.
24    iMac.                                                 24   If I knew, I would have erased it immediately.
25        Q So paragraph 12 --                              25        Q You signed this under the penalties of

                                            Page 154                                                    Page 156
 1              (Chambadal - 10/29/18)                       1              (Chambadal - 10/29/18)
 2        A I was doing it for work. I signed                2   perjury without being sure of the content?
 3   this, I exhibited a contract on behalf of               3       A That is not sure.
 4   SmartStream conducting my work and that's a problem?    4       Q Why did you agree to say this, then, I
 5   I don't understand what the issue is.                   5   do not possess any additional copies of SmartStream
 6        Q My question is, paragraph 2, I do not            6   confidential information?
 7   possess any additional copies of SmartStream's          7       A Because when I looked at the hard drive
 8   confidential information, et cetera, on my personal     8   I thought there was nothing there.
 9   computer. That is incorrect?                            9       Q But you were wrong, weren't you?
10        A I didn't know that it was on the                10       A People make mistakes. Out of 2 million
11   computer.                                              11   files, there was millions.
12        Q Is -- this statement is false, is it            12       Q You were wrong and you declared under
13   not?                                                   13   penalties of perjury that that was accurate?
14        A No, I didn't know. I didn't know I had          14       A I was not wrong. I didn't know.
15   that.                                                  15   That's a different matter.
16        Q Regardless of your knowledge, you did           16       Q Understand. You didn't know, but you
17   possess it on your computer, did you not?              17   declared under penalty of perjury that they were all
18        A But I didn't know. I didn't know.               18   gone?
19        Q Can you turn this over, please? Does            19       A To my best knowledge, I didn't know
20   it say I submit this Affidavit?                        20   there was any SmartStream files on the computer.
21        A There are millions of files on this             21       Q And that was incorrect?
22   computer. I didn't know.                               22       A I just found out today, one file.
23        Q I understand. You testified under the           23       Q That it was incorrect?
24   penalty of perjury.                                    24       A It was a $6,000 contract of a company
25        A I understand that. There are millions           25   that does 88 million in sales.


                                                                             39 (Pages 153 to 156)
                            WINTER REPORTING, INC.               (212) 953-1414
                                            Page 157                                                    Page 159
 1             (Chambadal - 10/29/18)                        1             (Chambadal - 10/29/18)
 2       Q But let's be sure here, that pricing              2       Q July 2017?
 3   information is confidential even if it's for a small    3       A I don't remember. What was submitted
 4   amount?                                                 4   to Lacy? I don't remember the dates.
 5       A It's not. It's a tiny little contract             5       Q Would you be surprised to know that you
 6   that has no relevance. $6,000. The average sale         6   submitted the documents to Lacy in October 2017?
 7   price of SmartStream --                                 7       A No, and I explained that to the judge.
 8       Q I'm moving to strike that testimony.              8       Q I'm sorry, you submitted on October 26,
 9   It directly contradicts what he already said.           9   2017 two USBs and the iMac to Lacy?
10            Let's move on.                                10       A Yep.
11            (Consent Order for Injunction was             11       Q Does that sound right?
12       marked P-17 for identification.)                   12       A Yep.
13   BY MS. WOLIVER:                                        13       Q So you signed this Affidavit prior to
14       Q Can you please review this?                      14   sending your devices to Lacy?
15       A Yep.                                             15       A Apparently.
16       Q So the last page here, the last two              16       Q And I want to direct you to paragraph
17   pages, this is an Affidavit, is it not?                17   11.
18       A Yep.                                             18       A Yep.
19       Q And it's your Affidavit?                         19       Q Can you read it?
20       A Yep.                                             20       A I returned to SmartStream and I have
21       Q Is that your signature on the back               21   not retained or do not have in my possession,
22   page?                                                  22   custody or control any hard copy or electronic
23       A Yep.                                             23   documents or data containing any SmartStream
24       Q And what's the date?                             24   business, confidential or proprietary information or
25       A July 22, 2017.                                   25   trade secrets.

                                            Page 158                                                    Page 160
 1            (Chambadal - 10/29/18)                         1               (Chambadal - 10/29/18)
 2       Q So you entered this pursuant to the               2       Q So you signed this with the iMac and
 3   Court's consent decree for injunction; is that          3   the two USBs in your possession?
 4   right?                                                  4       A Yes.
 5       A I'm not sure what that means.                     5       Q So paragraph 11 is not accurate?
 6       Q Look at the front page here, Consent              6       A Because of that one file?
 7   Order For Injunction. Is that what this says?           7       Q You tell me. You've got everything on
 8       A Yep.                                              8   your iMac and the USBs, paragraph 11 is not
 9       Q Did you look at this at all?                      9   accurate?
10       A Yep.                                             10       A Again, out of millions of files I
11       Q Did you look at this before signing the          11   missed one and I was not aware it was there.
12   Affidavit?                                             12       Q How confident are you that there are no
13       A Yep.                                             13   other SmartStream documents on that iMac desktop?
14       Q So when you signed this Affidavit, you           14       A Well, now you show me one, there might
15   understood that you were testifying just as though     15   be two, three, I have no idea. First, this is not a
16   you were doing it in front of a Court?                 16   price list.
17       A Yep, understood.                                 17       Q That's not my question. I want to talk
18       Q And you did so under the penalty of              18   to you about --
19   perjury?                                               19       A You want to know about confidential
20       A Yep.                                             20   information.
21       Q And the date of this was July 22, 2017.          21       Q I don't want to know about confidential
22   At this point you still had your desktop and the two   22   information.
23   USB devices?                                           23       A What's important is confidential
24       A No, I don't think so. Which date was             24   information.
25   that?                                                  25       Q I want to ask you what was on your


                                                                             40 (Pages 157 to 160)
                            WINTER REPORTING, INC.                (212) 953-1414
                                            Page 161                                                Page 163
 1             (Chambadal - 10/29/18)                        1            (Chambadal - 10/29/18)
 2   iMac?                                                   2       Q Commercial properties?
 3       A For me there was nothing about these              3       A None.
 4   contracts that I signed from time to time, as I told    4       Q What vehicles do you own?
 5   you when I was working remotely, and that's it.         5       A None.
 6   This is not a price list. There is nothing              6       Q Retirement account?
 7   confidential with these documents.                      7       A Yep.
 8       Q Prior to signing this affidavit what              8       Q So you have a retirement account. What
 9   did you do to make sure that you still did not have     9   about ownership in companies?
10   SmartStream information in your possession?            10       A I've got shares in Quantal and Cube.
11       A As soon as I spoke to my lawyer, I               11       Q Are those in exchange for your
12   attempted to get rid of everything, but obviously I    12   providing board services?
13   missed one document.                                   13       A No. In exchange -- yeah, I suppose so.
14       Q Tell me your process. You said you               14       Q Earlier we were discussing compensation
15   attempted to get rid of everything. Obviously you      15   for your board work and you said it was unpaid.
16   failed?                                                16       A Paid was cash. This is virtual.
17       A I failed on one document out of a                17       Q So you don't receive cash compensation
18   million. There is no confidential information in       18   for your board work?
19   that document.                                         19       A Right.
20       Q Please tell me what you did.                     20       Q But you do receive --
21       A For me, the difficulty with the scan is          21       A Options or shares.
22   the scan comes with a name that's assigned by the      22       Q And for what boards do you receive
23   printer. If I don't rename it immediately, there's     23   options or shares?
24   no way I can find it. It's going to be one of          24       A For Quantal and for Cube.
25   millions of documents. That's what happened here.      25       Q Any others?

                                            Page 162                                                Page 164
 1             (Chambadal - 10/29/18)                        1             (Chambadal - 10/29/18)
 2   Do you have a name for that file?                       2       A That's it.
 3        Q So documents that were scanned likely            3       Q Do you have a checking account?
 4   fell through the cracks in your review?                 4       A Yep.
 5        A That's what it seems, yeah.                      5       Q Savings account?
 6        Q So finishing up here, let's talk about           6       A Yep.
 7   your assets. We talked about your income from           7       Q What other investment accounts do you
 8   Tenemos and I have your invoices from Axiom. What       8   own?
 9   other assets -- let's start with residential            9       A That's it.
10   properties do you own?                                 10       Q Any boats?
11        A Why is that relevant?                           11       A Nope.
12        Q Please answer the question.                     12       Q Water assets?
13        A That's completely out of scope.                 13       A Nope.
14        Q Please answer the question.                     14       Q You own the one property that's
15        A I don't understand how it's relevant.           15   residential. You don't own any commercial
16        Q Please answer the question.                     16   properties?
17        A I own a home.                                   17       A Nope.
18        Q You own a home. You own one home,               18       Q Any other assets?
19   multiple homes?                                        19       A No.
20        A Just one.                                       20           MS. WOLIVER: That's it.
21        Q Where is that home located?                     21           (The deposition was concluded at 1:40
22        A In the city.                                    22       p.m.)
23        Q Is it the address that's on that                23
24   Quadrian invoice?                                      24
25        A Yep.                                            25


                                                                            41 (Pages 161 to 164)
                           WINTER REPORTING, INC.                (212) 953-1414
                                            Page 165                                              Page 167
 2                                                          2       I wish to make the following changes, for
 3            CERTIFICATION                                 3   the following reason:
 4                                                          4   PAGE LINE
 5            I, LISA FORLANO, a Certified Realtime         5   ____ ____ CHANGE: ____________________
 6       Reporter, Certified Court Reporter and Notary      6   ____ ____ REASON: ____________________
 7       Public, do hereby certify that I reported the      7   ____ ____ CHANGE: ____________________
 8       deposition in the above-captioned matter, that     8   ____ ____ REASON: ____________________
 9       the said witness was duly sworn by me; that        9   ____ ____ CHANGE: ____________________
10       the foregoing is a true and correct transcript    10   ____ ____ REASON: ____________________
11       of the stenographic notes of testimony taken      11   ____ ____ CHANGE: ____________________
12       by me in the above-captioned matter.              12   ____ ____ REASON: ____________________
13            I further certify that I am not an           13   ____ ____ CHANGE: ____________________
14       attorney or counsel for any of the parties,       14   ____ ____ REASON: ____________________
15       not a relative or employee of any attorney or     15   ____ ____ CHANGE: ____________________
16       counsel connected with the action, nor            16   ____ ____ REASON: ____________________
17       financially interested in the action.             17   ____ ____ CHANGE: ____________________
18                                                         18   ____ ____ REASON: ____________________
19          LISA FORLANO, CRR, CCR #XI01143                19   ____ ____ CHANGE: ____________________
20                                                         20   ____ ____ REASON: ____________________
21   DATED: November 5, 2018                               21   ____ ____ CHANGE: ____________________
22                                                         22   ____ ____ REASON: ____________________
23                                                         23   ____ ____ CHANGE: ____________________
24                                                         24   ____ ____ REASON: ____________________
25                                                         25

                                            Page 166
 2
 3               JURAT
 4       I, PHILIPPE CHAMBADAL, the witness herein,
 5   the foregoing testimony of the pages of this
 6   deposition, do hereby certify it to be a true
 7   and correct transcript, subject to the corrections,
 8   if any, shown on the attached page.
 9
10          ______________________________
11            PHILIPPE CHAMBADAL
12
13
14
15
16   Subscribed and Sworn to before me
17   this _______ day of 2018.
18   _____________________________________
19   Notary Public
20
21
22
23
24
25


                                                                          42 (Pages 165 to 167)
                           WINTER REPORTING, INC.               (212) 953-1414
                                                                                         1

         A                100:13,15 119:23       56:9,22              ave 116:5
a.m 1:13                advertising 38:25      approved 57:2          average 157:6
ability 7:13 9:14,19    advised 119:3          approximately 14:6     avoid 38:8
able 9:7 31:2 123:2     affairs 74:19          April 3:16 76:7        aware 42:25 93:10
  123:5,6               affidavit 4:8 125:8      78:14 82:10 111:8      160:11
above-captioned           151:24 152:8           111:15,16,19 118:6   axiom 131:24 132:5,5
  165:8,12                153:20 154:20          119:4 126:24           132:8,12,13,21
absolutely 47:16          155:5 157:17,19        127:16 128:10          133:5,21 134:3,4,7
  64:7 81:15 82:23        158:12,14 159:13     Aquiline 114:25          134:9,25 135:4,9
  117:13 128:23           161:8                  115:5,8 117:9          135:23 139:16,18
  132:23 133:24         agencies 23:3          architecture 69:25       140:18 142:2,7,13
  135:10 155:12         aggregating 16:8         139:6                  143:7,12,22 144:22
Accenture 43:22         ago 6:5 13:18 14:7     arrangement 149:25       162:8
  45:22 49:20             23:9 28:2 46:15      arranging 146:14       Axiom's 143:25
access 37:19 38:9         98:7,9,10,11         aseidenberg@sack...    AXIOM0000001 4:7
  41:17 43:5 76:3         119:16 123:18          2:13                   132:25
  88:10 90:25 91:10       126:19,21 141:19     aside 70:15 86:16      AXIOM0000147 4:7
  93:6 95:13 97:23        141:22                 87:22 110:11           133:2
  101:21 129:9          agree 65:13 120:18       149:12               Axiom101 140:9
  130:16                  156:4                asked 8:18 12:3        Axiom130 139:22
accessed 86:25 87:6     agreed 42:19 120:4       34:11 35:4 62:12     Axiom80 142:25
  87:8                    120:21                 72:5,8 118:8,24      AxiomSL 117:17
accessing 95:24         agreement 118:18         137:13,22 142:7        131:13 133:16
  149:13                  153:8                asking 7:10 11:9         135:16 136:10,11
account 99:5 117:6      agreements 150:22        102:19 121:11
                          153:6                  127:13 130:10,11               B
  163:6,8 164:3,5
accounts 164:7          Ahead 108:18             149:5                B 1:7 3:8 4:2
accurate 131:23         air 127:21 129:13      aspect 101:25 103:7    back 14:18 17:24
  143:11 156:13         alcohol 9:16             103:20                 18:3,23 24:2 33:13
  160:5,9               Alex 2:10 140:19       aspects 103:6            42:15 46:18 57:8
accurately 9:8            143:5,11,18          assemble 62:15           70:21,22 89:24
accuse 114:12           alliance 36:14         asset 35:7 40:7 43:3     97:8,9 99:17
acquired 21:6,7         alliances 36:8 39:4    assets 162:7,9           110:11 115:13
  110:7                 allure 62:13             164:12,18              117:5 118:12
acquisition 106:22      amount 44:12 83:25     assigned 161:22          120:20,21 127:20
  146:9                   108:4,10 157:4       assume 8:2 79:21         129:4,7 130:14
acquisitions 146:2      and/or 152:17          assumptions 85:8         150:16 151:4
  146:11,14 147:13      answer 6:19 7:12,14    attached 140:24          157:21
action 165:16,17          7:19 8:2,10 11:11      166:8                backed 125:8 127:17
actionable 117:11         11:18 73:18 116:12   attachment 136:15,18     127:21 130:4
actions 17:6              122:2 127:13           136:24 138:19        backer 114:6
activities 31:2           128:14 130:3           143:14               background 10:20
actual 7:19 37:19         162:12,14,16         attachments 138:13       11:25
  95:10 97:17 104:20    answering 95:7         attempted 161:12,15    backing 21:7 97:3
  118:3 150:8           anticipate 7:11        attempting 26:7          129:17
add 8:19 116:14         anybody 40:15 93:3     attend 12:17 51:21     backlog 80:4,9 84:16
  130:6                 anybody's 102:3          52:7                   109:4
added 25:25 27:14       anymore 57:2 89:10     attention 115:24       backup 97:2,7,8,8
addendum 3:13 67:16     apart 43:25            attentive 46:11          128:7,8,25 129:2
  67:22                 APIs 39:12             attorney 5:6 8:9         129:14,15
addition 104:19         apologies 49:3           10:9 165:14,15       backups 124:25
additional 152:16       Apparently 159:15      ATTORNEYS 2:7,13         127:11 140:8
  154:7 155:6 156:5     appealing 62:7         attributes 62:5,7      bad 118:13,15
address 113:25          appendix 61:22         August 3:19 105:24     balance 85:5
  114:11,20 131:17      Application 39:15        106:8,16 109:3       balances 82:17
  131:21 162:23         appreciate 24:16         117:24               bank 67:23 88:5
addresses 68:9          approached 49:19       authority 30:25          102:9,11 141:17
addressing 80:6           130:22               authorize 31:13          145:13
administrative 31:23    approval 42:9,13       automatically 24:20    banker 147:3
Admission 3:18 86:20      45:10                  26:7,8,11            banking 145:7,10,11
admit 86:25 87:4        approve 36:3 46:8      available 139:25         145:12



                       WINTER REPORTING, INC.         (212) 953-1414
                                                                                         2

banks 44:5 48:14,24       21:19,24,25 22:8     breakout 8:6             148:3
  49:2,3,4,9,16,19        23:5,11,15,23        breaks 8:10 33:18      calls 121:25
  49:19 60:13 102:14      24:15 25:7,9 30:21   bridge 36:2            capacity 104:9
  103:23 105:13           30:22 40:16,18       Brief 70:19 149:20     capital 29:9 32:3,5
  118:20 144:8,10,14      41:21 42:10,24       briefly 76:2 104:6       43:23 45:23 46:3
  144:20,23 145:16        43:8 46:6 50:11        143:23,24            capturing 27:22
  145:18 146:23           51:2,10,15,18,21     broadcast 73:15          45:19
  147:10,12               52:11,17,18,22       brochure 59:14,15      care 42:4 44:5,6
bar 63:14                 53:7,8,17 55:12,20   Broderick 1:6            56:20 71:23 78:23
base 91:11,19,20          57:2,16 73:14,18     broken 26:6 84:7         97:10 144:8
  146:21                  76:18,25 78:7,22       107:11,13            cared 41:25 42:3
based 47:17 61:13         79:3,7,10 83:5       broker 15:15 55:24       46:12
basically 41:4            85:3 92:7,14,16,19     56:2                 career 102:19,19
basis 75:23 144:9         93:3 105:25 106:8    brought 150:9,10       Carson 16:21,24
bathroom 8:5              106:9 109:23,24      brunt 87:24              17:25 19:12 21:5
beast 11:11               110:15 111:15        bubbles 110:3            115:3,5,10 117:9
becoming 21:15            116:14,16,16         bucks 122:6            case 1:5 5:23 6:6,16
bedroom 95:6 98:3         118:19 163:12,15     budget 28:13             10:12 11:17 36:15
beginning 25:15           163:18               build 27:17 28:8,11      114:15
  30:11 73:24 104:5     board's 74:8             29:6,10 42:24        cases 86:2,4,13
  140:11                boards 21:22 73:21       43:22 45:15 46:3       151:11
behalf 5:22 6:15          117:19 163:22          101:24 139:10        cash 82:9,9,17 83:2
  119:10 154:3          boats 164:10           building 42:22           83:3,6,19,25 85:4
believe 9:7 115:18      Boggs 1:17 2:4           139:20                 85:5 163:16,17
  123:21                bond 113:24            built 28:9,16,17,19    CCR 1:18 165:19
bell 125:11             bonus 82:9               29:13 44:10,11,19    cellphones 152:19
benchmark 108:13        book 24:21               44:20 45:7,16        Center 2:5 20:6 21:8
benchmarks 108:12       booking 77:19            54:15 57:20 101:6    central 96:6
beneath 31:22           bookings 77:15,16        136:4 137:8,11,16    CEO 17:3 21:11,15
benefit 78:21 135:4       78:2,14 80:8 84:7      137:24,25 138:3,7      25:4,6,11,14,18
best 7:13 156:19          106:22 107:2,7         138:7,12               26:22 30:6,14,24
better 44:2 47:21       born 27:25             bullet 54:25             31:2 34:15 42:9,23
  71:7,10,11,13,18      borrow 110:8           bunch 143:21             45:14 46:19 53:7
  71:20 99:24 103:16    Borse 54:8,11,21       business 3:11,14         53:13 55:11 56:7
  148:8                   55:3,18 56:10,24       13:6 17:23 18:22       56:20,25 57:16
bid 20:6,8,9,12,15        57:6,13 58:7,11        19:22 42:15 46:24      65:4,6 71:10 74:2
  65:24 66:3              59:7,10,11,20          55:10 58:24 65:21      74:5,10,18 75:4
bids 34:23                60:19,24 61:3,17       68:18 72:21,22         79:9 82:19 88:16
big 7:13 36:23 55:2       64:11,13,17 65:22      73:4,10 74:25 78:9     88:18 92:25 103:17
  100:21                  67:12 68:15 69:3       79:2 85:9 89:3,22      104:15 110:23
billed 136:19             69:12 70:12,14         102:7 104:7,17         111:7 120:3 133:25
birth 10:20               90:6 104:13,14         115:9 119:9 143:25     134:5 142:24
Bisys 20:7,10             138:15,20,25 139:3     159:24               CEOs 103:23
bit 6:10,13 10:19         139:10               businessperson 19:2    certain 37:21 91:16
  12:2 15:11 18:6       Borse's 139:11           34:17 45:12,14         91:22,23 92:25
  24:4,18 25:2,17       boss 56:2,4 111:9,23     72:19                Certified 165:5,6
  26:5 27:16 28:6       bottom 61:23 62:4      buy 21:4 44:20 60:17   certify 165:7,13
  30:4 32:23 38:15        84:23 133:8 134:22     113:12 115:15          166:6
  39:4 46:20 49:14        140:11                 146:4                cetera 77:8 154:8
  52:20 55:21 71:13     bought 25:23 28:8      buying 32:7 115:11     CFO 37:22 40:22,22
  87:5 116:22             42:18,20 51:17                                40:24 53:17 57:17
black 113:5               72:16                          C              74:15 106:18
BlackBerries 46:10      bound 108:24           C 2:2 165:3,3          chain 4:3 113:17
BlackBerry 87:3         Brad 121:25 122:19     C-A-R-S-O-N 16:24        121:2
  93:22 94:3 98:19        123:2                C-H-A-M-B-A-D-A-L      Chambadal 1:8,15 2:1
  98:25 99:20,25        brain 100:18 103:12      5:12                   3:1,5 4:1,8 5:1,2
  122:9 124:5,11        break 8:7,8,12 33:19   call 5:13 102:10         5:11 6:1 7:1 8:1
  125:14                  70:16 143:24         called 12:19 13:15       9:1 10:1 11:1 12:1
Bloomberg 44:10           149:19,23              14:17,23 15:19         13:1 14:1 15:1
bluetooth 94:23         breakdown 107:21         20:7,10 22:2 23:6      16:1 17:1 18:1
board 3:10,19 21:16     breaking 102:4           24:6,15 27:12          19:1 20:1 21:1



                       WINTER REPORTING, INC.         (212) 953-1414
                                                                                         3

  22:1 23:1 24:1        chart 69:16            come 21:2 77:22 99:2   component 8:20 18:24
  25:1 26:1 27:1        check 84:2 113:13        102:21,21 150:7        28:4,10 75:4 81:9
  28:1 29:1 30:1        checking 164:3         comes 161:22             81:11 107:14
  31:1 32:1 33:1        chief 72:14            coming 56:7 70:5       computer 95:13,17
  34:1 35:1 36:1        children 11:15         comment 24:5 110:2,2     97:5 126:3,12
  37:1 38:1 39:1        chips 23:4             commented 73:19          152:22 154:9,11,17
  40:1 41:1 42:1        chose 102:22           commercial 163:2         154:22 155:2,22
  43:1 44:1 45:1        chosen 49:25 50:2        164:15                 156:20
  46:1 47:1 48:1        Chris 5:5              communicate 9:20       computers 152:19
  49:1 50:1 51:1        circle 70:22             73:3                 concept 45:23 47:10
  52:1 53:1 54:1        Circling 89:24         community 103:24       concerning 124:25
  55:1 56:1 57:1        circulated 52:9        companies 24:23        concluded 164:21
  58:1 59:1 60:1        city 162:22              25:19 38:17 43:20    conducting 154:4
  61:1 62:1 63:1        clarification 7:21       44:8 53:23 54:24     conferences 38:20
  64:1 65:1 66:1          24:17                  58:18 103:10           43:15
  67:1 68:1 69:1        clarified 137:23         115:12 146:18        confident 160:12
  70:1 71:1 72:1        clarify 110:12           147:2,19,24 148:21   confidential 3:11
  73:1 74:1 75:1        classes 35:7 40:7        148:22 149:6,11        38:20,23 41:8
  76:1 77:1 78:1        classify 90:2            163:9                  58:23 59:20,21
  79:1 80:1 81:1        Claude 10:25           company 13:14,19,21      61:18 63:15 64:2,3
  82:1 83:1 84:1        clean 7:9                13:23 14:23 15:5       64:3,9,20 65:14
  85:1 86:1 87:1        cleansing 27:23          15:18,23 16:11,18      66:15,21 67:7,9,13
  88:1 89:1 90:1          45:20                  16:20 17:10 19:8       68:12 87:2,6,17
  91:1 92:1 93:1        clear 127:3 133:16       20:7,9 21:17,18,25     88:2,13 89:25 90:3
  94:1 95:1 96:1          134:3,25               22:9,13 23:5,17        90:4,11 101:7
  97:1 98:1 99:1        clearing 18:5,7,14       24:6,14 25:12,23       108:9,11 129:5
  100:1 101:1 102:1       18:15,17               30:18,24 31:16         130:16,21,23
  103:1 104:1 105:1     clearinghouse 18:11      40:10 41:5,9,10,10     148:14,17,23 149:7
  106:1 107:1 108:1     clearly 13:2             41:13,15,19 49:12      152:17 154:8 156:6
  109:1 110:1 111:1     client 6:18 29:16,18     53:18,20,25 57:24      157:3 159:24
  112:1 113:1 114:1       29:21 35:18 39:25      72:17,23 73:2          160:19,21,23 161:7
  114:2,8 115:1           40:14 49:17 50:6       77:11,12,24 79:11      161:18
  116:1 117:1 118:1       60:20 61:14,20         79:14 83:12,14,16    confidentiality
  119:1 120:1 121:1       62:13 72:2 88:10       83:21,22 85:24         63:21,23
  121:16 122:1 123:1      100:19,20 101:2        86:3,5 88:23 92:18   confusion 24:9
  124:1 125:1 126:1       102:23,23 105:15       100:17 101:22        connected 165:16
  127:1 128:1 129:1       107:6,11,22 108:21     102:5,10 104:20      connection 85:9
  130:1 131:1 132:1       134:9 135:17           108:3,5 110:8        consent 4:10 125:10
  133:1 134:1 135:1       146:21 147:5,6,7       111:22 112:21          157:11 158:3,6
  136:1 137:1 138:1     clients 24:22 43:14      113:2,6,12 114:12    consideration 74:8
  139:1 140:1 141:1       50:13 60:3,8,10,11     114:13 117:12        considered 59:8
  142:1 143:1 144:1       60:17 61:4,4,5,12      118:22 119:12        consortium 49:20
  145:1 146:1 147:1       62:16 66:17 70:25      131:15 132:13        constantly 97:11
  148:1 149:1 150:1       71:8,10 72:24          146:7 148:4,5        consult 16:18,19
  151:1,24 152:1          87:18 88:3 89:16       149:2 156:24         consultants 108:3,5
  153:1 154:1 155:1       89:17 103:15         compensation 31:11       108:10,19,24
  156:1 157:1 158:1       109:10,16 131:2,16     163:14,17            consulting 13:14,21
  159:1 160:1 161:1     close 102:10,15        competed 102:20          13:23 16:25 17:19
  162:1 163:1 164:1     closed 21:10           competitive 71:3,5       116:5,11,13 131:16
  166:4,11              closing 80:9             73:10 74:22 118:21   contact 55:14 119:8
CHAMBADAL00001 4:6      code 19:3,4 34:9       competitor 24:8 47:6     119:9
  131:6                   72:10 101:23         competitors 60:9,11    contacted 117:24,25
CHAMBADAL00004 4:6      coded 19:5               60:13 66:23 105:17   contain 74:7
  131:6                 coder 103:5            Compilation 4:7        contained 148:16
change 17:6 25:19       coding 26:25 103:4,6     132:25                 153:10
  167:5,7,9,11,13,15      103:7                completely 22:23       containing 159:23
  167:17,19,21,23       collateral 26:2 28:5     23:17 148:25 149:2   contains 106:20
changed 14:10,12          63:6,8 64:8,8,25       162:13               contemplated 60:25
changes 167:2           college 12:17          complex 103:24         content 44:21 56:12
charge 108:21 145:22    COLUMBUS 2:6           compliance 54:19         57:10 106:19
charging 58:11          combined 82:25           144:18                 136:17 156:2



                       WINTER REPORTING, INC.         (212) 953-1414
                                                                                         4

context 118:7             22:18 70:17            54:19 58:4 62:21     decree 158:3
continue 111:21,22      CPIs 77:14               62:25 64:12 69:8     dedicated 94:24
CONTINUED 4:2           cracks 162:4             70:5,5,6 87:10,17    deduct 138:15
contract 3:13 35:19     crash 96:15,17           87:24,25 88:12       deem 37:22
  35:20,21 36:4         crashed 96:19 97:10      159:23               Defendant 1:9 2:13
  37:18 67:16,23,25     create 17:24 18:23     database 90:15,16      Defendant's 3:17,21
  68:8 77:17,21 88:5      24:21 42:15,17         96:4,7                 86:19 115:19
  98:15 108:15,20,25      49:15,20 59:8        date 3:19 10:20        defined 26:6
  153:9,16 154:3        created 13:21 15:18      20:17 51:11,14,15    delayed 122:15
  156:24 157:5            24:21 28:23 29:13      51:16 105:24 106:7   deleted 151:13
contracted 56:8           47:2 49:6,9 59:10      113:10 114:2         deletion 151:16
contractor 116:4,11     creating 46:25 60:25     119:13,15 120:16     deliver 48:24 135:21
  116:13                  79:12                  124:7 136:11           152:24
contracts 35:24         credentials 98:18        140:21 143:9         delivered 27:18
  37:20 38:9 98:16      Credit 28:9 110:8        152:12 157:24          125:13 126:3 150:3
  151:20 161:4          criminal 12:12           158:21,24              150:16
contradicts 157:9       crisis 44:4,4,7,9      dated 3:23 114:16      delivering 150:3
control 159:22            47:19,20,20            120:8 122:22         Deloitte 141:20
convince 60:17,20       critical 31:10 122:4     165:21                 142:6,16,17,20,23
  88:25                 cross 27:23 45:19      dates 123:17 159:4     demand 120:5
convinced 112:20        crown 47:4,11,12       daughter 126:8,11,15   demoted 111:8,17
copies 131:23 152:16    CRR 1:19 165:19          126:23 129:21        demotivated 110:20
  154:7 155:6 156:5     CTO 48:19 57:16        daughter's 128:19        110:24 111:18
copy 92:13 155:21         71:22,23,24,25       daughters 125:18,20    department 91:25
  159:22                  72:16 73:8 74:4        127:10 128:12          92:2,10
core 145:7,10,11          92:13,18 97:12         129:11               departure 118:3
corner 59:19 61:23      CTOs 103:23            David 121:19 122:20    depended 31:5,10
  69:11                 CTU 69:20              day 5:14 48:9 122:24     33:5 104:25
corporate 5:25          Cube 23:6,16 24:2,7      126:23 166:17        depending 37:7,8,13
  133:10 140:25           24:7,10,12,15        day-to-day 31:2          38:5
  141:3                   116:15 117:3         DB 136:4,19 137:11     depends 35:22 147:19
correct 8:15,23           163:10,24              137:16,24,25 138:3     148:24,24
  116:12 135:13,19      current 77:23 142:5      138:7,7,12           depletes 83:2
  137:23 145:3          currently 8:11         deal 21:10 38:4 54:9   depose 128:12
  151:19 165:10         custody 159:22           54:12,21 55:2,7,8    deposed 6:15 12:3
  166:7                 Custom 116:16 117:3      55:25 57:5,12        deposition 1:15 5:8
corrections 166:7       customary 151:16         102:10                 5:17 6:2 8:3 10:12
cost 35:5 58:10,17      customer 26:10,16      deals 36:5 37:21         11:9,20,23 116:20
  79:25                   33:8,12,18 34:10       39:3 71:2 80:14        127:12 164:21
costs 57:19,20,20,21      35:4,10,10,23 38:5     82:7 100:21 101:3      165:8 166:6
  57:22 58:18 79:21       38:23 40:4,5 49:5      102:15               describe 56:4 94:8
  108:22                  54:22 62:8 67:8      Dear 114:5 134:23      described 83:7
counsel 37:23 53:18       68:8,11 71:5 84:17   December 21:10,15      describes 62:24
  57:17 77:2 83:8       customers 19:7,14        51:12,18 110:15      describing 85:22
  86:14,15 92:12,20       32:17,18,21,25         111:9 114:16         desktop 97:19 125:15
  124:9 126:4 165:14      33:10 34:23 36:7     decide 31:3 61:12        150:2,4,8,9,10
  165:16                  36:18 37:4,16 38:9   decided 20:15 49:20      152:21 153:17
couple 33:16 70:22        58:14 83:11 84:13    decision 31:23           158:22 160:13
  110:14 125:9            104:20 150:22        decisions 32:2,6       destroy 130:8
  133:13 141:18         CV 143:12,14           deck 37:13 38:15,16    details 54:9
  149:22                                         38:21 43:15 46:17    determinations 31:12
course 7:8 17:16                  D              59:23 60:5 110:19    Deutsch 54:15 137:3
  31:7 38:10,13         D 3:2                    140:25 141:3         Deutsche 54:8,11,21
  67:10,14 68:13        Darryl 27:11           decks 38:16,18,22        55:3,18 56:10,24
  87:3 105:19 108:14    data 15:13,14,16         56:18 74:4 75:6        57:6,13 58:7,11
court 1:2 5:10 6:20       16:8,9 25:25 27:19     104:18,19              59:7,10,11,20
  8:9 158:16 165:6        27:22,22,23,24       declared 155:17,20       60:19,24 61:3,17
Court's 158:3             29:9,14,17,21          156:12,17              64:11,13,16 65:22
cover 48:25 49:3          42:17,19,22 43:10    decrease 82:13,16        67:12 68:15 69:3
  77:5 106:6              43:11,13,23 45:19    decreases 82:22          69:12 70:12,14
covered 17:9,18           46:3,4,25 48:19        83:19                  90:6 104:13,14



                       WINTER REPORTING, INC.         (212) 953-1414
                                                                                         5

  138:15,20,25 139:3      105:4 117:15 142:4   duties 119:5 145:21    engine 36:17 39:16
  139:9,11              disparate 16:8                                  40:2 62:21 63:7,8
develop 44:8            disseminated 53:20                E           engineer 34:20 71:15
developing 41:23        distracted 110:21,24   E 2:2,2 3:2,8 4:2        71:19
  45:3                    111:18                 165:3                engineers 35:13
development 28:13,15    distribute 74:6        e-mail 4:3,4 97:13     enriching 27:24
  57:21 89:4 104:8        97:15                  97:15,23 98:12,23    enrichment 45:20
  104:17 133:10         distributed 58:6         99:7,7 100:6,8,9     entail 26:5 28:6
device 97:4               76:24 92:24            113:9,17,25 114:3      32:20 89:6,14
devices 94:4 124:24     distributing 54:4        114:8,20 121:2,12      145:23
  125:3 152:20          distribution 76:17       121:23 122:10,16     entailed 46:24
  158:23 159:14           91:16,22 92:7,13       122:25 136:5,18,22   entails 24:4,19 26:6
DIFC 20:6               DISTRICT 1:2,2           137:10,15,23 138:2     42:21
differed 38:5           divulge 102:2            138:4,6,8 140:12     enter 40:12 91:13
different 22:23         divulged 101:7           143:3 150:24 151:5     93:5 95:20
  23:18,19 38:17        document 48:11 59:6    e-mails 48:8 97:7,11   entered 80:15 125:10
  41:23 42:8 44:15        61:3,7,10 67:21        112:17,25 113:7,15     158:2
  44:18,19 45:22          68:5 85:18 92:6        113:19 117:6         entire 91:24
  57:24 81:2 102:22       93:6 98:20,23          130:20               entities 58:6 117:16
  115:9 132:19,23,24      106:12,17 137:5,9    earlier 8:18 146:4     entitled 6:18
  135:14 156:15           137:12,18,20,21        153:7 163:14         entity 20:21 39:6
difficulty 161:21         138:18,20,22,23      early-stage 133:20     Entrepreneur 16:23
direct 24:8 30:6          141:6,8,12 161:13    earn 145:3             EPN 90:23
  31:15,21 45:8,9         161:17,19            earning 107:22         equipment 93:19
  86:23 140:9 159:16    documents 3:22 4:7     earnings 15:15           121:15,24 122:8,15
directed 119:8            10:5,14 17:17        easier 6:14 147:21     equites 14:14
directing 32:14           39:12 90:3,6,16      EAST 2:11              equities 14:16
  115:24                  93:11 96:5,9 97:4    EBITDA 149:9,12          145:22,24 146:10
directly 157:9            97:6,15 115:21       edition 51:9           equity 17:25 19:15
director 23:14,15         124:17 128:3         education 12:14,21       21:6 112:23 113:11
  24:15 25:10 51:24       129:18,25 132:25     effective 118:5          113:16,20,24
  116:6,10,23,24          149:6 150:13         efficiency 33:14         114:24 115:13
directors 25:7 40:17      151:19 159:6,23      efforts 133:19           117:25
  41:22 50:11 83:6        160:13 161:7,25      eight 14:20 27:19,20   erase 100:18
  116:15                  162:3                  44:22,24,25 49:21    erased 155:24
disaster 96:20          doing 25:24 26:13        49:22,23 100:18      ESQUIRE 2:4,10
disclose 41:11            27:3 32:19 53:25     EIR 16:21,22 17:21     essentially 119:4
  105:16 117:14           59:8 70:11 74:9        17:22                estimated 80:9
  148:12                  79:2 88:22 101:3     either 50:4 72:13,25   et 77:8 154:8
disclosed 41:9 83:15      103:10 154:2           85:23 99:21 126:11   ETI 22:2,19,23 23:3
  144:25 148:25           158:16               elaborate 15:11 18:6     23:24
  149:2                 dollars 122:5            28:5 45:18 49:14     Euroclear 36:12
disclosures 83:21,23    domain 134:2             60:22 86:11 87:7     European 54:18
disconnect 112:18       doors 88:4               102:6 144:5          euros 78:14,17,18
discover 24:20          Doubt 50:12            electronic 152:19      evaluate 49:21
discovery 145:2         dozen 53:21 54:5         159:22               evaluation 82:5
discuss 39:20 40:25     dozens 38:19,19        Eloise 11:19 12:9,10   eventually 21:7
  57:5 72:2 73:9,13       39:17 43:7 151:2,3   emphasize 6:25           37:17 49:19 74:2
  74:22 86:12 89:21     drive 96:21,23 97:2    employed 116:5 145:2     124:7
  117:8                   125:5 156:7          employee 93:17         everybody 55:10,13
discussed 42:7 85:13    drives 125:17            165:15                 93:15 103:22
  87:23 104:6 118:18    drop 121:24 122:7      employees 16:10 30:9     108:13
  124:16 149:24           150:13                 31:16 85:23 119:9    evolving 81:22 82:3
discusses 69:23 86:8    dropped 121:15         employment 87:3        exactly 66:2 88:6
  107:5                   150:14                 88:14 104:4 110:14   exam 12:23
discussing 19:11        drugs 9:18               116:4,10,13 118:5    examined 5:3
  79:25 105:7 163:14    DTCC 36:12,15            120:20               example 32:7 33:12
discussion 37:16        Dubai 20:5,22 21:8     encompass 27:21          33:15 43:22 68:8
  52:23 56:23 73:15     Duco 24:7,8,8,10,11    engage 42:21 111:23      76:14 83:20 91:15
  73:17 138:9             141:20               engagements 117:17       93:2 96:2 102:2
discussions 40:17       duly 5:2 165:9         engaging 42:8            113:8 118:20



                       WINTER REPORTING, INC.         (212) 953-1414
                                                                                         6

examples 36:11          false 138:2,5 154:12     130:21                 20:2
exception 63:14         Fame 14:23 15:6        firms 113:12,16,20     further 107:13
exceptional 103:22      familiar 6:11            117:25                 165:13
exchange 39:6 97:11     far 8:25               first 3:22 11:21       future 77:24
  133:18 163:11,13      fee 29:23 56:22          21:4 42:23 43:16
exchanged 40:18 97:6      57:19 58:2,3,3,5,9     43:19 47:13 69:19               G
exchanges 139:20          58:15 66:24 67:8       74:5 97:9 106:5      gallery 127:22
exchanging 39:11          68:3,9 87:20,21        113:8 115:20         garden 119:4
excited 46:6              88:2 108:15,15,25      116:11 119:24,25     gears 70:22
excluding 82:9            150:22 153:6,8,10      121:23 133:13        gen 17:24
execute 56:6              153:13,14              143:19 160:15        general 7:8 9:12
executed 56:7 155:5     feed 29:18,21          fit 147:16             generally 35:24
executive 80:18         fees 25:25 28:4,7      five 33:18 77:18,18      51:21 53:22,23
exhausted 85:6            66:25                fix 26:9,10              87:8,23
exhibit 48:4 50:8,25    fell 162:4             flip 77:4 100:11       genius 43:16
  56:15 57:8 59:5,11    Fidessa 146:4,8        Floor 1:18 2:11        gentleman 27:12
  68:16 76:6 86:18      field 39:23,24         flow 70:5 83:7,25      getting 43:17 48:8
  87:11,12,13,14,16     Fifty 66:22              85:4                   111:2 115:12
  98:22 100:11          file 17:14 90:25       fluctuate 82:20          142:19 145:13,24
  105:23 108:15           91:5 93:13 155:16    fly 35:8               girls' 95:6
  110:12,13 112:2,11      155:19 156:22        focus 17:8 25:18,20    give 6:14 33:11,15
  117:5 119:17 121:7      160:6 162:2            46:19 69:5,8 104:7     34:25 35:8 36:10
  122:14,25 131:10      filed 17:17            Focusing 105:20          73:22 84:3 126:4
  152:5 153:15          files 97:8,10 125:8    following 167:2,3      Giving 89:16
Exhibit-4 98:21           153:23 154:21        follows 5:3            global 144:9
exhibited 154:3           155:2,7,10,11,18     followup 114:19        gmail 98:23,24 99:7
exited 111:2,6,12         155:19 156:11,20       116:20                 114:12
expect 73:18              160:10               forecast 85:4          go 12:14,15,24 13:9
expected 80:14          filing 131:12          foregoing 165:10         14:22 26:4 32:25
expecting 133:22        final 114:7              166:5                  33:7,12 35:14 42:7
  134:9                 finance 3:16 76:7,15   foremost 69:19           43:12 44:25 45:15
expenditures 32:3,5       77:3 83:8 90:11      Forensic 126:3,13        52:19 66:18 77:4
experience 5:21           91:15,25 92:2,6,10   forget 25:16 126:6       81:16 82:8 88:6
  12:15 104:2 132:18      109:21               forgive 102:6            89:20 97:3,9 100:2
  132:22 133:17,22      financial 3:19 20:6    FORLANO 1:18 165:5       104:20,24 105:2,5
  133:25 134:6,10,13      21:8 40:25 41:4        165:19                 110:11,12 113:4
  134:14,15,15 135:2      44:9 52:21,22 53:3   format 116:14            115:15,16 117:11
  135:4,15                53:10,16,23 54:4     formed 85:8              118:20 119:17
expert 72:19              76:2,3 82:20 84:20   Forty-eight 109:6        142:23 146:13
explain 18:9 33:22        85:8 87:10,17,23     forum 63:25              152:14 155:7,11
  34:2,20 39:14           87:24,25 88:12       forwarded 117:6        goal 36:13
  71:12,20 72:15          90:7,9 105:24        found 27:17 156:22     goes 18:11 63:21
  78:7 79:5,10            106:7,15,21 147:23   founded 20:2             101:10
explained 159:7           148:25 149:6,13      four 19:17 131:10      going 7:18 8:2,3
explaining 22:25        financially 165:17     frame 25:20 36:21        11:18,22 12:5,5
  32:21 34:19 81:21     financials 83:18,22      118:25                 24:5 28:14 32:21
  89:20                   84:6 85:12 148:21    France 12:19,20          33:9 61:2 69:4
expressed 35:11           148:22 149:8,10      Frankly 48:7             72:2 77:22 80:11
extend 143:22           financing 147:13       free 41:17               86:12 109:12
extent 8:22             find 42:23 47:2        frequently 142:11        110:11 111:5,12
external 96:23            115:15 140:24        Friday 10:7 123:3        123:9 128:14
  124:24                  161:24               friend 111:20            161:24
                        finding 105:12         front 7:3 56:15        Goldman 36:25 49:7
         F                115:12                 66:18 158:6,16         85:7
F 165:3                 fine 11:21 13:20       frustrated 11:24       good 5:5 11:8 31:16
F-I-D-E-S-S-A 146:8     finish 13:8              142:5,13,14,17         31:17 38:25 103:23
fact 6:24 76:24         finishing 162:6        frustrating 73:20        111:10 118:9,10,13
factor 62:8             fired 9:11             FTV 115:7 117:10         118:15,16 147:16
failed 43:22,23,23      firm 18:2 19:15        full 83:21,23          Government 23:3
  161:16,17               26:23,25 95:12       funder 20:5            Great 6:13 7:24
fair 11:23 87:22          114:24 115:13        funding 19:20,21       gross 81:17 101:13



                       WINTER REPORTING, INC.         (212) 953-1414
                                                                                           7

group 64:17 65:22       high 2:5 12:15 105:9     151:5,6,9,12,13,21   injunction 4:9,10
  69:12 82:9,15         high-level 141:6,8       151:21 152:21          125:10 152:2
groups 92:25            Higher 71:11             153:23,24 155:12       157:11 158:3,7
grow 25:19              hire 29:11 31:19         159:9 160:2,8,13     inner 34:8 40:2
guaranteed 80:12          46:2 53:7 142:8        161:2                  103:14
guaranteeing 101:15     hired 13:24 17:3       immediately 155:24     Insight 115:2
guessing 40:24            25:4 27:18 28:24       161:23               inspection 150:4
                          28:25 29:3,5 31:3    impairs 9:19           Instanet 14:17
           H              31:21 45:5,6 49:20   implement 29:15        instructions 7:9
H 3:8 4:2                 72:16 142:15           101:23 120:15        integrating 39:19
half 23:9 70:18         hires 31:13            implementation 29:18   integration 16:5
hand 26:9 150:7         historical 15:13,14    important 7:2 8:21     intent 118:17
handed 51:5 122:13      hold 55:19 88:22         8:23 37:22 39:18     interact 27:2
  131:9                 home 94:17 95:4,12       79:15 135:19,20      interaction 37:15
handing 67:20             99:9,13 100:3          160:23                 143:17
handled 104:14            150:25 162:17,18     impossible 35:8        interest 35:11 102:4
hands 128:10              162:18,21            impressive 27:21         113:14 114:6 130:8
happen 6:4 74:6         homes 162:19           improving 18:18        interested 61:5,14
happened 20:11,14,15    hope 78:24             incapable 34:19          113:22 139:20
  92:9 142:11 161:25    Hopefully 79:13        included 17:17           165:17
happening 103:19        hopes 73:22            including 134:14       interesting 28:11
happens 12:25 35:12     hotel 98:17 99:15      income 162:7             55:13 75:11 140:25
  35:15 95:18           hour 70:17             incorporate 6:22         146:19
happy 64:14 101:13      house 41:9,11,15       incorrect 135:11       interface 39:15,17
  101:16                  77:12 83:13,14,16      154:9 156:21,23        62:4,6
hard 96:21 125:5          83:21 94:22,23,25    increase 25:16         internal 19:8 58:18
  147:20 156:7            95:10 97:25 98:2     increased 18:16 84:9     90:15,25 91:5
  159:22                  148:4,5              increases 82:21          93:13 96:4 108:22
hardware 32:7,8,11      HR 118:10              incredibly 117:13      internally 53:24
  32:13,15 93:18        hundreds 36:22 39:17   index 66:11            international 14:16
  121:11                  59:13,22,23,24       indicates 85:5         Interrogatories 3:22
Hat 15:24 16:2,15         60:6                 indicating 118:4         115:20
Haytham 111:20 122:2    HUNTINGTON 2:5         individuals 91:17,23   Interrogatory 115:25
  142:24                hurt 7:18 102:5        industry 108:12        interrupt 7:10
head 7:16 27:11         hurts 9:13             information 4:5 16:5   interview 143:19,20
  37:23,23,24 40:19                              38:18 39:10 40:5,9   invested 49:11
  40:20,21 48:19                  I              40:13,15 41:20       investment 164:7
  55:11 69:20 74:3,3    ICD 76:18,19,25          56:19 57:15 64:3     invite 33:6
  83:8 101:3,19,20        78:22 83:6 92:8        64:19 65:19,20,23    invoice 131:16
  102:18,18 118:9         110:4,9 113:13,22      65:25 66:6 74:8        162:24
header 79:22            ID 95:16,19,20           75:12 78:22,25       invoices 4:5 131:5
hear 9:20 72:12         IDC 43:11                83:10 84:19 85:11      131:12,24 132:6
heart 100:19,23         idea 27:25 28:2 29:6     87:2,6,7,15,23         162:8
  145:13                  42:22 47:6 61:19       88:11,13 89:25       involve 105:7
HEC 12:19                 71:14 77:22 108:8      90:2 96:20 101:7     involved 54:11 55:5
held 41:13                113:18 123:15,18       101:20 102:14,15       56:8 101:24 106:9
Helen 133:9,10            126:17,19 128:20       103:5 104:16         IP 61:21 88:15
  134:12,18,22 135:3      155:23 160:15          105:16 109:20          130:17,21,25 131:2
  135:11                ideas 43:17              128:22,24 129:5,6      148:10,11
help 24:23 105:14       identification 47:25     129:6,10,12,13       irrelevant 12:7 72:7
  111:22 133:18           51:3 59:2 67:18        130:9,15,17 131:5    Issuance 4:9 151:25
  134:10 135:8            68:20 76:9 86:20       139:11 147:15        issue 154:5
  144:11,17               106:3 112:5 115:22     148:16,19,25         issued 56:6
helped 22:13 89:13        120:10 121:4           149:13 150:15        issues 85:18
  132:15 134:7 144:3      122:11 131:7 133:3     152:17,18 153:4,10   issuing 53:17
helping 21:16 22:9        152:3 157:12           154:8 156:6 157:3    items 67:7 70:22
  89:9,11,14 132:14     identify 116:3 128:9     159:24 160:20,22       124:10 149:22
  132:18                ignorance 49:4           160:24 161:10,18
Henry 1:7               iMac 97:17,18,19,24    initiated 55:8                   J
hesitate 8:7              98:4 99:5 100:3,5    initiating 57:4        J 2:10
Hi 123:2                  125:14 150:2,4       initiative 133:19      January 14:5 20:25



                       WINTER REPORTING, INC.         (212) 953-1414
                                                                                         8

  25:5 100:14 106:15      85:15,16 88:3,6        12:14 25:2,18,19       55:22 98:7,9,9,9
  116:6 117:23 118:4      100:18,19,19           30:3,12,25 31:6        120:3
  118:25 119:13,22        101:20 103:4,14,21     35:9 36:20 42:7      look 19:19 31:15,17
  119:22 121:20           103:22 109:2           46:18,19 52:19         48:3,18 51:6 59:4
  122:22 124:5            110:22 114:24          65:20 70:16 74:5       59:19 63:13 68:22
jewels 47:4,11,12         116:14 124:7           77:4 81:16 82:8        72:9 76:11 83:20
job 13:12 31:10 79:9      125:22,24 127:4,7      84:22 86:16 90:8       84:22 85:20 86:22
  142:6,7,16              127:8,8,10,14          93:18 94:2 104:3       90:9 102:18 106:23
joined 14:5 141:16        130:3,13 153:11,19     113:7,15 118:3         109:3 112:7 113:8
  141:20 142:6            154:10,14,14,18,18     143:23,24 149:19       120:12 121:8,14
joining 142:2             154:22 155:2,4         152:14 157:2,10        146:17,18,19
joint 48:13 49:6,12       156:14,16,19 159:5     162:6,9                147:16 155:9 158:6
  49:15 50:9 60:25        160:19,21            letter 3:23 118:4        158:9,11
JP 36:25 49:7           knowing 102:9 117:12     120:8,15             looked 92:10 118:11
judge 1:6,7 7:3         knowledge 27:4 34:8    level 27:6,8 31:5,6      156:7
  159:7                   83:6 91:11,19,20       31:8,9,22 105:9      looking 18:2 57:10
Julian 27:13 141:14       103:18 129:21        license 61:2 77:7,8      110:18 112:10
  141:15 142:11           132:17,22 154:16       78:3,3,8,12,13,13      153:15
  143:18                  156:19                 78:15 79:16,17       looks 48:12,15 51:9
Julian's 143:12,14      Kodak 127:22             84:7 107:14,17,19      52:15 62:3 67:22
July 157:25 158:21      KRISTINE 2:4           licensed 36:15           67:24 68:6,7 69:10
  159:2                 kristine.woliver...    licenses 78:11,16        82:16 107:4
jump 55:20                2:7                    84:14                lose 96:20
June 120:17                                    lie 123:22,24          loss 53:2
JURAT 166:3                        L           lied 102:24            lot 32:19 44:7 70:17
JV 53:8 59:8            labeled 112:15         life 11:22 19:5          73:5 83:3,3 97:14
                        Lacy 126:12 129:23     likewise 148:17          98:14 99:24 102:19
          K               129:24 150:9,10      LIM 102:22               111:3 120:2 147:20
keep 38:12 53:23          151:22 152:24        limit 91:22            lying 134:12
  68:12 118:11,16,22      153:18 159:4,6,9     limited 91:16
  118:23                  159:14               line 109:10,13 167:4            M
kept 40:9 41:7 75:22    laptop 90:20 122:6,8   link 91:9              M 2:4
  101:8 102:18            124:4,8,13           LISA 1:18 165:5,19     M-E-T-A-M-A-T-R-I-X
  150:19                laptops 32:15          list 62:5,6 109:18       15:20
key 47:15               large 36:5 144:10        131:2 160:16 161:6   ma'am 65:4
kids 11:4,5,12 12:4     law 95:12 102:4        listed 116:25          MacBook 87:2 93:20
  12:8 98:6             lawsuit 6:17           lists 146:18 147:23      94:3,9,16,21 95:9
kids' 11:19             lawyer 126:5,12        little 6:10,13 10:19     95:11 96:11,12,19
kind 9:13 15:5,14         161:11                 12:2 15:11 18:6        97:10,18 124:11,13
  16:3 23:10,13 32:5    lay 84:10,13,16          24:3,18 25:2,17        124:18,21 125:13
  32:6,13 39:10         layman's 16:6            26:4 27:16 28:5        129:13 149:25
  40:17 46:13 54:3      lays 80:13               30:4 32:23 38:15     MacBooks 96:15
  56:12 62:12 69:11     Lea 11:19 12:9,10        39:4 46:20 49:14     machine 98:19 99:3
  73:25 87:7 103:19     learn 111:5 133:16       52:19 70:17 71:13    machines 40:8 98:8
  105:4,10 108:24         134:4,25               82:24,24,24 87:5     Mack 127:21
  125:5 139:19          leave 68:14 118:24       110:2 157:5          macroeconomic 15:16
  141:12 145:9            119:4 123:3,10,13    live 86:2 97:6,13      Magistrate 1:7
  148:19 149:10           123:22,25            lives 28:22            magnitude 101:16
kinds 92:24             leaver 118:9,10,13     living 32:22,22 95:5   mail 32:16 96:2,3
knew 55:10,11,11,11       118:14,15,16         LLP 2:4,10               98:24
  55:13 100:22 111:2    leaves 82:4 118:19     loan 110:3             main 25:21
  155:24                left 59:19 85:24       local 96:12            maintained 97:16
know 5:7 6:6 7:14         123:13 125:2,3       located 94:10 97:24    maintenance 77:8
  8:17 33:16 34:14        129:15 141:17,18       127:5 162:21           78:4 107:20
  34:18 48:10 50:14       141:21 142:24        location 104:21        major 109:10
  50:14 51:16,17        legal 37:22 85:18,25   log 95:22              making 20:9 31:23
  54:2 56:17 57:14        92:20 109:21         log-in 91:8,11,12        32:2 43:18
  58:14,18 61:13        lending 145:14           95:11                man 126:12 141:13
  65:2,4 69:12 71:17    length 35:25 36:4      long 9:11,15 14:6,7    managed 26:2,15,21
  71:23 74:22 75:22       38:4                   14:7 15:5 19:16,23     27:10,12 37:24
  81:5,8 84:2 85:15     let's 9:25 10:19         20:20 36:19 46:15      40:21 50:5 62:16



                       WINTER REPORTING, INC.         (212) 953-1414
                                                                                           9

  133:19                  112:12,15 139:24       64:13 76:11 86:22      63:23 65:16,18
management 15:4,10        140:25                 112:7                  88:9
  15:13 24:10 25:25     mean 7:25 15:12 16:7   minute 8:7 13:17       near 85:6
  26:2 28:4,5,7           31:20 47:2 51:14       68:22                necessarily 89:17
  46:16 69:22,23          54:17 57:19 58:8     minutes 33:16          need 8:7,8,15,23
  73:7 83:9 112:19        61:19 64:21 68:5     misheard 18:20           34:19 35:6 38:6
  146:22 149:18           69:21 70:3 72:23     missed 116:22 155:16     42:9 54:19 57:14
manager 14:2,4,14,15      75:18 79:20 80:10      155:19 160:11        need-to-know 75:23
  48:20 69:21 73:8        81:12 82:2 91:7,8      161:13               needed 37:25
managers 23:3 97:12       91:21 102:8,24       missing 79:22,24       needs 39:16 105:17
managing 26:18 62:24      103:8 109:11           132:2                Neither 71:16
mapping 39:23,24          110:25 118:11        mistake 155:22         network 31:17 90:23
marathon 8:4              126:24 138:17        mistakes 156:10          95:14
mark 47:22 50:24          141:5 146:3,16       misunderstand 68:7     never 5:19,20 12:3
  58:21 61:18 67:15       147:3 149:8          misunderstanding         19:5 34:5 35:3
  68:15 76:5 86:17      means 18:4,9 57:9        65:13                  39:25 46:12 61:19
  105:22 111:25           64:20 83:24 103:9    model 85:10              72:5,8,13 73:15,19
  115:17 120:7,24         122:8 158:5          models 22:4,5,11         79:3 88:2 93:8
  131:4                 meant 138:4            Monday 1:12 123:4        97:7,9,10 101:7,24
marked 47:24 48:4       measures 35:25         money 44:5 47:7          102:2,17,20 103:2
  51:2,5 52:20 57:8     Media 14:18              79:11,13,15 81:13      113:2,5 130:9,16
  59:2,5 65:14,22       medication 9:13          107:5 109:12 110:8   new 1:2,18,18 2:12
  67:17 68:20 76:9      meeting 3:10,19          145:13,14              56:7 58:3 107:15
  77:5,25 80:3 82:8       35:10 41:21 51:2     month 44:25,25 55:23     107:17 111:7
  86:20 90:4,6 106:3      51:10,15,19 72:3       77:13 78:16 82:14      131:19,19 141:17
  112:4 115:21            79:7 105:25 106:8      83:25 84:3 85:4      news 111:10
  120:10 121:3,7          106:10 110:16          97:5 126:19          nine 14:9,11,21 33:9
  122:10,13 131:6,9       111:15               monthly 75:2             113:18
  133:2,5 152:3         meetings 40:18 51:22   months 9:9,10 19:17    ninth 123:14
  157:12                  55:19                  27:19,20 28:12       nitty-gritty 10:2
market 14:15 66:17      members 53:17 55:12      44:22,24 110:14        32:25 103:7
  145:22,24 146:11      memory 10:17 101:14      119:16 123:18        nodding 7:15
  146:15                mention 14:19            125:9 150:17,18      non-executive 88:18
marketing 50:20,23      mentioned 24:2 26:14   Morgan 36:25,25 49:7   nonprofitable 17:7
  56:18 59:14,15          27:8,14 30:17          49:7,17 50:6         nonsensical 112:22
  61:7 64:8,25 66:11      37:17 40:16 43:19    morning 5:5,8          Nope 164:11,13,17
  66:13,14,15,16,24       45:3 47:11 48:15     mortgages 145:12       normal 118:23 119:5
  67:3,6 70:7,9           52:15 54:6 71:16     motivation 111:4       Notary 165:6 166:19
  75:19 91:6 104:18       72:18 75:3 90:8      move 35:18,20 70:23    noted 22:22 23:16
  104:19                  92:15 94:15 101:18     157:10               notes 165:11
markets 75:15 146:16      103:4 113:19 115:5   moving 157:8           Notice 1:16
married 10:22 11:2        117:8 125:7 138:11   MRDS 43:23             notified 118:8
massive 33:21             146:6 147:15,22      multi-year 78:10       November 165:21
matching 34:18            150:21               multiple 162:19        number 40:7,8 42:21
material 41:7 61:13     mentions 140:4                                  46:24 58:6 62:15
  67:6 70:8             message 121:14                   N              77:3 86:23 87:22
materials 37:5 38:14    met 35:10 111:7        N 2:2 3:2 165:3          90:9 100:12,19,22
  39:6,20 40:18 52:9    METC 107:18            name 5:5,10 10:24        100:25 101:12
  52:12 56:9,13         Methea 5:24 86:6         11:12,15 13:19,22      103:21 108:6
  65:14 66:14,15,24     methods 101:6,23         27:13 91:13 146:6      115:25,25 119:18
  73:22,25 74:14,16     middle 145:15            161:22 162:2         numbers 41:11,15,19
  91:6,9,22 92:24       MIFID2 54:15           named 126:12 141:14      57:18
  124:10,20,22          million 77:18,19       names 11:6,20,21,23    NY 2:12
  135:22                  80:12,12 82:10,13      12:4,8 84:10
matrix 56:23 116:16       110:3 155:7,11,19    narcotics 9:16                   O
  117:3                   156:10,25 161:18     narrow 130:11          O 165:3
matter 156:15 165:8     millions 122:5         nature 7:2 11:11       oath 6:20 7:2
  165:12                  153:23 154:21,25     naughty 109:18         obligations 63:23
matters 9:3 88:8          156:11 160:10        NDA 17:9,11,16,18      obviously 42:24
  130:18 149:14           161:25                 22:17,18,21 39:7,9     115:14 161:12,15
McKinsey 3:20 112:3     mind 5:13 48:3 59:4      40:13 61:21 63:20    occasionally 96:15



                       WINTER REPORTING, INC.         (212) 953-1414
                                                                                        10

  150:22                P-10 3:21 115:22       pass 12:22             phase 37:17,18
October 1:12 20:2,17    P-11 3:23 120:10       passed 20:13           Philippe 1:8,15 3:5
  20:18,24 126:20,25    P-12 4:3 121:3         password 90:18,20        4:8 5:2,11,13,16
  127:16 128:11         P-13 4:4 122:11          91:13 93:5,11          114:2,8 121:16
  141:22 152:25         P-14 4:5 131:7           95:16,19,20            134:23 138:2
  159:6,8               P-15 4:7 133:2         path 102:22              149:23 151:24
offer 15:9 16:4         P-16 4:8 152:3         Patton 1:17 2:4          166:4,11
  143:22                P-17 4:10 157:12       pay 25:14 29:22 36:2   phone 52:3,5,8
offered 25:22 34:4      P-2 3:10 51:2,6          49:10 81:9,11        photos 125:8
  41:22                 P-3 3:11 59:2            105:18 108:6,10,13   phrase 141:5
offering 37:6 60:25     P-4 3:13 67:17           108:23 109:16        pick 71:6 121:25
offers 141:10           P-5 3:14 68:20           132:6,8              picture 99:18,19,22
office 8:5 17:24        P-6 3:16 76:9          paying 101:2 131:3     pictures 127:17,18
  18:3,23 33:13         P-7 3:17 86:20         payment 29:22 108:18     127:23 130:4
  42:15 94:8,18,24      P-8 3:19 106:3           108:19,20            piece 110:7
officer 25:12 92:18     P-9 3:20 112:4         peak 16:14             pilot 35:17,17
offices 1:16 33:7       P-H-I-L-I-P-P-E 5:11   penalties 155:25       pipeline 81:17,18,22
oh 2:6 118:12,13        P&L 52:24,25 106:21      156:13                 82:2,4,5,6 101:25
Okay 9:25 51:7 70:15    p.m 164:22             penalty 154:24           102:2,7,14 103:19
  112:9 120:13          packet 65:13             156:17 158:18        pitch 33:12,13,16,23
once 84:3 97:5          page 3:4 8:25 57:8     pending 6:7 8:11,17      33:24 35:10 46:14
  102:20 104:2 111:7      57:10 62:23 63:5     people 26:8 27:3         61:9,10 89:16
one-page 67:20            63:17 66:4 77:5,20     28:16,17 29:4        pitching 70:24
one-way 73:15             77:25 79:22,24         31:15,21 33:6,20     Pitman 1:7
ones 36:24 47:13          80:3 81:16 82:8        35:6 37:11 43:7,21   place 65:17
  146:18                  100:12 106:5,6,23      44:5 45:24 46:2,2    Plaintiff 1:5,16 2:7
online 75:19 108:7        109:3,5,9,14,22,24     48:20 52:7 53:21     Plaintiff's 3:21
operating 135:14          133:5 134:19,22        54:2,5 56:6 59:23      48:4 50:25 68:16
operations 3:11,14        135:25 139:21,22       59:24 60:6 66:18       86:18 112:2 115:19
  48:19 58:23 59:9        152:9 157:16,22        66:22,22 77:2,3        121:7 122:14
  65:21 68:17             158:6 166:8 167:4      88:25 92:5,25          131:10 153:15
opinion 66:14 89:19     pages 66:5 131:10,11     108:6 114:23         Plaintiff's-1 47:23
opposite 114:15           157:17 166:5           143:21 156:10        Plaintiff's-3 58:22
Opposition 4:9          paid 23:11,24 116:18   people's 32:15         plan 3:9,11,14 17:23
  151:25                  132:5 163:16         percent 33:18,19,20      18:22 19:22 21:18
ops 69:21               pain 105:13              33:21 84:9 94:12       29:16 40:20,21,22
optimization 23:4       paragraph 84:24          99:14,14 101:13        42:15,16,17,18,18
option 71:3,5 118:17      152:14 153:25          112:22                 42:20,25 43:5,10
options 118:11 122:3      154:6 159:16 160:5   perform 119:5            43:12 46:14,24
  122:5 163:21,23         160:8                performance 77:11        47:24 48:13,16,23
order 4:9,10 26:24      paragraphs 79:20         80:18 106:21           50:9 58:24 59:9
  101:15 125:10         Paris 12:16            performed 34:3           60:18 65:21 68:18
  152:2 157:11 158:7    part 39:18 42:16       period 119:4 126:24      75:9,11,14 85:9
other's 81:5              46:16 50:8 56:8      perjury 7:5 8:20         115:9
others' 38:9              62:3 64:25 66:10       154:24 155:17,20     planet 114:25 132:24
outbid 21:5               68:8 72:21 73:9        156:2,13,17 158:19   platform 3:11,14
outcome 70:6              79:9 87:12 95:8      perpetual 78:8 79:15     28:9 58:24 59:9
outlines 50:8             113:23 116:12          107:19                 62:21 65:21 68:17
outset 120:4            particular 82:17       person 33:5 37:9,12    play 21:3 62:16,17
outside 27:17 43:9      parties 18:10 39:10      52:2,5,8 72:13,14    Plaza 1:17
  43:12 53:20 54:5        165:14                 73:18 88:15 92:4     please 5:9 7:12,21
outsourcing 62:20       partner 39:6 40:3        104:25 129:20          8:7,16 11:18 47:22
overall 134:13,16         54:23 55:18 60:21    personal 98:22           51:6 58:21 68:15
overview 69:25 139:7      113:23                 114:20 117:6 125:8     68:23 76:5 86:17
owes 122:2              partners 58:14 69:4      127:23 131:21          105:22 109:15
ownership 163:9           69:7 71:2 104:10       150:23 152:18,21       111:25 115:17
owns 112:22             partnership 65:9         154:8                  120:7,12,24 121:25
                          67:12                persons 116:3            127:2 131:4 140:23
          P             partnerships 36:8      perspective 39:22        140:24 154:19
P 2:2,2                 parts 87:13,16         Peter 104:15             157:14 161:20
P-1 3:9 47:25           party 6:17 102:3       ph 69:5,9                162:12,14,16



                       WINTER REPORTING, INC.         (212) 953-1414
                                                                                        11

plus 92:12,12             46:17,20,22 50:15    professional 15:3      purpose 48:22 130:12
point 8:6 11:8 60:15      51:15 73:19,21         37:24                purposes 98:13
  62:14 66:16 80:24     presenting 46:13       profile 71:11          pursuant 1:16 158:2
  92:6 126:10 153:17    president 88:19        Profit 53:2            put 17:23 18:22
  158:22                presumably 17:14       profitability 18:16      42:14,20 46:23,23
pointing 98:21            29:25 38:11 39:2       18:19 146:21           64:23 70:15 86:16
poorly 101:10             74:7 92:2 126:4      profitable 17:4,6,7      110:11 129:2
portal 54:20 139:9      pretend 71:23          programmers 39:15
Porter 121:19 122:20    pretty 46:6,11 74:7    progress 41:23 42:25              Q
portfolio 22:4,5,11       122:4                  74:19                Q1 82:23
  23:2                  previously 108:14      progressed 37:16       Q2 29:12 82:24 118:2
position 13:25 25:9     price 35:8,25 36:2,3   project 3:9 47:24      Q3 82:24
  82:15 135:7             67:25 157:7 160:16     48:13,16,23 57:19    Q4 82:25
positioning 73:11         161:6                  57:20 139:19         Quadrian 131:13,14
  74:23                 pricing 15:15 34:25    projects 105:12          131:15 162:24
possess 152:16 154:7      38:5,11 56:19,23     Promoting 105:6        quality 146:22
  154:17 155:6,21         57:5,12 66:25 67:8   prone 7:15               149:14,15,16,16,18
  156:5                   75:12 153:6 157:2    proof 112:25 113:2,4   Quantal 21:24 22:3
possessed 155:22,23     primarily 149:25         114:14                 22:22 23:2,23
possession 100:13       print 51:9 98:23       properties 162:10        116:15 117:3
  126:7 159:21 160:3      99:8,9 150:24          163:2 164:16           163:10,24
  161:10                printer 94:9,13,16     property 119:13,21     quarter 75:9
Possibly 48:9             94:20,22 95:9          120:4,21 123:7       question 7:12 8:11
post 44:4,7 47:19         99:10 150:25           164:14                 8:17 28:15 70:4
  50:16 75:18,19          161:23               proposed 57:12           72:13 101:18
post-trade 3:11,14      prior 28:22 29:7       proposition 79:6         116:12 127:15
  58:23 59:8 65:21        80:11 159:13 161:8   proprietary 159:24       129:4 130:11
  68:17                 private 17:4,5,25      propriety 152:18         137:13,14,22 154:6
posted 85:12,13           19:15 21:6 40:10     prosecuted 7:5           160:17 162:12,14
potential 32:18 33:8      41:20 90:22 113:11   prospective 39:3         162:16
  39:5 58:13,14 62:8      113:16,20,24           61:12 70:25          questions 6:19 7:11
  70:25 147:18            114:24 115:12        prospects 59:13 60:3     7:19,20 11:9 12:6
Pounds 78:20              117:25 147:2,19        60:8,10,11,12 61:4     105:10 127:13
power 54:19               148:21,22 149:11       66:17 69:19 70:10    quick 70:16 110:13
PowerPoint 138:18       privately 41:13          89:7,8 103:8         quit 89:2
PPTX 138:17             probably 16:14 40:25     104:10 105:11        quite 8:19
practice 93:16            48:20 57:21 66:11    protected 90:18        quota 80:23,25 81:9
  118:23 126:3,13         74:9 84:2            protection 93:11         87:18
pre-contract 54:9       problem 154:4          provide 59:12 69:8     quotas 81:3,5 84:11
precisely 19:6          procedure 54:4           105:15               quoter 101:6
preliminary 4:9 9:3     process 6:11 26:18     provided 38:22 43:3
  152:2                   34:16 62:24 63:2       49:14 59:22 96:24               R
preparation 10:3          65:7,10 95:8,11        97:4 116:4 129:22    R 2:2 165:3
prepare 12:22 34:23       101:25 103:7 150:6     147:17               ran 100:17
  37:4,5 69:15 75:5       151:17 161:14        provider 145:8         random 52:4
prepared 10:16 59:11    processes 103:3,8,11   providing 163:12       range 114:17
  59:21 61:3 69:12        103:12               proxy 17:14            RDS 85:3
  70:12 76:21 85:4      processing 17:25       public 38:18 63:25     RDU 3:9,10 27:14,21
  92:3 106:17 110:22      18:4 63:14             65:19,20,23,25         27:25 28:10 29:19
preparing 44:23         product 14:2,4,14,15     66:6 83:11 84:5        29:21 32:12 33:22
  72:22                   15:4 24:7 25:21        87:14 105:17 165:7     33:24 42:8 43:2,16
presales 32:19            27:11 40:20 48:20      166:19                 44:9 45:15 46:22
present 37:13 40:20       69:21 73:7 74:4      publicly 17:12,13,17     47:24 48:13 49:8
  40:20,21 43:10,12       89:23 96:21 101:24     108:7 112:13           51:2,10 52:17 53:7
  43:15 46:21 61:3        103:15,16 109:10       139:25 147:17,20       56:7,20,25 57:3,16
  67:7 73:14 74:4         109:13 149:15,16     publicly-traded          57:23,23 58:5,10
  86:15                 production 3:22 50:7     16:20                  58:19 62:22,25
presentation 33:4         115:21               pulled 150:15            63:3,4 65:7 69:4,8
  52:17 61:20 63:20     products 15:8 16:4     purchased 84:14          69:20 82:9 85:16
  64:10                   41:24 62:15 105:8    purchasing 130:22      RDU's 56:18
presented 42:18,24        141:10               purged 155:12,14       reach 55:14 114:22


                       WINTER REPORTING, INC.         (212) 953-1414
                                                                                        12

  142:9                 recurring 77:7 78:3      40:22 41:14 46:17    returned 124:8,8
reached 113:16            78:10,11,15,15         53:3,16 54:4 74:2      159:20
  142:12                  79:4,16 84:8           74:5,10,18 75:2,4    returning 122:15
reaching 104:8            101:14 109:9           76:3,7,15 79:7       Reuters 13:24 14:9
  113:21                Red 15:24 16:2,15        81:17 82:17,20         14:11,17,18,22
read 74:10 84:23        reduce 33:20             84:20 86:12 90:9       43:11 102:21
  86:24 100:12 106:5    referencable 71:7,10     90:11 91:16,19,25      134:15
  116:2,23 119:20       reference 25:25 29:9     92:7 93:2 112:3,12   revalidate 85:8
  121:22 122:25           29:14 42:17,19,22      112:15 139:23,25     revenue 77:7 78:2
  133:8,13 134:17         43:23 46:3,25        reported 30:21 165:7     80:14 101:14 107:5
  138:14 140:23           54:19 62:25 71:9     reporter 5:10 6:20       107:8,8,9,14 109:9
  152:14 159:19           138:13                 8:9 165:6,6          revenues 52:24 79:4
reading 107:4           referenced 46:3        reporting 23:22 24:3     84:9 87:18 149:9
real 110:13               62:21                  24:16,19 36:17         149:11,12
realize 153:22          referencing 27:23        132:13 137:4 144:2   review 6:23 10:3,6,8
realized 6:8 74:10        45:20 112:14 123:6     144:6,7                10:14 35:21 37:5
really 7:17 8:21        referring 86:7         reports 15:15 17:14      50:11,13 61:12
  17:18 31:16 39:23     refers 138:24            30:7 40:23,24,24       73:23 150:12
  43:2 47:15,17 87:9    refresh 10:17            53:11,23 76:2 96:6     157:14 162:4
  102:8 128:20          reg 144:2                141:2                reviewing 37:19
Realtime 165:5          Regardless 154:16      representative 5:25    revolving 88:4
reason 9:4,7,22         regular 91:11 104:18   representing 5:18      rid 161:12,15
  123:21 130:14         regulation 54:18       reputation 101:8,10    right 8:19 13:13
  167:3,6,8,10,12,14    regulations 24:24        102:5                  14:25 21:12 30:15
  167:16,18,20,22,24    regulators 24:21       request 85:3 115:25      38:6 41:2,13 55:20
recall 11:12,15         regulatory 23:17,22      116:2                  56:16 58:7,11,15
  13:16,18,21 29:7        24:3,16,19 132:13    requested 119:6          61:15,23 63:11
  45:2 48:7 51:20         137:4 144:5,9,11     requests 3:17,22         65:7 69:11 78:4,17
  52:13 63:20 88:10       144:17                 85:7 86:19 115:20      79:11 92:3,16
  121:13 128:15,16      rehired 141:18           119:21                 93:20 97:19 107:4
  128:18 141:11,24      reimbursement 110:10   require 26:10 28:13      114:8 117:23 118:6
receivables 106:22      Reis 69:5,8            required 6:19 7:4        119:4,14 120:22
receive 40:6 52:11      reiterate 12:5           63:24 119:12           122:25 124:5,14,25
  53:13 59:17 81:13     related 22:5 30:4      requirements 35:14       130:12 133:11,23
  150:21 163:17,20        31:23 32:2 103:19      144:9,12               133:23,24 134:7
  163:22                  117:15,16            research 28:13           136:15 139:12,15
received 53:16 60:5     relationship 141:13    Residence 16:23          140:2,12 143:15
  60:7 61:13 76:15      relative 165:15        residential 162:9        147:10 149:4
  80:14,16 118:4        relevance 157:6          164:15                 151:14 152:22
receives 29:18,21       relevant 11:7,16       resource 147:23          153:3,21 158:4
receiving 52:13 58:3      162:11,15            respond 121:12           159:11 163:19
  60:15 121:6           rely 133:22              129:25               ring 125:11
recess 70:19 149:20     remember 9:8,14        responded 85:7 114:3   risk 7:5 22:4,5,11
recipient 69:18           46:13 49:18 108:16   response 3:17,21       RLS 107:15,17 109:4
recirculate 38:16         110:18 119:15          86:19 87:4 100:15    RMR 1:19
recognize 68:24           123:11,19 125:9        115:19 116:2,8,9     road 103:20
  106:12 152:5            126:14,14,22 127:2   rest 7:12              roadmap 46:20,22
recognized 80:16          140:16 141:4         restore 97:9           Rockefeller 1:17
recollection 129:17       143:17 150:2 159:3   Restraining 4:9        roladex 103:22
recommend 31:3            159:4                  152:2                role 14:8,10,12 15:2
reconcile 26:19         remind 52:16           results 3:16,19 76:7     17:15 19:16 22:8
reconciliation 25:24    remote 149:24            77:6 105:24 106:7      24:21 26:20 30:4
  26:3,5,15,15,16,21    remotely 94:6 95:25      106:15 147:25          31:4 32:17 55:7
  26:21 27:9 33:25        98:15 124:17 161:5     148:2                  56:4 79:9 88:19,21
  34:3 36:16 39:16      removed 150:19         retail 145:12            93:19 104:7,17
reconciliations         rename 161:23          retained 159:21          138:21 146:10
  27:10                 renewal 100:21         retire 118:20            147:4
record 12:12 70:21      repair 26:7,8          retirement 163:6,8     roles 14:13 24:20
  101:12 138:9          repayment 110:3        return 119:12,21         120:2
  145:15                repeat 29:20             120:4,21 121:11      rolling 77:13 81:17
recruitment 31:14       report 3:16,20 30:20     122:2 123:7          room 8:6 95:6



                       WINTER REPORTING, INC.         (212) 953-1414
                                                                                        13

Rosen 133:9,10            161:21,22              102:25 127:11        sharing 40:13
round 143:20            scanned 151:12,21        129:3                shift 70:21
route 42:9                153:7 162:3          sensitive 74:7         shocked 130:5 153:16
run 26:24 27:18         scanner 99:23,23,24    sent 10:15 56:10       short 67:20 143:24
  32:12 62:15 111:22      100:2                  91:7 114:20 121:19     149:19
  115:16                schedule 108:18,20       122:18,24 131:24     shot 62:3 101:10
running 15:3 26:22      schematic 63:6,8         136:22 139:3,14,16     113:2
  27:18 28:12 30:17       69:24,25 137:3         143:11 151:22        show 8:5 63:25 64:19
  30:24 44:24 133:17      139:7,8,9              153:18                 66:17,18,19,21
  134:4,14 135:2,4,8    school 12:15,19,24     sentence 134:17          77:22 79:21 84:5
  135:9                   13:3,6,9,20 126:18     138:12                 113:5 139:19
                          128:19               sentences 133:14         160:14
          S             school's 129:2         separate 94:18         showed 153:11
s 1:6 2:2 3:8 4:2       scope 35:14 162:13     separated 78:11        showing 64:18 69:3
Sachs 36:25 49:7        screen 62:3 146:19       85:16                  77:10,15 80:23
  85:7                    146:20               September 3:11,14,19     109:12
SACK 2:10,10            SEC 144:8                58:24 68:18 105:25   shown 166:8
salary 25:16 31:11      second 20:19 75:3        106:8 143:10         shows 38:19 80:11
  145:3                   134:17 143:20        series 15:10             82:5 84:6
sale 16:17 117:12       secret 38:12 88:7      serious 126:23         Shutterfly 127:22
  157:6                 secrets 100:14,16,21   serve 14:3             side 44:20,21 71:20
sales 15:3 37:23          101:18 103:13        served 17:20 116:6       91:4 105:2 145:14
  40:19,24 74:3 75:9      152:17 159:25          120:2                  145:14
  75:11,14 80:18        secure 147:12,17       server 95:22,24 96:2   sign 77:17 98:15,17
  81:17 87:18 97:12     securing 146:13          96:3 97:13             98:23 99:12,16
  156:25                security 124:20        servers 32:16,16       signature 98:16
salespeople 35:13       see 46:16 57:18 61:4   service 25:22 26:2       150:23 152:10
  81:2,14 89:9,11,13      69:10 78:25 80:20      26:15,21 27:10,12      153:9 157:21
  89:15                   81:19 83:12,21         29:17,17 37:24       signed 61:21 152:12
salespeople's 84:10       86:8 89:19 111:21      49:13 50:5 54:24       153:20 154:2
salesperson 37:23         112:24 113:16,22       57:18,25 58:3,5,9      155:25 158:14
  81:18,24 82:4           142:7 147:16 155:8     58:15 62:16,20         159:13 160:2 161:4
  89:18                 seeing 48:7              108:15               signing 158:11 161:8
salesperson's 80:23     seek 42:12 45:10       services 15:4,8 16:4   Similar 56:14
salespersons 97:12      seen 48:6                17:24 27:2,5 34:4    Simple 113:6
save 96:5,9,10,10,11    segment 75:15            37:6,24 40:21        sit 151:21
  96:13,21 97:16        SEIDENBERG 2:10          41:22,24 77:8 78:3   site 26:17
  99:5,6 124:17         sell 16:15 44:20         78:15,16 105:8,18    sites 91:2,5 93:14
saving 44:5               54:24 71:22 75:16      116:5,11 133:19      sitting 94:23
savings 33:21 164:5       78:10 82:23,25         163:12               situation 42:16
saw 39:25 53:21           88:4 89:13,15        serving 25:6           Six 55:23 98:11
  59:23 77:2 91:25        103:17 112:21,23     set 3:22 17:24 52:2    size 35:22 146:21
saying 7:16 64:20         113:3,5,23 114:13      94:16,20 115:20      slide 37:10 38:15,16
  65:22 66:5 79:20        144:8,20,22 145:16   sets 16:9,9 43:25        52:20 64:16 66:19
  102:13 128:24           145:18               Setting 87:22            75:5
  135:3 155:6           selling 16:3 23:2      settle 18:9,12         slides 37:10 63:11
says 35:18 51:11          103:17,20,24         Settled 18:8             96:5
  52:21 59:20 63:14     sells 23:3 144:14      settlement 18:5,7,9    small 157:3
  63:18,19 64:11,16     send 10:5 35:13 47:5     18:13,14,17          SmartStream 1:4 5:6
  65:15 69:10,24          91:9 93:2,3 98:19    setup 94:8               5:18,22,24 6:16,16
  70:14 76:17 77:6        98:22,24 99:7        severe 105:13            6:18 21:2,4,7,11
  77:20 78:2,2,13         139:18 150:23        shaking 7:16             21:19 22:24 23:18
  80:4,18 81:17 82:9    sending 114:10         shape 133:18             23:20,21 24:6,9,23
  82:11 84:23 85:18       159:14               share 83:10 90:25        25:3,21 26:13,18
  90:11 92:7 110:3      senior 33:5 37:9,10      91:5 93:14             26:18 28:21 29:4,5
  114:2 134:23 135:5      37:12 88:14 89:16    shared 40:15             29:8,15,16,25
  135:6,17 138:3,5        89:17 104:25 105:2   shareholder 76:20        30:10 31:3 33:2
  138:14,25 139:6       seniority 37:7,8         79:3,10,13 110:9       34:2 37:4,6 38:2
  140:8 158:7           sense 7:6,22 8:13        112:19,20              39:16 40:6,12 41:2
scan 98:23 99:17,21       38:25 44:8 66:23     shares 113:23 163:10     41:12 42:14,18,20
  146:15,16 151:4         97:14 99:4 102:12      163:21,23              43:3,8 46:23 48:9



                       WINTER REPORTING, INC.         (212) 953-1414
                                                                                        14

  49:8,10,13,15,23      SMARTSTREAM000054        104:11                 83:17 88:14 129:2
  49:25 52:21 55:17       106:2                spectacular 101:12       130:20 146:17
  57:9,22,23 58:10      SMARTSTREAM000065      spell 5:9              subject 17:11,16
  59:7 60:4,5,7,9,11      3:12,14 58:25        spending 46:9 133:15     22:21 63:23 88:8
  60:20,21,24 61:2        68:19                  134:24                 108:19 166:7
  61:23,24 62:4,9,18    SMARTSTREAM000092      spent 100:20           submit 20:12,15
  63:7,9 64:4,12,14       3:12,15 58:25        spiel 6:14               154:20
  64:19,22,23 65:3        68:19                spoke 114:25 115:2,3   submitted 159:3,6,8
  65:24 66:3,12         SMARTSTREAM000093        161:11               Subscribed 166:16
  67:23 68:9,12 69:4      3:16 76:8            spoken 10:11           subsequent 114:19
  69:20 70:24 71:3,4    SMARTSTREAM000109      spring 88:17 104:7     subsidiary 14:17
  71:6 74:23 76:22        3:16 76:8            sprint 8:4               49:11
  77:5 79:19,25         SMARTSTREAM000110      sprung 47:9            success 44:13
  80:15,17 81:16          4:4 122:10           Squire 1:17 2:4        successful 35:17
  82:15 84:22 86:25     SMARTSTREAM000111      SSNC 44:10,14,17,19      43:18
  89:21 90:2,5,13         4:3 121:2            staff 26:19 31:19,24   sued 5:19 6:16 103:2
  91:21 93:20 95:15     SMARTSTREAM000112      stamped 59:21 63:15    suing 85:24
  96:5,24 97:4,22         4:3 121:3              69:11                Suisse 28:9 110:8
  98:18,24 99:2,5,7     SMARTSTREAM000128      standard 11:25 54:3    summary 80:18 85:18
  100:8 101:6,9,11        112:3                Stanley 37:2 49:7,17     86:4
  103:4,6,25 104:4      SMARTSTREAM000173        50:6                 supplemented 116:21
  105:6,21 112:15         112:4                start 71:4 113:7       support 15:4
  115:2,3,4,14,15       SmartStream42 106:24     162:9                suppose 163:13
  119:6,9,10,21         SME 145:12             started 13:13 38:3     supposed 118:16
  120:2,22 122:19       snapshot 84:5            119:24,25            sure 8:8 12:25 18:8
  124:8,21 125:2,3      snapshots 84:3         state 5:9 74:19          31:18 36:9 46:16
  127:25 128:3,21       software 26:12,17      statement 154:12         46:17 53:6,8 57:7
  129:5,6,10,12,13        27:2 34:20 36:16     STATES 1:2               65:12 68:6 70:4
  129:18,25 130:8,14      50:5 62:17 68:3      status 40:25 86:9        88:3 91:20 92:12
  130:17,22 132:18        78:9 101:22 110:7    stayed 151:13            96:20 118:12
  133:17,23,25 134:4      145:7,9              stays 96:6               137:21 142:10,12
  134:6,10,14 135:2     sold 15:24 83:3        stenographic 165:11      156:2,3 157:2
  135:5,8,15,22         solutions 18:23        steps 44:24 45:2         158:5 161:9
  136:21 137:5,9,12     somebody 34:12,17        74:23 95:13          surprised 151:8
  137:17,19,21            88:4 118:19,21       stick 36:20              159:5
  138:13,24,25 139:4    soon 161:11            stock 118:17,22,23     suspicion 111:11,14
  139:14 140:4,6,24     sorry 13:19 39:13      stop 93:4              sworn 5:3,21 165:9
  141:3,7,8,10,12,15      42:2 78:19 116:22    stopped 74:9,11          166:16
  141:16,19,21            159:8                strategic 36:7,13      system 28:8,19 96:4
  142:15 144:14,22      sort 61:8                39:4,5 40:3 67:12      145:15
  145:19 149:3          sound 75:18 159:11       71:2 133:18          systems 39:18,19
  151:20 154:4 156:5    sounds 38:3 43:2       strategies 72:22         103:24
  156:20 157:7            73:20                  73:4
  159:20,23 160:13      sour 113:4             strategize 22:9                  T
  161:10                sources 19:19,21       strategy 21:17 22:14   T 3:8 4:2 165:3,3
SmartStream's 32:3        70:5 148:8,11          42:8 55:11 73:10     T-R-O-S-T-I-N-S-K-Y
  33:7 39:22 41:23      SOUTH 2:5                74:25 85:25 89:23      27:13
  44:15,18 50:17        SOUTHERN 1:2             132:14,15 144:3      T-W-I-G-G-S 27:11
  63:2 64:6 66:8        space 23:18,19 94:24   Street 2:5,11 88:4     take 8:7,8 9:18 17:4
  73:10 100:14            132:20,24 135:15       131:19                 17:6 35:9 38:15
  103:11 128:7            146:18               stress 144:7             44:25 51:6 64:14
  138:21 150:15         spaces 22:23           strictly 63:15 64:20     68:22 70:16 85:20
  154:7                 speak 8:16 109:18        65:14                  90:8 99:18,19,21
SMARTSTREAM000001       speaking 35:24         strike 157:8             120:12 121:8
  3:23 120:9            speaks 8:20            strong 44:14             143:24 149:19
SMARTSTREAM000002       special 103:18         structure 67:8 87:21   taken 1:15 5:17
  3:24 120:9            specific 22:10 27:9      88:2                   64:22 165:11
SMARTSTREAM000003         42:7 134:2 146:17    structures 87:20       talk 10:19 11:25
  3:13 67:17            specifically 17:8      study 13:5 35:6          25:2 30:3,25 32:25
SMARTSTREAM000036         48:8 86:23 112:14    stuff 56:3 62:9 64:4     38:3 46:18 65:20
  106:2                 specifics 39:9           64:7,18,21 83:4,15     74:5,13,15 81:7



                       WINTER REPORTING, INC.         (212) 953-1414
                                                                                        15

  83:24 87:5 88:3         147:7 162:8            117:16 141:15          69:9
  89:17,25 93:18        tenth 123:14             160:15               trading 18:8,13 22:6
  94:2 102:11 104:3     Tep 5:24 86:6          three-year 85:10       training 12:18
  104:23 111:9 115:8    terminated 85:24       time 8:16 9:11,15      transcript 6:23 7:9
  118:3 141:25            115:13 118:5,8         14:3,7 15:10 20:24     7:17 165:10 166:7
  142:11,13 143:23      terms 16:6 38:4          21:23 25:20 30:10    transforming 21:17
  143:24 149:23           67:11 88:7,14          36:20,20 41:17       transition 104:6
  160:17 162:6            120:18                 46:9,15 64:15        transitioned 88:18
talked 17:19 28:4       test 26:12               80:24 81:23 82:3     translate 7:17
  36:6 38:15 39:4       testified 5:3 154:23     85:8 94:12 98:7,9    travel 94:11,13
  70:24 74:17 75:25     testify 9:4,23           98:10 99:14,14         99:14 123:11
  88:16 103:3 119:25    testifying 7:3           102:22 107:8,9       traveling 151:7,11
  153:7 162:7             158:15                 109:17 111:8,8       tried 21:4 43:21
talking 46:5 53:10      testimony 8:16 157:8     118:25 120:3           44:8 113:3,12
  89:24 149:3             165:11 166:5           123:12 125:6,14        142:23 146:9
talks 81:8              testing 144:7            126:2 133:15         Trostinsky 141:14
tape 96:23              Thank 73:16 78:21        134:24 150:3 161:4   true 138:2,5 165:10
target 115:12,15          95:7 133:15 134:24     161:4                  166:6
targets 18:2 117:12     thereabouts 141:23     times 28:16,18,19      truth 7:4,5 8:21,22
tax 4:5 131:5,12        thing 6:25 22:20         79:17 98:14 141:16     8:22 123:25
TCB 80:8                  23:14 25:24 42:23      151:2,3,10           truthfully 9:5
TCD 84:6                  78:9 80:7 85:17      timing 9:12 44:2       try 113:5 123:3
team 27:17 28:11,23       103:10 115:11,14       47:15,20               144:22 146:4
  29:3,10 42:24 45:4      130:18,24            tiny 157:5             trying 60:19 78:7
  45:5,6 69:22,23       things 3:22 9:8        title 139:2              79:5 88:22,25 89:5
  73:7 83:9 104:24        16:19 17:4 28:7      today 8:3 9:5,8,23       112:20 114:13
  112:19 146:22           30:5 42:21 46:25       10:4,12 123:3,6        139:10
  149:15,18               89:20 96:13 112:24     156:22               Tsigutkin 143:5
teams 75:5                115:21               told 12:9 47:8 55:17   turn 17:4 52:20
technical 12:18         think 6:8 13:17          118:9 127:14 130:7     61:22 62:18 79:18
  69:24 139:6             14:21 16:16 19:24      142:12,13 161:4        79:19 80:17 95:17
technically 39:21         20:17,18,18 21:25    tomorrow 121:24          107:24 109:14
  91:8                    22:2 24:9 25:5         122:8                  124:4 133:5 135:25
technological 18:24       28:3 29:12 31:16     tool 33:19 47:9          139:21 142:25
Technologies 1:4 5:7      42:4 44:11 47:4,13   tools 26:8               154:19
  21:20                   56:20 57:2 61:17     top 30:14 55:3 59:19   turned 17:5
technology 15:7,8         62:7 63:20 70:12       62:3 69:11 103:22    turning 112:24 117:5
  23:17 39:13 61:2        78:18 79:18,22         121:14                 152:9
  71:7,12,13,18,20        89:18 90:14,24       topic 52:23            Twenty-two 119:15
  72:6,9,12,14,19         91:18,19,24,24       topics 42:6            two 11:5 12:22 16:19
  103:15                  92:23 93:4,9,12      total 77:20              17:3 18:10 28:7
tell 7:4 8:21 16:25       101:19 104:11        totaled 78:14            39:10 47:20 53:21
  17:15 18:3,20 24:3      110:17 111:7         totally 68:14            69:4,7 79:19 97:10
  24:18 25:17 27:16       116:24 124:6,6       town 123:3,10,23         110:2 123:17
  32:23 54:14 57:9        125:18,21 126:22       124:2                  124:10 125:17
  66:2 79:23 95:10        127:22 129:22        track 139:23             126:4 128:10
  100:16 102:23           130:24 132:4,21      traction 35:16 44:14     157:16 158:22
  103:15 106:19           135:11,19 141:16     trade 18:5,10,10,12      159:9 160:3,15
  113:9 117:10            143:19 158:24          18:17 25:24 26:5,6   typically 30:8 35:23
  121:25 130:13         thinks 113:3             26:9,11,14,16,20       40:19 85:23 99:18
  141:13 145:5,11       third 86:6 102:3         27:9 33:18,19          151:6
  150:6,18 160:7        third-party 18:11        36:16,16 38:19
  161:14,20             Thirty-five 13:18        40:7 54:18 66:18                U
telling 11:14 64:10     thought 55:17 111:21     100:14,16,21         UBS 37:2
  82:14 105:13            116:10 155:12          101:18 103:13        uh-huh 7:16
Temporary 4:9 151:25      156:8                  152:17 159:25        uh-uh 7:16
tempting 7:11           thread 114:7 133:8     trade-SmartStrea...    UK 41:10,14 147:22
ten 33:9 113:18           140:12                 138:16                 149:2
Tenemos 117:17,20,21    three 6:5 28:16,18     traded 17:12,13        ultimately 79:12
  117:24 144:25           28:19 48:14,24         147:20               unable 9:4,22
  145:5,21 146:10,24      49:2,3,4,9,16        trades 18:14 35:7      underneath 31:6,8,22



                       WINTER REPORTING, INC.         (212) 953-1414
                                                                                        16

  48:20 63:13,14        usually 40:9 88:5        118:19 128:12          111:25 112:6
  77:7 113:3,6            95:3                   140:9 141:19           115:17,23 120:7,11
  114:14                utility 25:25 26:2       149:23 159:16          120:24 121:5
understand 6:15 7:20      27:19 29:14 42:17      160:17,19,21,25        122:12 131:4,8
  7:25 8:2 11:9,16        42:19,22 44:23       wanted 45:15,17 47:6     133:4 138:10
  11:24 14:6 25:19        46:4,25 50:3,4         48:25 49:2 54:15       149:19,21 152:4
  26:25 27:7 34:6,15      60:15 137:4            112:25                 157:13 164:20
  36:19 58:9 62:11                             wants 34:18            wondering 50:22
  65:6,9 70:4,10                   V           wasn't 8:19 54:3       word 15:20
  72:11 78:24 80:13     validate 69:9            133:21,23 153:5      words 7:19
  83:23,24 85:11        Validate.Trade-S...    Water 164:12           work 12:20 16:25
  86:15 101:5,9           139:2                way 45:23 62:12          17:20 18:25 19:7,9
  153:4 154:5,23,25     validated 42:16          89:21 101:11           22:11,17 23:5,10
  156:16 162:15         valuable 43:3 47:3       112:24 117:13,16       23:11,13,23 24:11
understanding 39:8        47:17 102:16           161:24                 26:12,13,16 27:7
  60:23 67:6 71:15        117:13               we'll 70:23 143:23       33:20 34:11 36:7
  79:24 155:4           valuation 85:10        we're 43:10 89:24        39:21 69:4 87:8
understood 6:10         value 50:20,23 78:8      112:20 149:3           94:3,4,6 95:3,9,12
  12:10 13:2 17:13        78:10 79:4,6,13      we've 36:6 38:19         95:14 96:21 116:24
  20:3,14 21:14           89:19 111:21           70:17 85:6 90:3        118:2,20 124:13
  28:10 29:22 34:5        130:24 135:21        wearing 44:23            128:25 129:14,15
  35:9 36:23 41:16      valued 79:16,17        web 112:13               132:12 134:7 135:3
  41:19 42:6 45:13      values 77:21           website 38:24 50:17      135:7,18 141:17,19
  52:6 57:4,25 61:6     varied 30:8              62:10 64:5,6,14,22     142:19 146:23
  61:8 63:22 64:16      vehicles 163:4           64:24 65:3,5 66:9      147:12 154:2,4
  66:13,20 67:11        vendors 19:8 27:23       66:12 85:13 147:22     155:13,15 163:15
  71:21,25 73:16          43:10,13 49:21       weekend 10:7             163:18
  75:3,17 79:4 92:22      50:4                 weeks 111:3            worked 14:18 18:15
  119:17 155:9          venture 48:13 49:6     welcome 8:10             27:5 33:23 34:7,16
  158:15,17               49:12,15 50:9        well-being 147:23        36:19 117:9 118:22
unique 47:9 103:9       verbally 7:14          wellness 41:4            141:15
unit 49:8,9             Vernon 1:6             Welsh 16:21,23 17:25   working 18:16 20:20
UNITED 1:2              versus 107:19 122:5      19:12 21:5 115:3,5     21:5 24:14 27:9
unpaid 23:11,12,24      view 77:23,24            115:10 117:9           37:3 39:5 40:2
  23:25 163:15          violation 39:9         went 6:8 12:19 14:16     50:3 66:22 69:6
unsecure 98:18 99:2     virtual 16:9 90:22       14:17,23 15:18         70:25 94:11 95:25
update 52:21,22           163:16                 16:18,19 19:19         98:15 119:25 120:2
updates 85:9            vis-a-vis 80:24          43:14 45:7 56:23       149:24 161:5
upload 100:5            Vitria 16:20 17:3        72:14 95:11 108:14   workings 34:9 103:14
USB 96:22 125:17        volumes 40:7             128:19 143:21        works 34:18 65:7,10
  129:18,21,22          vs 1:6                 weren't 46:11 156:9    world 14:16 55:4
  158:23                                       West 131:19              114:25 115:11
USBs 125:19 126:5,16              W            white 113:5            worldwide 103:23
  127:4,16 128:4,5      W-2 4:5 131:5          whiteboarding 73:5     worth 79:14 122:5,6
  128:10,16,22 129:7    W-2s 131:12            widely 53:19 93:16     wouldn't 34:25 39:9
  129:10,11 130:6,11    W-E-L-S-H 16:24        wife 98:5                47:5 50:16 58:5,13
  150:4 159:9 160:3     wait 7:12              wife's 10:24             71:22 75:19 76:11
  160:8                 Walker 126:12          willing 105:18           83:10 86:22 98:17
use 26:17 29:15,23      wall 88:3 111:24       window 63:21             99:6 105:16 128:5
  90:22 91:5,11         want 11:19 18:9 26:4   wise 103:16              130:3
  93:11,13 94:4           30:3 37:14 38:8,12   wish 167:2             write 101:23
  95:11 97:7,21 98:6      39:8,9 40:12,14      wished 52:4            writing 111:23
  98:17 99:25 100:2       41:18 46:18 47:5     witness 3:4 165:9      written 6:23
  124:16 127:9,15         49:17 54:2 58:5,13     166:4                wrong 116:9 135:18
  130:8 132:17,21         58:17 61:11 64:4     Woliver 2:4 3:6 5:4      138:6,8 156:9,12
  135:22 148:5            65:12 68:6,12          5:6 47:22 48:2         156:14
  149:24 151:9            70:22 83:24 86:23      50:24 51:4 58:21     wrote 137:24 140:16
user 62:4 91:13           87:5 89:17,25          59:3 67:15,19
  95:16,19,20             98:17 99:2 101:10      68:14,21 70:16,20              X
users 28:9 40:8           102:5 105:16 111:9     76:5,10 86:17,21     X 3:2,8 4:2
uses 98:4                 113:4 115:14           105:22 106:4         XI01143 165:19



                       WINTER REPORTING, INC.         (212) 953-1414
                                                                                        17

          Y               110:5 111:13 114:4     46:1 47:1 48:1       120 3:23
yeah 6:12 9:2 10:18       114:18 117:7 119:2     49:1 50:1 51:1       121 4:3
  11:5 21:21 27:6         119:7,11,19 120:6      52:1 53:1 54:1       122 4:4 112:17
  29:2 38:7,24 39:7       120:13,19,23 121:9     55:1 56:1 57:1       128 112:15
  40:11 41:3,6 43:4       121:21 122:17,21       58:1 59:1 60:1       13 122:14
  46:15 56:11 57:23       122:23 123:8 124:3     61:1 62:1 63:1       131 4:5
  58:12,16 59:25          124:12,19,23           64:1 65:1 66:1       133 4:7
  60:5 61:16 64:18        125:12,16 127:24       67:1 68:1 69:1       14 131:10
  65:8 73:2,12,24         129:22 132:9,11,16     70:1 71:1 72:1       151 131:19
  74:12 75:24 76:4        133:7,12 136:2,8       73:1 74:1 75:1       152 4:8
  76:23 81:7 82:18        136:14,16,23,25        76:1 77:1 78:1       157 4:10
  83:15 90:10,12,21       139:13,17 140:3,5      79:1 80:1 81:1       16 80:12 152:5
  91:3,14 92:4,9,17       140:10,13,15,20        82:1 83:1 84:1       17 80:12 135:25
  92:19,21 98:14          143:2,4,8,13,16        85:1 86:1 87:1         136:13
  99:11,18 100:4,7        144:4,16 145:4,17      88:1 89:1 90:1       173 112:15
  100:10,24 102:17        152:6,11 153:12        91:1 92:1 93:1       17th 131:19
  107:10,23 111:17        157:15,18,20,23        94:1 95:1 96:1       19 140:22
  114:9 117:22            158:8,10,13,17,20      97:1 98:1 99:1
                          159:10,12,18           100:1 101:1 102:1               2
  121:15 126:9
  127:19 129:16           162:25 163:7 164:4     103:1 104:1 105:1    2 50:25 56:15 57:8
  135:12 136:6            164:6                  106:1 107:1 108:1      82:25 110:13 154:6
  137:17,20 142:3,18    yesterday 133:16         109:1 110:1 111:1      155:7,11,19 156:10
  144:24 147:14           134:24                 112:1 113:1 114:1    2,000 33:20
  148:18 150:5,11,17    York 1:2,18,18 2:12      115:1 116:1 117:1    2.4 110:3
  151:10,15,23 153:2      131:19,20 141:17       118:1 119:1 120:1    20 28:2 92:4 153:14
  162:5 163:13                                   121:1 122:1 123:1    2000 2:5 48:20
                                  Z              124:1 125:1 126:1    2004 16:16
year 3:19 12:22 13:7
  14:10,12,24 15:21     zero 24:13 79:16         127:1 128:1 129:1    2005 16:16
  19:24,25 21:9,13                               130:1 131:1 132:1    2006 20:2,17
  23:9 25:15 33:20                0              133:1 134:1 135:1    2009 29:14
  41:10 49:18 75:10     05 20:18                 136:1 137:1 138:1    2010 47:19 49:18
  77:18 80:11 83:2,4    06 20:19,24              139:1 140:1 141:1    2011 120:17
  84:4 101:12 104:4     07 21:10,15              142:1 143:1 144:1    2012 74:9,11 93:4
  105:20,24 106:7       09 25:5 29:12 47:19      145:1 146:1 147:1      100:14
  111:23 117:25                                  148:1 149:1 150:1    2015 25:20 36:20
  126:21 141:19,21                1              151:1 152:1 153:1    2016 3:11,14,16,19
  146:5                 1 48:4 50:8 77:18        154:1 155:1 156:1      3:19 30:12 36:20
years 6:5 13:18           82:25 106:15           157:1 158:1 159:1      51:12 58:24 68:18
  14:10,11,20,21        1:17-CV-02459 1:5        160:1 161:1 162:1      76:7 80:19 85:6
  28:2,8 47:20 65:4     1:40 164:21              163:1 164:1            88:17 104:3 105:25
  77:18,18,23 78:8      10 30:8 55:3 65:4      100 79:19 103:23         105:25 106:8,8,16
  79:8 82:19 89:12        78:8 79:7,17 80:12     112:22                 109:3 110:15
  98:11 100:18            82:19 89:12 102:23   10011 131:20             111:16,19 114:17
  102:23,25 118:23        102:25 103:10        101 80:3               2017 4:5 20:25 25:20
  141:18                  115:18 118:23        102 133:6 134:20,22      36:20 84:8 101:11
yep 7:7,23 10:23          122:22 124:5         104 80:18                104:5 116:7 117:23
  13:4 16:12 22:15        152:13               106 3:19 81:16           118:4,25 119:13,22
  22:22 25:13 41:3      10/29/18 2:1 3:1 4:1   107 82:8                 119:22 121:20
  48:5 50:10 51:13        5:1 6:1 7:1 8:1      108 84:22                126:20,25 127:16
  52:10,13 53:12          9:1 10:1 11:1 12:1   10th 2:11                127:16 131:5
  54:10,13 55:6,15        13:1 14:1 15:1       11 49:18 119:18          140:22 141:22
  59:18 61:25 62:19       16:1 17:1 18:1         159:17 160:5,8         143:10 152:13,25
  63:10,12,16 65:11       19:1 20:1 21:1       112 3:20                 157:25 158:21
  68:2,4,10,25 70:2       22:1 23:1 24:1       113 112:17               159:2,6,9
  70:14 72:20 76:13       25:1 26:1 27:1       115 3:21 113:8         2018 1:12 165:21
  76:16 77:9 78:5         28:1 29:1 30:1       116 113:8                166:17
  80:2,5,21 81:4,20       31:1 32:1 33:1       12 77:13 85:4 100:14   212 2:12
  81:25 84:21 85:19       34:1 35:1 36:1         119:13,22 121:7      22 9:9,10 120:17
  85:21 86:6,10 94:7      37:1 38:1 39:1         122:25 152:14          123:18 126:19
  97:20 106:11,13,25      40:1 41:1 42:1         153:25                 157:25 158:21
  107:12,25 109:7,25      43:1 44:1 45:1       12-month 81:17         23rd 1:17



                       WINTER REPORTING, INC.         (212) 953-1414
                                                                 18

25,000 132:10           76 3:16
26 114:17 159:8         78.4 101:13
29 1:12 114:17
                                  8
          3             8 28:12 30:8 51:11
3 59:5,12 82:25           51:18 57:9 105:23
30 1:17 3:19 105:25       150:17,18
  106:8 139:21          8.7 82:10
30,000 132:8            8.9 82:13
300 48:8                800 30:13
33 100:12               83 61:24 66:4
350,000 145:3           84 13:8 62:18 63:13
365-2792 2:6              66:4
37 84:9                 85 63:5 66:4
                        86 3:17 14:5 66:4
          4             88 66:4 156:25
4 33:20,21 52:20        89 66:4
  67:15 82:25 86:23
  101:15 108:15                   9
  115:25,25 153:15      9 112:2,11 117:5
4/22/61 10:21             121:20
41 2:5                  9:45 1:13
43215 2:6               90 66:4
47 3:9 107:24           94 14:25 77:6
                        95 11:3
          5             97 77:25
5 3:6 68:16 77:19       98 15:22
  79:17 116:6 117:23
  118:4 119:22
  143:10 165:21
50,000-foot 27:6,8
500 66:18,22 122:6
51 3:10 109:14
516,000 78:14
52 109:22,24
55TH 2:11
58 3:11

           6
6 80:12 87:11,12,13
  87:14,16,22 90:9
  100:12
6,000 153:16 156:24
  157:6
6/22/11 3:23 120:8
6/29 136:12
60 16:14 94:12 99:14
  99:14
614 2:6
625K 25:15
666,000 78:16
67 3:13
675 25:16
68 3:14

          7
7 52:21 86:18 100:11
  119:18
70 2:11
702-9000 2:12



                       WINTER REPORTING, INC.   (212) 953-1414
